
	

114 S1118 IS: National Defense Authorization Act for Fiscal Year 2016
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 1118
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. McCain (for himself and Mr. Reed) (by request) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize appropriations for fiscal year 2016 for military activities of the Department of
			 Defense and for military construction, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Defense Authorization Act for Fiscal Year 2016. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into two divisions as follows:
 (1)Division ADepartment of Defense Authorizations. (2)Division BMilitary Construction Authorizations.
 (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Organization of Act into divisions; table of contents. Division A—Department of Defense Authorizations Title I—Procurement Sec. 101. Army. Sec. 102. Navy and Marine Corps. Sec. 103. Air Force. Sec. 104. Defense-wide activities. Sec. 105. Defense Production Act purchases. Sec. 106. Multiyear procurement authority for Standard Missile–3 Block IB guided missiles. Sec. 107. Repeal of limitation on retirement of U–2 aircraft. Sec. 108. Availability of Air Force procurement funds for certain commercial off-the-shelf parts for intercontinental ballistic missile fuzes. Title II—Research, Development, Test, and Evaluation Sec. 201. Authorization of appropriations. Sec. 202. Repeal of requirement for initial operating capability of a conventional long-range standoff weapon before retirement of the conventionally armed AGM–86 missile. Title III—Operation and Maintenance Sec. 301. Operation and maintenance funding. Sec. 302. Modification of requirements for transferring aircraft within the Air Force inventory. Sec. 303. Revision to scope of statutorily required review of projects relating to potential obstructions to aviation so as to apply only to energy projects. Sec. 304. Establishment of Southern Sea Otter Military Readiness Areas. Title IV—Military personnel authorizations Subtitle A—Active Forces Sec. 401. End strengths for active forces. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the Reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Fiscal year 2016 limitation on number of non-dual status technicians. Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. Subtitle C—Authorization of appropriations Sec. 421. Military personnel. Title V—Military personnel policy Subtitle A—Officer personnel policy generally Sec. 501. Enhanced flexibility for determination of officers to continue on active duty and for selective early retirement and early discharge. Sec. 502. Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air Force. Sec. 503. Reduction in required number of members of Discharge Review Boards. Sec. 504. Standardization of grade for certain medical and dental branch positions. Sec. 505. Reinstatement of enhanced authority for selective early discharge of warrant officers. Sec. 506. Authority to conduct warrant officer retired grade determinations. Subtitle B—Reserve component management Sec. 511. Increase from 90 to 180 in number of days of active duty required to be performed by reserve component members for that duty to be considered Federal service for purposes of unemployment compensation for ex-servicemembers. Sec. 512. Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in the reserve components of the Armed Forces. Sec. 513. Authority for the Secretary of Homeland Security to order a member of the Coast Guard Reserve to active duty for medical care or medical evaluation. Sec. 514. Inclusion of duty performed by a reserve component member under a call or order to active duty for medical purposes as qualifying active duty time for purposes of Post-9/11 GI Bill education benefits. Sec. 515. Authority to designate certain reserve officers as not to be considered for selection for promotion. Sec. 516. Clarification of purpose of reserve component Special Selection Boards as limited to correction of error at a mandatory promotion board. Sec. 517. Expansion of authorized primary duties of Air Force Reserve Component full-time support personnel. Subtitle C—Member education and training Sec. 521. Repeal of statutory specification of minimum duration of in-resident instruction for courses of instruction offered as part of Phase II Joint Professional Military Education. Sec. 522. Retention of entitlement to educational assistance during certain additional periods of active duty. Sec. 523. Authority for United States Air Force Institute of Technology to charge and retain tuition for instruction of persons other than Air Force personnel detailed for instruction at the institute. Sec. 524. Repeal of time-in-service requirement for Funded Legal Education Program. Subtitle D—Defense Dependents’ Education and Military Family Readiness Matters Sec. 531. Authority to use appropriated funds to support Department of Defense student meal programs in domestic dependent elementary and secondary schools located outside the United States. Sec. 532. In-state tuition rates for Senior Reserve Officers’ Training Corps cadets and midshipmen. Subtitle E—Other matters Sec. 541. Expansion and extension of authority for pilot programs on career flexibility to enhance retention of members of the Armed Forces. Sec. 542. Update to involuntary mobilization duty authorities exempt from five-year limit under the Uniformed Services Employment and Reemployment Rights Act. Sec. 543. Enhancement of confidentiality of restricted reporting of sexual assault in the military. Sec. 544. Enhanced flexibility in provision of relocation assistance to members of the Armed Forces and their families. Sec. 545. Required provision of preseparation counseling. Sec. 546. Enhancements to Yellow Ribbon Reintegration Program. Sec. 547. Authority for applications for correction of military records to be initiated by Secretary concerned. Title VI—Compensation and other personnel benefits Subtitle A—Pay and allowances Sec. 601. Fiscal year 2016 increase in military basic pay. Sec. 602. Revision to method of computation of basic allowance for housing. Subtitle B—Bonuses and special incentive pays Sec. 611. One-year extension of certain expiring bonus and special pay authorities. Sec. 612. Modification to special aviation incentive pay and bonus authorities for officers. Sec. 613. Increase in maximum annual amount of nuclear officer bonus pay. Subtitle C—Other matters Sec. 621. Revision to authorities relating to mail service for members of the Armed Forces and defense civilians overseas. Sec. 622. Repeal of obsolete special travel and transportation allowance for survivors of deceased members from the Vietnam conflict. Sec. 623. Clarification of authority for recording obligations for installment payments of incentive pays, allowances, and similar benefits when payment is due. Sec. 624. Additional coverage under homeowner assistance program for wounded members of the Armed Forces, Department of Defense and Coast Guard civilian employees, and their spouses. Title VII—Healthcare provisions Subtitle A—TRICARE and other health care benefits Sec. 701. Consolidated TRICARE health plan. Sec. 702. Revisions to cost-sharing requirements for TRICARE for Life and the Pharmacy Benefits Program. Subtitle B—Health care administration Sec. 711. Limitation on conversion of military medical and dental positions to civilian medical and dental positions. Title VIII—Acquisition policy, acquisition management, and related matters Subtitle A—Acquisition policy and management Sec. 801. Program fraud civil remedies statute for the Department of Defense and the National Aeronautics and Space Administration. Sec. 802. Improvements to the operation of the Defense Acquisition Workforce Development Fund. Sec. 803. Revision to effective date applicable to prior extension of applicability of the senior executive benchmark compensation amount for purposes of allowable cost limitations under defense contracts. Subtitle B—Amendments to general contract authorities, procedures, and limitations Sec. 811. Revision to method of rounding of acquisition-related dollar thresholds when adjusting for inflation. Sec. 812. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. Sec. 813. Exception to requirement to include cost or price to the Government as a factor in the evaluation of proposals for certain task or delivery order contracts. Subtitle C—Acquisition reform proposals Sec. 821. Modification to requirements relating to determination of contract type for major development programs. Sec. 822. Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs. Sec. 823. Revision of milestone decision authority responsibilities for major defense acquisition programs. Sec. 824. Streamlining of requirements relating to defense business systems. Sec. 825. Revision to life-cycle management and product support requirements. Sec. 826. Acquisition strategy required for each major defense acquisition program. Sec. 827. Revision to requirements relating to risk reduction in development of major defense acquisition programs. Subtitle D—Other matters Sec. 831. Extension of the Department of Defense Mentor-Protégé Pilot Program. Sec. 832. Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research and Engineering regarding major defense acquisition programs. Sec. 833. Revision to required distribution of assistance under Procurement Technical Assistance Cooperative Agreement Program. Sec. 834. Expansion of rapid acquisition authority. Sec. 835. Modification of prohibition on contracting with Russian suppliers of rocket engines for the Evolved Expendable Launch Vehicle Program. Sec. 836. Treatment of lobbying and political activity costs as allowable costs under Department of Energy contracts. Sec. 837. Revisions to the Strategic and Critical Materials Stock Piling Act. Sec. 838. Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile. Sec. 839. Extension of authority for the Civilian Acquisition Workforce Personnel Demonstration Project. Sec. 840. Extension of special emergency procurement authority. Sec. 841. Micro-purchase threshold applicable to Government procurements. Sec. 842. Increase in simplified acquisition threshold and in small business set-aside threshold. Sec. 843. Innovation set aside program. Title IX—Department of Defense organization and management Sec. 901. Reorganization and redesignation of Office of Family Policy and Office of Community Support for Military Families with Special Needs. Sec. 902. Change of period for Chairman of the Joint Chiefs of Staff review of the Unified Command Plan to not less than every four years. Sec. 903. Update of statutory specification of functions of the Chairman of the Joint Chiefs of Staff relating to advice on requirements, programs, and budget. Sec. 904. Statutory streamlining to enable Defense Commissary Agency to become partially self-sustaining. Sec. 905. Modification of requirements to maintain Navy airborne signals intelligence, surveillance, and reconnaissance capabilities. Title X—General provisions Subtitle A—Financial matters Sec. 1001. Enhancement of interagency support during contingency operations and transition periods. Sec. 1002. Repeal of requirement that the Department of the Navy provide funding for the Ocean Research Advisory Panel. Subtitle B—Naval vessels and shipyards Sec. 1021. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat. Sec. 1022. Refueling and complex overhaul of Nimitz-class aircraft carriers. Subtitle C—Other matters Sec. 1041. Transfer of functions of the Veterans’ Advisory Board on Dose Reconstruction to the Secretaries of Veterans Affairs and Defense. Sec. 1042. Repeal and modification of reporting requirements. Sec. 1043. Protection for certain sensitive information. Sec. 1044. Consular notification compliance. Sec. 1045. Consular immunities. Sec. 1046. Revision of Freedom of Information Act to reinstate exemptions under that Act as in effect before the Supreme Court decision in Milner v. Department of the Navy. Sec. 1047. Exemption of information on military tactics, techniques, and procedures from release under Freedom of Information Act. Title XI—Civilian personnel matters Sec. 1101. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1102. Authority to provide additional allowances and benefits for Defense Clandestine Service employees. Sec. 1103. Extension of rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. Sec. 1104. Two-year extension of sunset provision applicable to expedited hiring authority for designated Defense Acquisition Workforce positions. Sec. 1105. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Title XII—Matters relating to foreign nations Sec. 1201. Extension of authority to support operations and activities of the Office of Security Cooperation—Iraq. Sec. 1202. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. Sec. 1203. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. Sec. 1204. Authority for acceptance and use of contributions from Kuwait for certain mutually beneficial projects. Sec. 1205. Extension of Commanders’ Emergency Response Program in Afghanistan. Sec. 1206. Increase in thresholds for definition of major defense equipment for purposes of Arms Export Control Act. Sec. 1207. Maintenance of prohibition on procurement by Department of Defense of Communist Chinese-origin items that meet the definition of goods and services controlled as munitions items when moved to the 600 series of the Commerce Control List. Sec. 1208. Modification of global lift and sustain to support partners and allies. Sec. 1209. Reimbursements for certain counterinsurgency, counterterrorism and stabilization operations carried out by Pakistan. Sec. 1210. NATO Special Operations Headquarters. Sec. 1211. Afghanistan Security Forces Fund. Sec. 1212. Non-conventional assisted recovery capabilities. Sec. 1213. Permanent authority to provide rewards through Government personnel of allied forces and certain other modifications to Department of Defense program to provide rewards. Sec. 1214. Extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. Sec. 1215. Authority for Secretary of Defense to engage in commercial activities as security for military operations abroad. Sec. 1216. Extension of Afghan Special Immigrant Visa Program. Sec. 1217. Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement. Sec. 1218. Eastern European Training Initiative. Sec. 1219. Extension, expansion, and revision of authority for assistance to the Government of Jordan for border security operations. Sec. 1220. Permanent authority to transport allied personnel during contingencies or disaster responses. Title XIII—[RESERVED] Title XIV—Other authorizations Subtitle A—Military Programs Sec. 1401. Working capital funds. Sec. 1402. Joint Urgent Operational Needs Fund. Sec. 1403. Chemical Agents and Munitions Destruction, Defense. Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-Wide. Sec. 1405. Defense Inspector General. Sec. 1406. Defense Health Program. Subtitle B—Other matters Sec. 1411. Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. Title XV—Authorization of additional appropriations for overseas contingency operations Sec. 1501. Purpose. Sec. 1502. Army procurement. Sec. 1503. Joint Improvised Explosive Device Defeat Fund. Sec. 1504. Navy and Marine Corps procurement. Sec. 1505. Air Force procurement. Sec. 1506. Defense-wide activities procurement. Sec. 1507. Research, development, test, and evaluation. Sec. 1508. Operation and maintenance. Sec. 1509. Military personnel. Sec. 1510. Working capital funds. Sec. 1511. Defense Health Program. Sec. 1512. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1513. Defense Inspector General. Division B—Military construction authorizations Sec. 2001. Short title. Sec. 2002. Expiration of authorizations and amounts required to be specified by law. Sec. 2003. Effective date. Title XXI—Army Military Construction Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Improvements to military family housing units. Sec. 2104. Authorization of appropriations, Army. Sec. 2105. Modification of authority to carry out certain fiscal year 2013 project. Sec. 2106. Extension of authorization of certain fiscal year 2012 project. Sec. 2107. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2108. Additional authority to carry out certain fiscal year 2016 projects. Title XXII—Navy military construction Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. Sec. 2205. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects. Title XXIII—Air Force military construction Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing. Sec. 2303. Improvements to military family housing units. Sec. 2304. Authorization of appropriations, Air Force. Sec. 2305. Modification of authority to carry out certain fiscal year 2010 project. Sec. 2306. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2307. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2308. Extension of authorization of certain fiscal year 2012 project. Sec. 2309. Extension of authorization of certain fiscal year 2013 project. Title XXIV—Defense agencies military construction Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized energy conservation projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Modification of authority to carry out certain fiscal year 2012 project. Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2406. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2407. Additional authority to carry out certain fiscal year 2016 project. Title XXV—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Title XXVI—Guard and Reserve Forces facilities Subtitle A—Project authorizations and authorization of appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Other matters Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2013 project. Sec. 2612. Modification of authority to carry out certain fiscal year 2015 projects. Sec. 2613. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2614. Extension of authorizations of certain fiscal year 2013 projects. Title XXVII—Base Realignment and Closure Activities Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. Title XXVIII—Military construction general provisions Sec. 2801. Change in authorities relating to scope of work variations for military construction projects. Sec. 2802. Enhanced authority to carry out emergency military construction projects when necessary to support requirements of combatant commanders. Sec. 2803. Annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. Sec. 2805. Production and use of natural gas at Fort Knox, Kentucky. Sec. 2806. Increase of threshold of notice and wait requirement for certain facilities for reserve components and parity with authority for unspecified minor military construction and repair projects. Title XXIX—Defense base closure and realignment Sec. 2901. Short title and purpose. Sec. 2902. The Commission. Sec. 2903. Procedure for making recommendations for base closures and realignments. Sec. 2904. Closure and realignment of military installations. Sec. 2905. Implementation. Sec. 2906. Department of Defense Base Closure Account 2015. Sec. 2907. Reports. Sec. 2908. Congressional consideration of Commission report. Sec. 2909. Restriction on other base closure authority. Sec. 2910. Definitions. Sec. 2911. Treatment as a base closure law for purposes of other provisions of law. Sec. 2912. Conforming amendments. Title XXX—Military construction funding Sec. 3001. Authorization of amounts in funding tables. Sec. 3002. Military construction table.  ADepartment of Defense Authorizations IProcurement 101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Army as follows:
 (1)For aircraft, $5,689,357,000. (2)For missiles, $1,419,957,000.
 (3)For weapons and tracked combat vehicles, $1,887,073,000. (4)For ammunition, $1,233,378,000.
 (5)For other procurement, $5,899,028,000. 102.Navy and Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Navy and Marine Corps as follows:
 (1)For aircraft, $16,126,405,000. (2)For weapons, including missiles and torpedoes, $3,154,154,000.
 (3)For ammunition procurement, Navy and Marine Corps, $723,741,000. (4)For shipbuilding and conversion, $16,597,457,000.
 (5)For other procurement, $6,614,715,000. (6)For procurement, Marine Corps, $1,131,418,000.
 103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Air Force as follows:
 (1)For aircraft, $15,657,769,000. (2)For missiles, $2,987,045,000.
 (3)For space procurement, $2,584,061,000. (4)For ammunition, $1,758,843,000.
 (5)For other procurement, $18,272,438,000. 104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2016 for Defense-wide procurement in the amount of $5,130,853,000.
 105.Defense Production Act purchasesFunds are hereby authorized to be appropriated for fiscal year 2016 for purchases under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) in the amount of $46,680,000.
				106.Multiyear procurement authority for Standard Missile–3 Block IB guided missiles
 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of Defense may enter into one or more multiyear contracts, beginning with the fiscal year 2016 program year, for the procurement of Standard Missile–3 Block IB guided missiles.
 (b)Authority for advance procurementThe Secretary may enter into one or more contracts for advance procurement associated with the SM–3 Block IB missiles for which authorization to enter into a multiyear procurement contract is provided under subsection (a).
 (c)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2016 is subject to the availability of appropriations for that purpose for such later fiscal year.
					107.Repeal of limitation on retirement of U–2 aircraft
 (a)Repeal of limitationSection 133 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2112), as amended by section 132 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 30), is repealed.
					(b)Preservation of retired U–2 aircraft
 (1)The Secretary of the Air Force shall provide that each U–2 aircraft that is retired after the date of the enactment of this Act shall be preserved for a period of not less than three years in a condition such that the retired aircraft—
 (A)is stored in flyable condition; and (B)can be returned to service.
 (2)Notwithstanding paragraph (1), the Secretary of the Air Force may authorize retired U–2 aircraft to be used to transfer parts and systems to aircraft other than U–2 aircraft.
						108.Availability of Air Force procurement funds for certain commercial off-the-shelf parts for
			 intercontinental ballistic missile fuzes
 (a)Availability of procurement fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2016 by section 103 for Missile Procurement, Air Force, $13,700,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. YYY).
 (b)Covered parts definedIn this section, the term covered parts has the meaning given that term in section 1645(c) of such Act. IIResearch, Development, Test, and Evaluation 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation as follows:
 (1)For the Army, $6,924,959,000. (2)For the Navy, $17,885,916,000.
 (3)For the Air Force, $26,473,669,000. (4)For Defense-wide activities, $18,329,861,000.
 (5)For the Director of Operational Test and Evaluation, $170,558,000. 202.Repeal of requirement for initial operating capability of a conventional long-range standoff weapon before retirement of the conventionally armed AGM–86 missileSection 217(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706) is amended—
 (1)by striking subparagraph (A); (2)in subparagraph (B), by striking and;
 (3)by redesignating subparagraph (B) as subparagraph (A); and (4)by inserting after subparagraph (A), as so redesignated, the following new subparagraph (B):
						
 (B)is capable of being modified to carry a conventional warhead; and. IIIOperation and Maintenance 301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows:
 (1)For the Army, $35,107,546,000. (2)For the Navy, $42,200,756,000.
 (3)For the Marine Corps, $6,228,782,000. (4)For the Air Force, $38,191,929,000.
 (5)For Defense-wide activities, $32,440,843,000. (6)For the Army Reserve, $2,665,792,000.
 (7)For the Navy Reserve, $1,001,758,000. (8)For the Marine Corps Reserve, $277,036,000.
 (9)For the Air Force Reserve, $3,064,257,000. (10)For the Army National Guard, $6,717,977,000.
 (11)For the Air National Guard, $6,956,210,000. (12)For the United States Court of Appeals for the Armed Forces, $14,078,000.
 (13)For the Department of Defense Acquisition Workforce Development Fund, $84,140,000. (14)For Environmental Restoration, Army, $234,829,000.
 (15)For Environmental Restoration, Navy, $292,453,000. (16)For Environmental Restoration, Air Force, $368,131,000.
 (17)For Environmental Restoration, Defense-wide, $8,232,000. (18)For Environmental Restoration, Formerly Used Defense Sites, $203,717,000.
 (19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $100,266,000. (20)For Cooperative Threat Reduction programs, $358,496,000.
					302.Modification of requirements for transferring aircraft within the Air Force inventory
 (a)Modification of requirementsSection 345 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 8062 note) is amended—
 (1)in subsection (a)— (A)by striking the first sentence and inserting the following: Before making an aircraft transfer described in subsection (c), the Secretary of the Air Force shall ensure that a written agreement regarding such transfer has been entered into between the Chief of Staff of the Air Force and the Director of the Air National Guard or the Chief of Air Force Reserve.; and
 (B)in paragraph (3), by striking depot; (2)by striking subsection (b) and inserting the following:
							
 (b)Submittal of agreements to the Department of Defense and CongressThe Secretary of the Air Force may not take any action to transfer an aircraft until the Secretary ensures that the Air Force has complied with applicable Department of Defense regulations and, for a transfer described in subsection (c)(1), until the Secretary submits to the congressional defense committees an agreement entered into pursuant to subsection (a) regarding the transfer of the aircraft.; and
 (3)by adding at the end the following new subsections:  (c)Covered aircraft transfers (1)Covered transfersAn aircraft transfer described in this subsection is the transfer (other than as specified in paragraph (2)) from a reserve component of the Air Force to the regular component of the Air Force of—
 (A)the permanent assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft; or
 (B)possession of an aircraft for a period in excess of 90 days. (2)ExceptionsParagraph (1) does not apply to the following:
 (A)A routine temporary transfer of possession of an aircraft from a reserve component that is made solely for the benefit of the reserve component for the purpose of maintenance, upgrade, conversion, modification, or testing and evaluation.
 (B)A routine permanent transfer of assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft if notice of the transfer has previously been provided to the congressional defense committees and the transfer has been approved by the Secretary of Defense pursuant to Department of Defense regulations.
 (C)A transfer described in paragraph (1)(A) when there is a reciprocal permanent assignment of an aircraft from the regular component of the Air Force to the reserve component that does not degrade the capability of, or reduce the total number of, aircraft assigned to the reserve component.
 (d)Return of aircraft after routine temporary transferIn the case of an aircraft transferred from a reserve component of the Air Force to the regular component of the Air Force for which an agreement under subsection (a) is not required by reason of subsection (c)(2)(A), possession of the aircraft shall be transferred back to the reserve component upon completion of the work described in subsection (c)(2)(A)..
 (b)Conforming amendmentSubsection (a)(7) of such section is amended by striking Commander of the Air Force Reserve Command and inserting Chief of Air Force Reserve. (c)Technical amendments To delete references to aircraft ownershipSubsection (a) of such section is further amended by striking the ownership of in paragraphs (2)(A), (2)(C), and (3).
					303.Revision to scope of statutorily required review of projects relating to potential obstructions to
			 aviation so as to apply only to energy projects
 (a)Scope of sectionSection 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4200; 49 U.S.C. 44718 note) is amended—
 (1)in subsection (c)(3), by striking from State and local officials or the developer of a renewable energy development or other energy project and inserting from a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project;
 (2)in subsection (c)(4), by striking readiness, and and all that follows and inserting readiness and to clearly communicate actions being taken by the Department of Defense to the party requesting an early project review under this section.;
 (3)in subsection (d)(2)(B), by striking as high, medium, or low; (4)by redesignating subsection (j) as subsection (k); and
 (5)by inserting after subsection (i) the following new subsection (j):  (j)Applicability of sectionThis section does not apply to a non-energy project..
 (b)DefinitionsSubsection (k) of such section, as redesignated by paragraph (4) of subsection (a), is amended by adding at the end the following new paragraphs:
						
 (4)The term energy project means a project that provides for the generation or transmission of electrical energy. (5)The term non-energy project means a project that is not an energy project.
 (6)The term landowner means a person or other legal entity that owns a fee interest in real property on which a proposed energy project is planned to be located..
					304.Establishment of Southern Sea Otter Military Readiness Areas
 (a)Establishment of the Southern Sea Otter Military Readiness AreasChapter 631 of title 10, United States Code, is amended by adding at the end the following new section:
						
							7235.Southern Sea Otter Military Readiness Areas
 (a)EstablishmentThe Secretary of the Navy shall establish areas, to be known as Southern Sea Otter Military Readiness Areas, for national defense purposes. Such areas shall include each of the following: (1)The area that includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the adjacent and surrounding waters within the following coordinates:N. Latitude/W. Longitude33°27.8′/119°34.3′33°20.5′/119°15.5′33°13.5′/119°11.8′33°06.5′/119°15.3′33°02.8′/119°26.8′33°08.8′/119°46.3′33°17.2′/119°56.9′33°30.9′/119°54.2′.
 (2)The area that includes Naval Base Coronado, San Clemente Island and the adjacent and surrounding waters running parallel to shore to 3 nautical miles from the high tide line designated by part 165 of title 33, Code of Federal Regulations, on May 20, 2010, as the San Clemente Island 3NM Safety Zone.
									(b)Activities within the Southern Sea Otter Military Readiness Areas
 (1)Incidental takings under endangered species act of 1973Sections 4 and 9 of the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (2)Incidental takings under marine mammal protection act of 1972Sections 101 and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (3)Treatment as species proposed to be listedFor purposes of conducting a military readiness activity, any southern sea otter while within the Southern Sea Otter Military Readiness Areas shall be treated for the purposes of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a species that is proposed to be listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (c)RemovalNothing in this section or any other Federal law shall be construed to require that any southern sea otter located within the Southern Sea Otter Military Readiness Areas be removed from the Areas.
 (d)Revision or termination of exceptionsThe Secretary of the Interior may revise or terminate the application of subsection (b) if the Secretary of the Interior, in consultation with the Secretary of the Navy, determines that military activities occurring in the Southern Sea Otter Military Readiness Areas are impeding the southern sea otter conservation or the return of southern sea otters to optimum sustainable population levels.
								(e)Monitoring
 (1)In generalThe Secretary of the Navy shall conduct monitoring and research within the Southern Sea Otter Military Readiness Areas to determine the effects of military readiness activities on the growth or decline of the southern sea otter population and on the near-shore ecosystem. Monitoring and research parameters and methods shall be determined in consultation with the United States Fish and Wildlife Service.
 (2)Triennial reportNot later than 24 months after the date of the enactment of this section and every three years thereafter, the Secretary of the Navy shall submit to Congress and the public a report on monitoring undertaken pursuant to paragraph (1).
 (f)DefinitionsIn this section: (1)Southern sea otterThe term southern sea otter means any member of the subspecies Enhydra lutris nereis.
 (2)TakeThe term take— (A)when used in reference to activities subject to regulation by the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that Act; and
 (B)when used in reference to activities subject to regulation by the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in that Act.
 (3)Incidental takingThe term incidental taking means any take of a southern sea otter that is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.
 (4)Military readiness activityThe term military readiness activity has the meaning given that term in section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (16 U.S.C. 703 note) and includes all training and operations of the armed forces that relate to combat and the adequate and realistic testing of military equipment, vehicles, weapons, and sensors for proper operation and suitability for combat use.
 (5)Optimum sustainable populationThe term optimum sustainable population means, with respect to any population stock, the number of animals that will result in the maximum productivity of the population or the species, keeping in mind the carrying capacity of the habitat and the health of the ecosystem of which they form a constituent element..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
						
								7235. Southern Sea Otter Military Readiness Areas..
 (c)Conforming amendmentSection 1 of Public Law 99–625 (16 U.S.C. 1536 note) is repealed. IVMilitary personnel authorizations AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2016, as follows:
 (1)The Army, 475,000. (2)The Navy, 329,200.
 (3)The Marine Corps, 184,000. (4)The Air Force, 317,000.
						BReserve Forces
					411.End strengths for Selected Reserve
 (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2016, as follows:
 (1)The Army National Guard of the United States, 342,000. (2)The Army Reserve, 198,000.
 (3)The Navy Reserve, 57,400. (4)The Marine Corps Reserve, 38,900.
 (5)The Air National Guard of the United States, 105,500. (6)The Air Force Reserve, 69,200.
 (7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
 (c)End strength increasesWhenever units or individual members of the Selected Reserve for any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
 412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2016, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,770. (2)The Army Reserve, 16,261.
 (3)The Navy Reserve, 9,934. (4)The Marine Corps Reserve, 2,260.
 (5)The Air National Guard of the United States, 14,748. (6)The Air Force Reserve, 3,032.
 413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2016 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 26,099. (2)For the Army Reserve, 7,395.
 (3)For the Air National Guard of the United States, 22,104. (4)For the Air Force Reserve, 9,814.
						414.Fiscal year 2016 limitation on number of non-dual status technicians
						(a)Limitations
 (1)National GuardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2016, may not exceed the following:
 (A)For the Army National Guard of the United States, 1,600. (B)For the Air National Guard of the United States, 350.
 (2)Army ReserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2016, may not exceed 595.
 (3)Air Force ReserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2016, may not exceed 90.
 (b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2016, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000.
						CAuthorization of appropriations
 421.Military personnelThere is hereby authorized to be appropriated for military personnel for fiscal year 2016 a total of $130,491,227,000.
					VMilitary personnel policy
				AOfficer personnel policy generally
					501.Enhanced flexibility for determination of officers to continue on active duty and for selective
 early retirement and early dischargeSection 638a(d)(2) of title 10, United States Code, is amended by striking officers considered— and all that follows and inserting officers considered.. 502.Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air ForceSection 1253 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (c)Deferred retirement of chaplainsThe Secretary of the military department concerned may defer the retirement under subsection (a) of an officer serving in a general or flag officer grade who is the Chief of Chaplains or Deputy Chief of Chaplains of that officer’s armed force. Such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age..
 503.Reduction in required number of members of Discharge Review BoardsSection 1553(a) of title 10, United States Code, is amended by striking five and inserting not less than three. 504.Standardization of grade for certain medical and dental branch positions (a)Army (1)Chief of nurse corpsSection 3069(b) of title 10, United States Code, is amended by striking major general in the second sentence and inserting brigadier general.
 (2)Deputy and assistant chiefs of branchesSection 3039(b) of such title is amended by striking major general in the last sentence and inserting brigadier general. (3)Chief of the veterinary corpsSection 3084 of such title is amended—
 (A)by striking brigadier general in the second sentence and inserting colonel; and (B)by striking the third sentence.
								(b)Navy
 (1)Chief of dental corpsSection 5138(a) of such title is amended by striking not below and inserting in. (2)Director of nurse corpsSection 5150(c) of such title is amended—
 (A)in the first sentence, by striking rear admiral the first place it appears and all that follows through Service Corps and inserting rear admiral (lower half); and (B)by striking the last sentence.
								(c)Air Force
 (1)Chief of nurse corpsSection 8069(b) of such title is amended by striking major general in the second sentence and inserting brigadier general. (2)Assistant surgeon general for dental servicesSection 8081 of such title is amended by striking major general in the second sentence and inserting brigadier general.
 (d)TransitionIn the case of an officer who on the date of the enactment of this Act is serving in a position that is covered by an amendment made by this section, the continued service of that officer in such position after the date of the enactment of this Act shall not be affected by that amendment.
 505.Reinstatement of enhanced authority for selective early discharge of warrant officersSection 580a of title 10, United States Code, is amended— (1)in subsection (a), by striking November 30, 1993, and ending on October 1, 1999 and inserting October 1, 2015, and ending on October 1, 2019; and
 (2)in subsection (c)— (A)by striking paragraph (3); and
 (B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 506.Authority to conduct warrant officer retired grade determinationsSection 1371 of title 10, United States Code, is amended—
 (1)by inserting highest after in the; and (2)by striking that he held on the day before the date of his retirement, or in any higher warrant officer grade.
						BReserve component management
					511.Increase from 90 to 180 in number of days of active duty required to be performed by reserve
			 component members for that duty to be considered Federal service for
			 purposes of unemployment compensation for ex-servicemembers
 (a)Increase of number of daysParagraph (1) of section 8521(a) of title 5, United States Code, is amended by striking 90 days in the matter preceding subparagraph (A) and inserting 180 days. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to periods of Federal service commencing on or after the date of the enactment of this Act.
						512.Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in
 the reserve components of the Armed ForcesParagraphs (1) and (2) of section 12102(b) of title 10, United States Code, are amended to read as follows:
						
 (1)that person has met the citizenship or residency requirements established in section 504(b)(1) of this title; or
 (2)that person is authorized to enlist by the Secretary concerned under section 504(b)(2) of this title..
					513.Authority for the Secretary of Homeland Security to order a member of the Coast Guard Reserve to
 active duty for medical care or medical evaluationSubsection (h) of section 12301 of title 10, United States Code, is amended by striking When authorized by the Secretary of Defense, the Secretary of a military department may and inserting The Secretary of a military department (when authorized by the Secretary of Defense), and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may.
					514.Inclusion of duty performed by a reserve component member under a call or order to active duty for
			 medical purposes as qualifying active duty time for purposes of Post-9/11
 GI Bill education benefitsSection 3301 of title 38, United States Code, is amended in subsection (a)(1)(B) by inserting 12301(h), after 12301(g). 515.Authority to designate certain reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (j)Certain officers not To be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status, but is in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of that section (relating to membership in a reserve component), shall not be considered for selection for promotion at any time the officer otherwise would be so considered. Any such officer may remain on the reserve active-status list..
					516.Clarification of purpose of reserve component Special Selection Boards as limited to correction of
 error at a mandatory promotion boardSection 14502(b) of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking a selection board and inserting a mandatory promotion board convened under section 14101(a) of this title; and (B)in subparagraphs (A) and (B), by striking selection board and inserting mandatory promotion board; and
 (2)in the first sentence of paragraph (3), by striking selection board and inserting mandatory promotion board. 517.Expansion of authorized primary duties of Air Force Reserve Component full-time support personnel (a)Definition of active guard and reserve dutySection 101(d)(6)(A) of title 10, United States Code, is amended by striking days or more and all that follows and inserting
							
 days or more—(i)for the purpose of organizing, administering, recruiting, instructing, or training the reserve components; and
 (ii)in the case of a member of a reserve component of the Air Force, for the purpose of instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States—
 (I)members of the armed forces on active duty; or (II)members of foreign military forces (under the same authorities and restrictions as are applicable to members of the regular components providing such instruction or training)..
						(b)Military technicians (Dual status)
 (1)Additional duties as authorized primary duties for air component membersSection 10216(a) of such title is amended— (A)in paragraph (1)(C), by striking in organizing and all that follows and inserting with primary duties consisting of one or more of the duties described in paragraph (2).;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and (C)by inserting after paragraph (1) the following new paragraphs (2) and (3):
									
 (2)Duties referred to in this paragraph are the following: (A)The organizing, administering, instructing, or training of the Selected Reserve.
 (B)The maintenance and repair of supplies or equipment issued to the Selected Reserve or the armed forces.
 (C)In the case of a Federal civilian employee who is a member of the Air Force Reserve or Air National Guard and subject to paragraph (3), the instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States of—
 (i)members of the armed forces on active duty; or (ii)members of foreign military forces (under the same authorities and restrictions as are applicable to members of the regular components providing such instruction or training).
												(3)
 (A)A Federal civilian employee is a military technician (dual status) by reason of paragraph (2)(C) only if the performance of duties described in that subparagraph as the primary duties of the employee has been approved—
 (i)by the Chief of the Air Force Reserve, in the case of an employee who is a member of the Air Force Reserve; or
 (ii)by the Director of the Air National Guard, in the case of an employee who is a member of the Air National Guard.
 (B)Of the total number of Federal civilian employees who are members of the Air Force Reserve or Air National Guard and who are military technicians (dual status), not more than five percent may be assigned to have duties described in paragraph (2)(C) as their primary duties. Of the members of the Air Force Reserve who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air Force Reserve as of the time of the provision of such instruction or training, and of the members of the Air National Guard who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air National Guard as of the time of the provision of such instruction or training..
 (2)Technical amendmentsSubparagraph (C) of paragraph (5) of such section, as redesignated by paragraph (1)(B), is amended— (A)in clause (i), by striking active-duty members of the armed forces and inserting members of the armed forces on active duty; and
 (B)in clause (ii), by striking applicable to active-duty members and inserting as are applicable to members of the regular components. (c)Federal active duty (1)Additional duties as authorized primary duties for air component membersSubsection (a) of section 12310 of such title is amended—
 (A)in paragraph (1)— (i)by inserting a Reserve who is after may order;
 (ii)by striking organizing and all that follows through components; and (iii)by adding at the end the following new sentence: However, only a Reserve who is a member of a reserve component of the Air Force may be ordered to active duty under this paragraph to perform Active Guard and Reserve duty described in clause (ii) of section 101(d)(6)(A) of this title, and such an order may be made only with the approval of the Chief of the Air Force Reserve, in the case of a member of the Air Force Reserve, or the Director of the Air National Guard, in the case of a member of the Air National Guard.; and
 (B)by adding at the end the following new paragraphs:  (3)A Reserve ordered to active duty under paragraph (1) shall perform duties specified in section 101(d)(6)(A) of this title as that Reserve’s primary duties.
 (4)Of the total number of members of the Air Force Reserve and Air National Guard on active duty under paragraph (1), not more than 10 percent may be assigned to perform duties described in clause (ii) of section 101(d)(6)(A) of this title as their primary duties. Of the members of the Air Force Reserve who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air Force Reserve as of the time of the provision of such instruction or training, and of the members of the Air National Guard who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air National Guard as of the time of the provision of such instruction or training..
 (2)Technical and conforming amendmentsSubsection (b) of such section is amended— (A)in the matter preceding paragraph (1), by striking primary Active Guard and Reserve duties (as described in subsection (a)(1)) and inserting primary duties (as described in subsection (a)(3));
 (B)in paragraph (4)(A), by striking active-duty members of the armed forces and inserting members of the armed forces on active duty; and (C)in paragraph (4)(B), by striking applicable to active-duty members and inserting as are applicable to members of the regular components.
 (d)State active dutySection 328(b) of title 32, United States Code, is amended— (1)by inserting (1) after duties.—;
 (2)by inserting shall perform duties specified in section 101(d)(6)(A) of title 10 as that member’s primary duties and after under subsection (a);
 (3)by striking the member’s and all that follows and inserting such primary duties.; and (4)by adding at the end the following new paragraph:
								
 (2)Of the total number of members of the Air National Guard performing duty under subsection (a), not more than 10 percent may be assigned to perform duties described in clause (ii) of section 101(d)(6)(A) of title 10 as their primary duties, and of the members who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air National Guard as of the time of the provision of such instruction or training..
							(e)National Guard technicians
 (1)Additional duties as authorized primary duties for Air National Guard membersSection 709 of such title is amended— (A)in subsection (a)—
 (i)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (ii)by inserting after paragraph (1) the following new paragraph (2):
										
 (2)in the case of persons who are members of the Air National Guard, in the instructing or training in the United States or the Commonwealth of Puerto Rico or possessions of the United States of—
 (A)members of the armed forces on active duty; or (B)members of foreign military forces (under the same authorities and restrictions as are applicable to members of the regular components providing such instruction or training);; and
 (B)in subsection (b)— (i)by inserting (1) after (b);
 (ii)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D), respectively; and
 (iii)by adding at the end the following new paragraphs:  (2)A person who is a member of the Air National Guard may be employed as a technician under subsection (a) in the performance of duties described in paragraph (2) of that subsection as the primary duties of that person only if the performance by that person of such duties as the primary duties of that person is approved by the Director of the Air National Guard.
 (3)Of the total number of members of the Air National Guard employed as technicians under subsection (a), not more than five percent may be assigned to perform duties described in paragraph (2) of that subsection as their primary duties, and of the members who are so assigned, no more than half may be assigned to provide instruction or training for equipment or missions that are not assigned to the Air National Guard as of the time of the provision of such instruction or training..
 (2)Technical and conforming amendmentsSubsection (a) of such section, as amended by paragraph (1)(A), is further amended— (A)in the matter preceding paragraph (1), by striking technicians in— and inserting technicians—;
 (B)in paragraph (1), by inserting in before the organizing; (C)in paragraph (3), as redesignated by paragraph (1)(A)(i), by inserting in the before maintenance; and
 (D)in paragraph (4), as redesignated by paragraph (1)(A)(i)— (i)in the matter preceding subparagraph (A)—
 (I)by inserting in the before performance; and (II)by striking duties described by paragraphs (1) and (2) and inserting primary duties described by paragraphs (1), (2), and (3);
 (ii)in subparagraph (C)(i), by striking active-duty members of the armed forces and inserting members of the armed forces on active duty; and (iii)in subparagraph (C)(ii), by striking applicable to active-duty members and inserting as are applicable to members of the regular components.
 (f)Further conforming amendmentSection 502(f)(2)(B)(ii) of title 32, United States Code, is amended by striking to instruct and all that follows and inserting  to instruct—(I)members of the armed forces on active duty; (II)members of foreign military forces (under the same authorities and restrictions as are applicable to members of the regular components providing such instruction);
 (III)Department of Defense contractor personnel; or (IV)Department of Defense civilian employees..
						CMember education and training
					521.Repeal of statutory specification of minimum duration of in-resident instruction for courses of
			 instruction offered as part of Phase II Joint Professional Military
			 Education
 (a)Repeal of statutory requirement for in-Resident instructionSection 2154(a)(2)(A) of title 10, United States Code, is amended by striking taught in residence at and inserting offered through. (b)Repeal of statutory durational minimum (1)RepealSection 2156 of such title is repealed.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 107 of such title is amended by striking the item relating to section 2156.
							522.Retention of entitlement to educational assistance during certain additional periods of active duty
 (a)Educational assistance allowanceSection 16131(c)(3)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. (b)Expiration dateSection 16133(b)(4) of such title is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
						523.Authority for United States Air Force Institute of Technology to charge and retain tuition for
			 instruction of persons other than Air Force personnel detailed for
			 instruction at the institute
 (a)Statutory reorganizationChapter 901 of title 10, United States Code, is amended— (1)by transferring subsections (d) and (f) of section 9314 to the end of section 9314b and redesignating those subsections as subsections (c) and (d), respectively;
 (2)by striking the heading of section 9314a; and (3)by inserting after subsection (c) of section 9314 the following new section heading:
								
									9314a.United States Air Force Institute of Technology: reimbursement and tuition; instruction of persons
			 other than Air Force personnel.
 (b)Instruction of persons other than Air Force personnelSection 9314a of such title, as designated by the amendment made by subsection (a)(3), is amended as follows:
 (1)The first subsection of that section (formerly subsection (e) of section 9314) is redesignated as subsection (a) and is amended—
 (A)by striking Reimbursement and tuition and inserting Members of the armed forces other than the air force who are detailed to the institute; and (B)in paragraph (3)—
 (i)by striking and after Marine Corps, and inserting or; (ii)by striking permitted and inserting detailed; and
 (iii)by striking that member and inserting the Secretary concerned. (2)Such section is further amended—
 (A)by redesignating paragraph (4) of such subsection (a) as subsection (b); (B)by striking (A) in such subsection and inserting federal civilian employees other than air force employees who are detailed to the institute.—(1);
 (C)by redesignating subparagraph (B) in such subsection as paragraph (2); (D)by striking paragraph (5) of such subsection; and
 (E)by inserting after such subsection the following new subsection (c):  (c)Non-Detailed persons (1)The Secretary of the Air Force may permit persons described in paragraph (2) to receive instruction at the United States Air Force Institute of Technology on a space-available basis.
 (2)Paragraph (1) applies to any of the following persons: (A)A member of the armed forces not detailed for that instruction by the Secretary concerned.
 (B)A civilian employee of a military department, of another component of the Department of Defense, of another Federal agency, or of a State’s National Guard not detailed for that instruction by the Secretary concerned or head of the other Department of Defense component, other Federal agency, or the National Guard.
 (C)A United States citizen who is the recipient of a competitively selected Federal or Department of Defense sponsored scholarship or fellowship with a defense focus in areas of study related to the academic disciplines offered by the Air Force Institute of Technology and which requires a service commitment to the Federal Government in exchange for educational financial assistance.
 (3)If a scholarship or fellowship described in paragraph (2)(C) includes a stipend, the Institute may accept the stipend payment from the scholarship or fellowship sponsor and make a direct payment to the individual..
 (c)Conforming subsection redesignations and other conforming amendmentsSection 9314a of such title, as designated by the amendment made by subsection (a)(3) and amended by subsection (b), is further amended—
 (1)by redesignating subsection (a) of the former section 9314a (with the heading admission authorized) as subsection (d) and in that subsection— (A)by striking admission authorized and inserting defense industry employees; and
 (B)in paragraph (1), by striking subsection (b) and inserting paragraph (4); (2)by redesignating subsection (b) of such former section 9314a as paragraph (4) and in that paragraph—
 (A)by striking eligible defense industry employees.—; and (B)by striking only so long at and inserting only so long as;
 (3)by redesignating subsection (c) of such former section 9314a as paragraph (5) and in that paragraph—
 (A)by striking annual determination by the secretary of the air force.—; and (B)by redesignating paragraphs (1) and (2) therein as subparagraphs (A) and (B), respectively; and
 (4)by redesignating subsection (d) of such former section 9314a as paragraph (6) and in that paragraph—
 (A)by striking program requirements.—; (B)by redesignating paragraphs (1) and (2) therein as subparagraphs (A) and (B), respectively; and
 (C)in subparagraph (A), as so redesignated— (i)by striking under this section and inserting under this subsection; and
 (ii)by striking subsection (a) and inserting paragraph (1). (d)TuitionSubsection (e) of such section is amended—
 (1)by striking under this section and inserting under subsections (c) and (d); and (2)by inserting before the period at the end the following: who are detailed to receive instruction at the Institute under subsection (b).
 (e)Standards of conductSubsection (f) of such section is amended— (1)by striking defense industry employees and inserting persons; and
 (2)by inserting who are not members of the armed forces or Government civilian employees after enrolled under this section. (f)Clerical amendments (1)Section headingThe heading of section 9314 of such title is amended to read as follows:
								
									9314.United States Air Force Institute of Technology: degree granting authority.
 (2)Table of sectionsThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 9314 and 9314a and inserting the following:
								
										9314. United States Air Force Institute of Technology: degree granting authority.
										9314a. United States Air Force Institute of Technology: reimbursement and tuition; instruction of
			 persons other than Air Force personnel..
 524.Repeal of time-in-service requirement for Funded Legal Education ProgramSection 2004(b) of title 10, United States Code, is amended— (1)by striking and must— and all that follows through (2) sign and inserting and must sign;
 (2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and (3)by realigning those paragraphs, as so redesignated, so as to be two ems from the left margin.
						DDefense Dependents’ Education and Military Family Readiness Matters
					531.Authority to use appropriated funds to support Department of Defense student meal programs in
			 domestic dependent elementary and secondary schools located outside the
 United StatesSection 2243 of title 10, United States Code, is amended— (1)in the heading, by inserting defense after overseas;
 (2)in subsection (a)— (A)by striking the defense dependents’ education system and inserting overseas defense dependents’ schools; and
 (B)by striking students enrolled in that system and inserting a student enrolled in such a school; (3)in subsection (d), by striking Department of Defense dependents schools which are located outside the United States and inserting overseas defense dependents’ schools; and
 (4)by adding at the end the following new subsection:  (e)Overseas defense dependents’ school definedIn this section, the term overseas defense dependents’ school means—
 (1)a school established as part of the defense dependents’ education system provided for under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.); or
 (2)an elementary or secondary school established pursuant to section 2164 of this title that is located in a territory, commonwealth, or possession of the United States..
						532.In-state tuition rates for Senior Reserve Officers’ Training Corps cadets and midshipmen
						(a)Requirement To charge in-State tuition rates to senior reserve officers’ training corps scholarship
 membersSection 2102(b) of title 10, United States Code, is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (4)in the case of an institution that charges different rates of tuition based upon whether or not a student is a resident of the State in which the institution is located, the institution charges a member of the program who is a cadet or midshipman appointed under section 2107 of this title tuition at a rate that is no greater than the resident tuition rate offered by the institution..
 (b)Effective dateThe amendments made by this section shall take effect on August 1, 2018. EOther matters 541.Expansion and extension of authority for pilot programs on career flexibility to enhance retention of members of the Armed Forces (a)Expansion of eligible membersSection 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note) is amended by striking subsections (b) and (c).
						(b)Extension of program
 (1)Duration of program authoritySubsection (m) of such section is amended by striking December 31, 2015 and inserting December 31, 2018. (2)Conforming amendments to reporting requirementsSubsection (k) of such section is amended—
 (A)in paragraph (1), by striking and 2017 and inserting , 2017, 2019, and 2021; and (B)in paragraph (2), by striking March 1, 2019 and inserting March 1, 2022.
								542.Update to involuntary mobilization duty authorities exempt from five-year limit under the Uniformed
 Services Employment and Reemployment Rights ActSection 4312(c)(4)(A) of title 38, United States Code, is amended by inserting after 12304, the following: 12304a, 12304b,. 543.Enhancement of confidentiality of restricted reporting of sexual assault in the military (a)Preemption of state law To ensure confidentiality of reportingSubsection (b) of section 1565b of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (3)In the case of information disclosed pursuant to paragraph (1), any State law, regulation, or rule of professional responsibility that would require an individual specified in subsection (b)(2) to disclose the personally identifiable information of the adult victim or alleged perpetrator of the sexual assault to a State or local law enforcement agency shall not apply, except when reporting is necessary to prevent or mitigate a serious and imminent threat to the health or safety of an individual..
 (b)Clarification of scopeParagraph (1) of such subsection is amended by striking a dependent and inserting an adult dependent. (c)DefinitionsSuch section is further amended by adding at the end the following new subsection:
							
 (c)DefinitionsIn this section: (1)Sexual assaultThe term sexual assault includes the offenses of rape, sexual assault, forcible sodomy, aggravated sexual contact, abusive sexual contact, and attempts to commit such offenses, as punishable under applicable Federal or State law.
 (2)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
						544.Enhanced flexibility in provision of relocation assistance to members of the Armed Forces and their
			 families
 (a)Geographic requirementParagraph (1) of subsection (c) of section 1056 of title 10, United States Code, is amended by striking the second, third, and fourth sentences and inserting the following new sentence: Such relocation assistance programs shall ensure that members of the armed forces and their families are provided relocation assistance regardless of geographic location..
 (b)Computerized information systemSuch subsection is further amended— (1)in paragraph (2)—
 (A)by striking available through each military  and inserting a; and (B)by striking all other military relocation assistance programs and inserting the relocation assistance programs; and
 (2)in paragraph (3), by striking Duties of each military relocation assistance program shall include assisting and inserting Assistance shall be provided to. (c)DirectorSubsection (d) of such section is amended to read as follows:
							
 (d)Program managerThe Secretary of Defense shall establish the position of Program Manager of Military Relocation Assistance in the office of the Assistance Secretary of Defense with responsibility for readiness and force management. The Program Manager shall oversee development and implementation of relocation assistance under this section..
						545.Required provision of preseparation counseling
 (a)Clarification of requirement for 180 continuous days of active duty serviceSubparagraph (A) of section 1142(a)(4) of title 10, United States Code, is amended by inserting continuous after first 180. (b)Exclusion of training from periods of active dutySuch section is further amended by adding at the end the following new subparagraph:
							
 (C)For purposes of subparagraph (A), the term active duty does not include full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary of the military department concerned..
						546.Enhancements to Yellow Ribbon Reintegration Program
 (a)Scope and purposeSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 111–181; 10 U.S.C. 10101 note) is amended—
 (1)in subsection (a), by striking combat veteran; and (2)in subsection (b), by striking informational events and activities and inserting information, events, and activities.
 (b)EligibilitySuch section is further amended— (1)in subsection (a), by striking National Guard and Reserve members and their families and inserting eligible individuals;
 (2)in subsection (b), by striking members of the reserve components of the Armed Forces, their families, and inserting eligible individuals; (3)in subsection (d)(2)(C), by striking members of the Armed Forces and their families and inserting eligible individuals;
 (4)in subsection (h), in the matter preceding paragraph (1)— (A)by striking members of the Armed Forces and their family members and inserting eligible individuals; and
 (B)by striking such members and their family members and inserting such eligible individuals; (5)in subsection (j), by striking members of the Armed Forces and their families and inserting eligible individuals;
 (6)in subsection (k), by striking individual members of the Armed Forces and their families and inserting eligible individuals; and (7)by adding at the end the following new subsection:
								
 (l)Eligible individualsFor the purposes of this section, the term eligible individual means a member of a reserve component, a member of their family, or a designated representative who the Secretary of Defense determines to be eligible for the Yellow Ribbon Reintegration Program..
							(c)Office for Reintegration Programs
 (1)Oversight of Yellow Ribbon Reintegration ProgramSubparagraph (1)(A) of subsection (d) of such section is amended by striking the second and third sentence and inserting The office shall exercise oversight over the Yellow Ribbon Reintegration Program and shall be responsible for coordination with State National Guard and Reserve organizations, including existing family and support programs..
 (2)Partnerships to provide quality of life servicesSubparagraph (1)(B) of such subsection is amended by striking substance abuse and mental health treatment services and inserting substance abuse, mental health treatment, and other quality of life services. (3)Grant authoritySuch subsection is further amended by adding at the end the following new paragraph:
								
 (3)GrantsThe Office for Reintegration Programs may make grants to conduct data collection, trend analysis, and curriculum development and to prepare reports in support of activities under this section..
 (d)Coordination with coast guard reserveSuch section is amended— (1)in subsection (d)(1)(A), by striking and Air Force Reserve and inserting Air Force Reserve, and Coast Guard Reserve; and
 (2)in subsection (e)(1), by striking and Air Force Reserve and inserting Air Force Reserve, and Coast Guard Reserve. (e)Due date of advisory board annual reportSubsection (e)(4) of such section is amended by striking March and inserting April.
 (f)Support teamsSubsection (f) of such section is amended— (1)in the matter preceding paragraph (1), by striking administer the Yellow Ribbon Reintegration Program at the State level and inserting support and assist State National Guard and Reserve organization efforts; and
 (2)by amending paragraph (1) to read as follows:  (1)to provide reintegration curriculum and information;.
							(g)Operation of program
 (1)Enhanced flexibilitySubsection (g) of such section is amended to read as follows:  (g)Operation of program (1)In generalThe Office for Reintegration Programs shall assist State National Guard and Reserve organizations with the development and provision of information, events, and activities to support the health and well-being of eligible individuals before, during, and after periods of activation, mobilization, or deployment.
										(2)Focus of information, events, and activities
 (A)Before activation, mobilization, or deploymentBefore such a period, the information, events, and activities described in paragraph (1) should focus on preparing eligible individuals and affected communities for the rigors of activation, mobilization, and deployment.
 (B)During activation, mobilization, or deploymentDuring such a period, the information, events, and activities described in paragraph (1) should focus on—
 (i)helping eligible individuals cope with the challenges and stress associated with such period; (ii)decreasing the isolation of eligible individuals during such period; and
 (iii)preparing eligible individuals for the challenges associated with reintegration. (C)After activation, mobilization, or deploymentAfter such a period, the information, events, and activities described in paragraph (1) should focus on—
 (i)reconnecting the member with their families, friends, and communities; (ii)providing information on employment opportunities;
 (iii)helping eligible individuals deal with the challenges of reintegration; (iv)ensuring that eligible individuals understand what benefits they are entitled to and what resources are available to help them overcome the challenges of reintegration; and
 (v)providing a forum for addressing negative behaviors related to operational stress and reintegration.
 (3)Member payMembers shall receive appropriate pay for days spent attending such events and activities. (4)Minimum number of events and activitiesThe State National Guard and Reserve Organizations shall provide to eligible individuals—
 (A)one event or activity before a period of activation, mobilization, or deployment; (B)one event or activity during a period of activation, mobilization, or deployment; and
 (C)two events or activities after a period of activation, mobilization, or deployment.. (2)Conforming amendmentsSuch section is amended—
 (A)in subsection (a), by striking throughout the entire deployment cycle; (B)in subsection (b)—
 (i)by striking well-being through the 4 phases through the end of the subsection and inserting well-being.; and (ii)in the heading, by striking ; deployment cycle;
 (C)in subsection (d)(2)(C), by striking throughout the deployment cycle described in subsection (g); and (D)in subsection (f), by striking state deployment cycle in the heading.
 (h)Additional permitted outreach serviceSubsection (h) of such section is amended by adding at the end the following new paragraph:  (16)Stress management and positive coping skills..
 (i)Support of department-Wide suicide prevention effortsSuch section is further amended by inserting after subsection (h) the following new subsection:  (i)Support of suicide prevention effortsThe Office for Reintegration Programs shall assist the Defense Suicide Prevention Office and the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury to collect and analyze information, suggestions, and best practices from State National Guard and Reserve organizations with suicide prevention and community response programs..
 (j)Clerical amendmentsSuch section is amended— (1)in subsection (d)(1)(B), by striking Substance Abuse and the Mental Health Services Administration and inserting Substance Abuse and Mental Health Services Administration; and
 (2)in subsection (e)(3)(C), by striking Office of Reintegration Programs and inserting Office for Reintegration Programs. 547.Authority for applications for correction of military records to be initiated by Secretary concernedSection 1552(b) of title 10, United States Code, is amended—
 (1)by striking or his heir or legal representative and inserting (or the claimant’s heir or legal representative) or the Secretary concerned; and (2)by striking he discovers and inserting discovering.
						VICompensation and other personnel benefits
				APay and allowances
					601.Fiscal year 2016 increase in military basic pay
 (a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2016 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.
 (b)Increase in basic payEffective on January 1, 2016, the rates of monthly basic pay for members of the uniformed services are increased by 1.3 percent.
 602.Revision to method of computation of basic allowance for housingSection 403(b)(3)(B) of title 37, United States Code, is amended by striking one percent and inserting five percent. BBonuses and special incentive pays 611.One-year extension of certain expiring bonus and special pay authorities (a)Authorities relating to reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016:
 (1)Section 308b(g), relating to Selected Reserve reenlistment bonus. (2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.
 (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.
 (4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.
 (6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.
 (7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.
 (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
 (c)Title 37 authorities relating to health care professionalsThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 302c–1(f), relating to accession and retention bonuses for psychologists.
 (2)Section 302d(a)(1), relating to accession bonus for registered nurses. (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
 (4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
 (5)Section 302h(a)(1), relating to accession bonus for dental officers. (6)Section 302j(a), relating to accession bonus for pharmacy officers.
 (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
 (8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
 (d)Authorities relating to nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.
 (2)Section 312b(c), relating to nuclear career accession bonus. (3)Section 312c(d), relating to nuclear career annual incentive bonus.
 (e)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 331(h), relating to general bonus authority for enlisted members.
 (2)Section 332(g), relating to general bonus authority for officers. (3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
 (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (5)Section 335(k), relating to bonus and incentive pay authorities for officers in health professions.
 (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.
 (7)Section 351(h), relating to hazardous duty pay. (8)Section 352(g), relating to assignment pay or special duty pay.
 (9)Section 353(i), relating to skill incentive pay or proficiency bonus. (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
 (f)Other title 37 bonus and special pay authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 301b(a), relating to aviation officer retention bonus.
 (2)Section 307a(g), relating to assignment incentive pay. (3)Section 308(g), relating to reenlistment bonus for active members.
 (4)Section 309(e), relating to enlistment bonus. (5)Section 324(g), relating to accession bonus for new officers in critical skills.
 (6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
 (7)Section 327(h), relating to incentive bonus for transfer between the Armed Forces. (8)Section 330(f), relating to accession bonus for officer candidates.
 (g)Authority To provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2016. 612.Modification to special aviation incentive pay and bonus authorities for officers (a)Clarification of secretarial authority To set requirements for aviation incentive pay eligibilitySubsection (a) of section 334 of title 37, United States Code, is amended—
 (1)by inserting (1) before The Secretary; (2)by redesignating paragraphs (1), (2), (3), (4), and (5) as subparagraphs (A), (B), (C), (D), and (E), respectively; and
 (3)by adding at the end the following new paragraph:  (2)The Secretary concerned may pay aviation incentive pay under this section to an officer who is otherwise qualified for such pay but who is not currently engaged in the performance of operational flying duty or proficiency flying duty if the Secretary determines, under regulations prescribed under section 374 of this title, that payment of aviation incentive pay to that officer is in the best interests of the service..
							(b)Restoration of authority To pay aviation incentive pay to medical officers performing flight
 surgeon dutiesSubsection (h)(1) of such section is amended by striking (except a flight surgeon or other medical officer). (c)Increase in maximum amount of aviation special pays (1)Monthly aviation incentive paySubsection (c)(1)(A) of such section is amended by striking $850 and inserting $1,000.
 (2)Annual aviation incentive bonusSubsection (c)(1)(B) of such section is amended by striking $25,000 and inserting $35,000. (d)Authority To pay aviation bonus and skill incentive pay simultaneously to officersSubsection (f) of such section is amended—
 (1)in paragraph (1), by striking 353 and inserting 353(a); and (2)in paragraph (2)—
 (A)by inserting bonus after may not receive a; and (B)by striking 353 and inserting 353(b).
 613.Increase in maximum annual amount of nuclear officer bonus paySection 333(d)(1)(A) of title 37, United States Code, is amended by striking $35,000 and inserting $50,000. COther matters 621.Revision to authorities relating to mail service for members of the Armed Forces and defense civilians overseas (a)Eligibility for free mailSubsection (a) of section 3401 of title 39, United States Code, is amended to read as follows:
							
 (a)First Class letter mail correspondence shall be carried, at no cost to the sender, in the manner provided by this section, when mailed by an individual who is a member of the Armed Forces of the United States on active duty, as defined in section 101 of title 10, or a civilian, otherwise authorized to use postal services at Armed Forces installations, who is providing support to military operations, as designated by the military theater commander, and addressed to a place within the delivery limits of a United States post office, if—
 (1)such letter mail is mailed by such individual at an Armed Forces post office established in an overseas area designated by the President, where the Armed Forces of the United States are deployed for a contingency operation as determined by the Secretary of Defense; or
 (2)such individual is hospitalized as a result of disease or injury incurred as a result of service in an overseas area designated by the President under paragraph (1)..
 (b)Surface shipment of mail authorizedSubsection (b) of such section is amended to read as follows:  (b)There shall be transported by either surface or air, between Armed Forces post offices or from an Armed Forces post office to a point of entry into the United States, the following categories of mail matter which are mailed at any such Armed Forces post office:
 (1)Letter mail communications having the character of personal correspondence. (2)Any parcel exceeding one pound in weight but less than 70 pounds in weight and less than 130 linear inches (length plus girth).
 (3)Publications published once each week or more frequently and featuring principally current news of interest to members of the Armed Forces and the general public..
 (c)Clerical amendmentThe heading for such section, and the item relating to such section in the table of sections at the beginning of chapter 34 of such title, are each amended by striking the last five words.
						622.Repeal of obsolete special travel and transportation allowance for survivors of deceased members
 from the Vietnam conflictSection 481f of title 37, United States Code, is amended by striking subsection (d). 623.Clarification of authority for recording obligations for installment payments of incentive pays, allowances, and similar benefits when payment is due (a)In generalChapter 19 of title 37, United States Code, is amended by adding at the end the following new section:
							
								1016.Recordation of installment payment obligations
 (a)In the case of any pay, allowance, bonus, or other benefit described in subsection (b) that is paid to a member of the uniformed services on an installment basis, each installment payment shall be charged to appropriations that are available for obligation at the time such payment is payable.
 (b)Subsection (a) applies to any incentive pay, special pay, or a bonus, or a similar periodic payment of pay or allowances, or of educational benefits or stipends, that is paid to a member of the uniformed services under this title or title 10..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									1016. Recordation of installment payment obligations..
						624.Additional coverage under homeowner assistance program for wounded members of the Armed Forces,
			 Department of Defense and Coast Guard civilian employees, and their
			 spouses
 (a)Additional coverageSection 1013(a)(2) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374(a)(2)) is amended by inserting or, in the case of a wound, injury, or illness with delayed expression or delayed identification, was at the time of the relevant diagnosis, after which was at the time of the relevant wound, injury, or illness,.
 (b)Tax treatmentSection 132(n) of the Internal Revenue Code of 1986 is amended by striking American Recovery and Reinvestment Tax Act of 2009 and inserting National Defense Authorization Act for Fiscal Year 2016. VIIHealthcare provisions ATRICARE and other health care benefits 701.Consolidated TRICARE health plan (a)Freedom of choice for TRICARE points of serviceChapter 55 of title 10, United States Code, is amended by inserting after section 1073b the following new section:
							
								1073c.TRICARE program: freedom of choice for points of service
 (a)Freedom of choiceA covered beneficiary may choose to receive medical and dental care and health benefits care from any of the points of service specified in subsection (b), subject to availability.
 (b)Points of serviceThe points of service specified in this subsection are as follows: (1)Facilities of the uniformed services.
 (2)Providers under the TRICARE program designated as network providers for the purposes of this chapter by the Secretary of Defense.
 (3)Providers under the TRICARE program other than those described in paragraphs (1) and (2), to be known as out-of-network providers..
 (b)TRICARE cost-Sharing requirementsSuch chapter is further amended by inserting after section 1074n the following new section:  1075.TRICARE program: cost-sharing requirements (a)In generalThis section establishes cost-sharing requirements for beneficiaries under the TRICARE program.
									(b)Beneficiaries for cost-Sharing purposes
 (1)Beneficiary categoriesThe beneficiary categories for purposes of cost-sharing requirements under the TRICARE program are as follows:
 (A)Category 1: active-duty membersCategory 1 consists of beneficiaries who are covered by section 1074(a) of this title. (B)Category 2: dependents of active-duty membersCategory 2 consists of beneficiaries who are covered by section 1079 of this title.
 (C)Category 3: disability retirees & family members; family members of persons dying on active dutyCategory 3 consists of beneficiaries (other than Category 5 beneficiaries) who are— (i)covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a member; or
 (ii)covered by section 1086(c)(2) of this title. (D)Category 4: other retirees & family membersCategory 4 consists of beneficiaries covered by section 1086(c) of this title other than Category 3 beneficiaries and Category 5 beneficiaries.
 (E)Category 5: medicare-eligible beneficiariesCategory 5 consists of beneficiaries who are described in section 1086(d)(2) of this title. (F)Category 6: members of the selected reserveCategory 6 consists of beneficiaries covered by section 1076d of this title.
 (2)Cost-sharing groupsThe cost-sharing groups for purposes of cost-sharing requirements under the TRICARE program are as follows:
 (A)Group a: junior enlisted beneficiariesA beneficiary is a Group A beneficiary if the beneficiary is— (i)a Category 2 beneficiary who is a dependent of a member in pay grade E–1 through E–4;
 (ii)a Category 6 beneficiary who is a member of the Selected Reserve of the Ready Reserve in pay grade E–1 through E–4 or dependent of such a member;
 (iii)a Category 3 beneficiary who retired under chapter 61 of this title in pay grade E–1 through E–4 or who is a dependent of such a member; or
 (iv)a Category 3 beneficiary who is covered by section 1086(c)(2) of this title by reason of being a dependent of a member who was in pay grade E–1 through E–4 at the time of death.
 (B)Group b: senior enlisted beneficiaries; warrant officers; junior officersA beneficiary is a Group B beneficiary if the beneficiary is— (i)a Category 2 beneficiary who is a dependent of a member in pay grade E–5 through O–3;
 (ii)a Category 6 beneficiary who is a member of the Selected Reserve of the Ready Reserve in pay grade E–5 through O–3 or dependent of such a member;
 (iii)a Category 3 beneficiary who retired under chapter 61 of this title in pay grade E–5 through O–3 or who is a dependent of such a member; or
 (iv)a Category 3 beneficiary who is covered by section 1086(c)(2) of this title by reason of being a dependent of a member who was in pay grade E–5 through O–3 at the time of death.
 (C)Group c: mid-level and senior officersA beneficiary is a Group C beneficiary if the beneficiary is— (i)a Category 2 beneficiary who is a dependent of a member in pay grade O–4 or above;
 (ii)a Category 6 beneficiary who is a member of the Selected Reserve of the Ready Reserve in pay grade O–4 or above or dependent of such a member;
 (iii)a Category 3 beneficiary who retired under chapter 61 of this title in pay grade O–4 or above or who is a dependent of such a member; or
 (iv)a Category 3 beneficiary who is covered by section 1086(c)(2) of this title by reason of being a dependent of a member who was in pay grade O–4 or above at the time of death.
 (D)Group d: other retirees & family members; medicare-eligible beneficiaries for care covered by the tricare programA beneficiary is a Group D beneficiary if the beneficiary is— (i)a Category 4 beneficiary; or
 (ii)a Category 5 beneficiary with respect to care not covered by section 1086(d)(3). (3)Primary care manager program enrollment statusThe Primary Care Manager Program enrollment status for purposes of cost-sharing requirements under the TRICARE program are as follows:
 (A)PCM-managedA beneficiary is a PCM-Managed beneficiary if the beneficiary is enrolled in the Primary Care Manager Program established in accordance with subsection (c).
 (B)Self-managedA beneficiary is a Self-Managed beneficiary if the beneficiary is not enrolled in the Primary Care Manager Program and is not a remote area dependent.
 (4)Remote area dependentsA beneficiary is a remote area dependent if the beneficiary is— (A)a dependent of a member of the uniformed services referred to in section 1074(c)(3) of this title and is residing with the member;
 (B)a dependent of a member who, after having served in a duty assignment described in section 1074(c)(3) of this title, has relocated without the dependent pursuant to orders for a permanent change of duty station from a remote location described in subparagraph (B)(ii) of such section where the member and the dependent resided together while the member served in such assignment, if the orders do not authorize dependents to accompany the member to the new duty station at the expense of the United States and the dependent continues to reside at the same remote location;
 (C)a dependent of a reserve component member ordered to active duty for a period of more than 30 days and is residing with the member, and the residence is located more than 50 miles, or approximately one hour of driving time, from the nearest military medical treatment facility adequate to provide the needed care; or
 (D)a dependent other than one described in subparagraphs (A) through (C) if the Secretary of Defense determines that exceptional circumstances warrant designation for this purpose.
											(c)Primary care manager program
 (1)In generalThe Secretary of Defense may establish a program, to be known as the Primary Care Manager Program, to provide reduced cost-sharing amounts for enrolled beneficiaries whose care is provided by or managed by a designated primary care manager.
 (2)EligibilityA Category 2 beneficiary who is not a remote area dependent is eligible to enroll in the Primary Care Manager Program.
 (3)Referral requiredA PCM-Managed beneficiary shall, subject to such rules and regulations as the Secretary of Defense shall establish, be required to obtain care or a referral for care from a designated primary care manager prior to obtaining care under the TRICARE program.
 (4)Point of service chargeIf a PCM-Managed beneficiary obtains care without a referral as required under paragraph (3), the cost-sharing requirement for such care shall be equal to the amount that is 50 percent of the allowed charge for such care.
										(d)Inapplicability of cost-Sharing requirements to certain categories of beneficiaries and types of
			 care
 (1)Category 1 beneficiaries (active duty members)There are no cost-sharing requirements under this section for Category 1 beneficiaries. (2)Category 5 beneficiaries (medicare-eligible beneficiaries)Cost sharing under this section does not apply to a Category 5 beneficiary for care covered by section 1086(d)(3) of this title, except that the catastrophic cap under subsection (h)(3) does apply to such care.
										(3)PCM-managed beneficiaries and remote area dependents
 (A)Except as provided in subparagraph (B) and subsection (c)(4), there are no out-patient cost-sharing requirements under subsection (i) or in-patient cost-sharing requirements under subsection (j) for PCM-Managed beneficiaries and remote area dependents.
 (B)For non-emergency care provided by an emergency department to PCM-Managed beneficiaries and remote area dependents, the cost-sharing requirements applicable to Self-Managed beneficiaries under subsection (i) apply.
 (4)Extended health-Care servicesCost sharing under this section does not apply to extended health care services under section 1079(d) and (e) of this title.
 (5)Other programsThis section does not apply to premiums established under this chapter under sections other than 1079 and 1086. For a program under this chapter for which such a premium applies, the enrollment fee under subsection (f) does not apply.
										(e)Special rules
 (1)Pharmacy benefits programRequired copayments for services under the Pharmacy Benefits Program are set forth in section 1074g of this title. The enrollment fee, deductible, and catastrophic cap under this section apply to the Pharmacy Benefits Program under that section.
 (2)Calendar year enrollment periodEnrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis.
 (3)Crediting of amounts receivedAmounts received under this section for care provided by a facility of the uniformed services shall be deposited to the credit of the appropriation supporting the maintenance and operation of that facility.
										(f)Annual enrollment fee for Category 4 beneficiaries (Other retirees and family members)
 (1)RequirementAs a condition of eligibility for the TRICARE program in any year (including care in facilities of the uniformed services and pharmacy benefits under section 1074g of this title), a Category 4 beneficiary shall pay an enrollment fee for that year.
 (2)AmountThe amount of such fee for any year is the baseline amount as adjusted under subsection (k). The baseline amount is the amount that would have been charged for enrollment in TRICARE Prime during fiscal year 2016 under section 1097 of this title on the day before the effective date of this section.
										(g)Annual deductible
 (1)RequirementFor Group A, B, C, and D beneficiaries, the cost-sharing requirements applicable under this section include an annual deductible of the charges for outpatient care received under the TRICARE program during a year.
 (2)AmountThe annual deductible described in paragraph (1) is the following: (A)Group aFor a Group A beneficiary, the first $150 (or $300 for a family group of two or more persons) each year of the charges for outpatient care provided by out-of-network providers.
 (B)Group bFor a Group B beneficiary, the first $300 (or $600 for a family group of two or more persons) each year for outpatient care provided by out-of-network providers.
 (C)Group cFor a Group C beneficiary, the first $300 (or $600 for a family group of two or more persons) each year for outpatient care provided by out-of-network providers.
 (D)Group dFor a Group D beneficiary, the first $300 (or $600 for a family group of two or more persons) each year for outpatient care provided by out-of-network providers.
											(h)Catastrophic cap
 (1)RequirementThe total amount of cost sharing required to be paid by a beneficiary under the TRICARE program for a year is limited to a maximum amount, referred to as a catastrophic cap.
 (2)ExclusionsThe following shall not be counted toward the catastrophic cap: (A)An enrollment fee paid under subsection (f).
 (B)A point-of-service charge under subsection (c)(2). (3)AmountThe catastrophic cap has been reached for a beneficiary during a year if the total amount of cost sharing requirements (other than amounts excluded under paragraph (2)) incurred under the TRICARE program by all beneficiaries in the beneficiary's family group during that year is the following:
 (A)For a Category 2, 3 or 6 beneficiary, $1,500 for health care provided by network providers or $2,500 for all health care.
 (B)For Category 4 or 5 beneficiary, $3,000 for health care provided by military treatment facilities and network providers or $5,000 for all health care.
											(i)Outpatient cost sharing
 (1)In generalA Group A, B, C, or D beneficiary shall be subject to cost-sharing for outpatient care in accordance with the amounts and percentages under the following table, as such amounts are adjusted under subsection (k):
											
												
														ServicesTRICARE Network andFacilities of theUniformed Services (FUS)Out-of-Network
														Group A/Group B/Group CGroup DGroups A, B, and CGroup D
														PCM Managed c/Remote Area DependentSelf-Managed
														a No cost for clinical preventive services as determined by the Secretary consistent with criteria
			 applicable under the Patient Protection and Affordable Care Act (Public
			 Law 111–148), as amended.b Percentage of TRICARE maximum allowable charge after deductible is met. c If a PCM managed beneficiary obtains care without a referral, Point of Service charges will apply:
			 50% of the allowed charge after deductible is met.Note: PT—physical therapy; OT—occupational therapy; BH—behavioral health; DME—durable medical
			 equipment.
													
														Clinical preventive services a $0$0$0$0$0
														Primary care visit$0/0/0 FUS;$0/0/0 network referral$0/0/0 FUS;$10/15/20 network$10 FUS;$20 network20% b25% b
														Specialty care visit (including PT, OT, speech)$0/0/0 FUS or network BH group visit;$0/0/0 network visit$0/0/0 FUS;$20/25/30 network$20 FUS or network BH group visit;$30 network20% b25% b
														Urgent care center$0/0/0 FUS visit;$0/0/0 network referral$0/0/0 FUS;$25/40/50 network$30 FUS;$50 network20% b25% b
														Emergency department—emergency care$0/0/0 FUS visit;$0/0/0 network$0/0/0 FUS;$30/50/70 network$50 FUS;$75 network20% b25% b
														Emergency department—nonemergency care$30/50/70 FUS for misuse;$30/50/70 network fee for misuse$30/50/70 FUS for misuse;$30/50/70 network$50 FUS;$75 network20% b25% b
														Ambulance regardless of destination (FUS or network$0/0/0 trip$10/15/20 trip$20 trip20% b25% b
														DME, prosthetics, orthotics, and supplies$0/0/0 FUS;$0/0/0 network referral10% of ne­goti­ated net­work fee20% of FUS cost or network negotiated fee20% b25% b
														Ambulatory surgery$0/0/0 FUS;$0/0/0 network referral$0/0/0 FUS;$25/50/75 network$50 FUS;$100 network20% b25% b
 (2)Applicability of deductibleThe cost sharing amounts specified in the table under paragraph (1) shall apply only after any applicable deductible under subsection (g) has been met.
 (3)Emergency room misuseFor purposes of the table under paragraph (1), the Secretary of Defense shall develop guidance for determining emergency room care is clearly inappropriate under the TRICARE program. The Secretary will establish procedures to provide information to beneficiaries about the appropriate sites for such health conditions and services. The Secretary will ensure the availability of, and wide dissemination of information concerning, means (such as a nurse advice line and other methods) for beneficiaries with uncertainty about the appropriate site for care in specific cases to obtain guidance. In any case in which a beneficiary has a reasonable belief, taking into account the beneficiary’s (or in the case of a minor, the parent or guardians) level of maturity and understanding, that the circumstances presented a medical emergency, the care provided will not be considered emergency room misuse.
 (j)Inpatient cost-SharingA Group A, B, C, or D beneficiary shall be subject to cost sharing for inpatient care in accordance with the amounts and percentages under the following table, as such amounts are adjusted under subsection (k):
										
											
													ServicesTRICARE Network andFacility of the Uniformed Services (FUS)Out-of-Network
													Group A/Group B/Group CGroup DGroup A/Group B/Group CGroup D
													PCM Managed/Remote Area DependentsSelf-Managed
													a Percentage of TRICARE maximum allowable charge after deductible is met.b Inpatient skilled nursing/rehabilitation is generally not offered in MTFs for anyone other than
			 servicemembers.
												
													Hospitalization$0 FUS;$0 network referred$0 FUS per day;$50/80/110 per day network $17.35 FUS per day;$200 network per admission20% a25% a
													Inpatient skilled nursing/rehabilitation b$0 network referred$17/25/35 network per day $25 per day$25/35/45 per day$250 per day or 20% a of billed charges for in­sti­tu­tion­al services, whichever is less, plus 20% for separately
			 billed services
									(k)Annual adjustment to certain cost-Sharing amounts
 (1)AdjustmentFor any year after 2017, the dollar amounts specified in paragraph (2) shall be equal to such dollar amounts increased by the percentage by which retired pay has been increased under section 1401a(b)(2) of this title since 2017, rounded to the next lower multiple of $1.
 (2)Amounts subject to adjustmentParagraph (1) applies to the following: (A)The amount of the enrollment fee in effect under subsection (f).
 (B)Each deductible amount in effect under subsection (g). (C)Each catastrophic cap amount in effect under subsection (h).
 (D)Each amount in effect under subsection (i) for outpatient care. (E)Each amount in effect under subsection (j) for inpatient care.
											(l)Regulations
 (1)In generalThe Secretary of Defense, after consultation with the other administering Secretaries, shall prescribe regulations to carry out this section.
 (2)Matters To be includedThe regulations prescribed under paragraph (1) shall include the following: (A)Provisions to ensure, to the extent practicable, the availability of network providers to at least 85 percent of beneficiaries for whom the TRICARE program provides primary health benefits.
 (B)Provisions for an annual open season enrollment period and for enrollment modifications under appropriate circumstances.
 (C)Priorities for access to care in facilities of the uniformed services and other standards to ensure timely access to care.
 (3)Additional mattersThose regulations may provide for TRICARE eligibility and alternate cost sharing for beneficiaries other than Category 1 beneficiaries who have other health insurance that provides primary health benefits.
 (4)Authority for additional provisions for effective and efficient administrationThose regulations may include such other provisions as the Secretary determines appropriate for the effective and efficient administration of the TRICARE program, including any matter not specifically addressed in this chapter or any other law.
 (m)DefinitionsIn this section: (1)The term network provider means a health care provider referred to in section 1073c(b)(2) of this title.
 (2)The term out-of-network provider means a health care provider referred to in section 1073c(b)(3) of this title.. (c)Transition rules for last quarter of calendar year 2016With respect to cost sharing requirements applicable under sections 1079, 1086, or 1097 of title 10, United States Code, to a covered beneficiary under such sections during the period October 1, 2016, through December 31, 2016:
 (1)Any enrollment fee shall be one-fourth of the amount in effect during fiscal year 2016. (2)Any deductible amount applicable during fiscal year 2016 shall apply for the 15-month period of October 1, 2015, through December 31, 2016.
 (3)Any catastrophic cap applicable during fiscal year 2016 shall apply for the 15-month period of October 1, 2015, through December 31, 2016.
 (d)Repeal of superseded authoritiesThe following provisions of law are repealed: (1)Section 1078 of title 10, United States Code.
 (2)Section 1097a of title 10, United States Code. (3)Section 1099 of title 10, United States Code.
 (4)Section 731 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 1073 note).
 (e)Conforming amendments to title 10, United States CodeTitle 10, United States Code is amended as follows: (1)Section 1072 is amended by striking paragraph (7) and inserting the following:
								
 (7)The term TRICARE program means the various programs carried out by the Secretary of Defense under this chapter and any other provision of law providing for the furnishing of medical and dental care and health benefits to members and former members of the uniformed services and their dependents..
 (2)Section 1074(c)(2) is amended by striking the managed care option of the TRICARE program known as TRICARE Prime and inserting the TRICARE program. (3)Section 1076d is amended—
 (A)by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Reserve Select, and (B)in clause (f)(2)(B), by striking subject to the same rates and conditions as apply to persons covered under that section and substituting subject to the same scope of benefits as apply to persons covered under that section and cost sharing requirements as provided in section 1075 of this title.
 (4)Section 1076e is amended by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Retired Reserve. (5)Section 1076e is further amended by striking TRICARE Retired Reserve Coverage at age 60 (as inserted by paragraph (4)) and inserting TRICARE coverage at age 60.
 (6)Section 1079 is amended— (A)in subsection (b), by striking of the following amounts: and all that follows and inserting of amounts as provided under section 1075 of this title.; and
 (B)by striking subsections (c), (g), and (p). (7)Section 1079a is amended—
 (A)by striking CHAMPUS in the heading and inserting TRICARE program; and (B)by striking the Civilian Health and Medical Program of the Uniformed Services and inserting the TRICARE program.
 (8)Section 1086(b) is amended by striking contain the following and all that follows and inserting include provisions for payment by the patient as provided under section 1075 of this title.. (9)Section 1097(e) is amended to read as follows:
								
 (e)Charges for health careSection 1075 of this title applies to health care services under this section.. (f)Other conforming amendments (1)Section 721 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 1073 note) is amended—
 (A)in paragraph (7), by striking the health plan known as the TRICARE PRIME option under; and (B)in paragraph (9), by striking all that follows The term TRICARE program and inserting has the meaning given that term in section 1072(7) of title 10, United States Code..
 (2)Section 723(a) of such Act (Public Law 104–201; 10 U.S.C. 1073 note) is amended by striking section 731 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 1073 note) and inserting section 1075 of title 10, United States Code.
 (3)Section 706 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 684) is amended—
 (A)in subsection (c), by striking Prime Remote; and (B)in subsection (d), by striking the TRICARE Standard plan and inserting the TRICARE program.
 (g)Clerical amendmentsThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended— (1)by inserting after the item relating to section 1073b the following new item:
								
									
										1073c. TRICARE program: freedom of choice for points of service.;
 (2)by inserting after the item relating to section 1074n the following new item:   1075. TRICARE program: cost-sharing requirements.; (3)in the item relating to section 1076d, by striking TRICARE Standard and inserting TRICARE Reserve Select;
 (4)in the item relating to section 1076e, by striking TRICARE Standard and inserting TRICARE Retired Reserve; (5)in the item relating to section 1079a, by striking CHAMPUS and inserting TRICARE program; and
 (6)by striking the items relating to sections 1078, 1097a, and 1099. (h)Effective dates (1)In generalExcept as provided in paragraph (2), this section and the amendments made by the section shall take effect on January 1, 2017.
 (2)Transition rulesSubsection (c) shall take effect on October 1, 2016. 702.Revisions to cost-sharing requirements for TRICARE for Life and the Pharmacy Benefits Program (a)TRICARE for life enrollment fee (1)Annual enrollment fee for certain beneficiariesSection 1086(d)(3) of title 10, United States Code, is amended—
 (A)by redesignating subparagraph (C) as subparagraph (D); and (B)by inserting after subparagraph (B) the following new subparagraph (C):
									
										(C)
 (i)A person described in paragraph (2) (except as provided in clauses (vi) and (vii)) shall be required to pay an annual enrollment fee as a condition of eligibility for health care benefits under this section. Such enrollment fee shall be an amount (rounded to the nearest dollar) equal to the applicable percentage (specified in clause (ii)) of the annual retired pay of the member or former member upon whom the covered beneficiary's eligibility is based, except that the amount of such enrollment fee shall not be in excess of the applicable maximum enrollment fee (specified in clause (iii)). In the case of enrollment for a period less than a full calendar year, the enrollment fee shall be a pro-rated amount of the full-year enrollment fee.
 (ii)The applicable percentage of retired pay shall be determined in accordance with the following table:
												
													
															For:The applicable percentage for  a family group of two or more persons is:The applicable percentage for an individual is:
														
															20160.50%0.25%
															20171.00%0.50%
															20181.50%0.75%
															2019 and after 2.00%1.00%.
 (iii)For any year 2016 through 2019, the applicable maximum enrollment fee for a family group of two or more persons shall be determined in accordance with the following table:
												
													
															For:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of retired grade O–7 or above is:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of retired grade O–6 or below is:
														
															2016$200$150
															2017$400$300
															2018$600$450
															2019$800$600.
 (iv)For any year after 2019, the applicable maximum enrollment fee shall be equal to the maximum enrollment fee for the previous year increased by the percentage by which retired pay is increased under section 1401a(b)(2) of this title for such year.
 (v)The applicable maximum enrollment fee for an individual shall be one-half the corresponding maximum fee for a family group of two or more persons (as determined under clauses (iii) and (iv)).
 (vi)Clause (i) does not apply to— (I)a dependent of a member of the uniformed services who dies while on active duty;
 (II)a member retired under chapter 61 of this title; or (III)a dependent of such a member.
 (vii)Clause (i) does not apply to a person who, before January 1, 2016, met the conditions described in paragraphs (2) (A) and (B)..
 (2)Effective dateSubparagraph (C) of section 1086(d)(3) of title 10, United States Code, as added by paragraph (1), shall take effect on January 1, 2016.
 (b)TRICARE pharmacy program cost-Sharing amountsParagraph (6) of section 1074g(a) of such title is amended to read as follows:  (6) (A)In the case of any of the calendar years 2016 through 2024 the cost sharing referred to in paragraph (5) shall be payment by an eligible covered beneficiary of amounts determined in accordance with the following table:
										
											
													For:The cost sharing amount for a 30-day supply of a retail generic is:The cost sharing amount for a 30-day supply of a retail formulary is:The cost sharing amount for a 90-day supply of a mail order generic is:The cost sharing amount for a 90-day supply of a mail orderformulary is:The cost amount for a 90-day supply of a mail order non-formulary is:
												
													2016$8$28$0$28$54
													2017$8$30$0$30$58
													2018$8$32$0$32$62
													2019$9$34$9$34$66
													2020$10$36$10$36$70
													2021$11$38$11$38$75
													2022$12$40$12$40$80
													2023$13$43$13$43$85
													2024$14$45$14$45$90.
 (B)For any year after 2024, the cost sharing referred to in paragraph (5) shall be payment by an eligible covered beneficiary of amounts equal to the cost-sharing amounts for the previous year, adjusted by an amount, if any, as determined by the Secretary to reflect changes in the costs of pharmaceutical agents and prescription dispensing, rounded to the nearest dollar.
 (C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts referred to in paragraph (5) for any year after 2015 shall be the cost-sharing amounts, if any, under this section as of January 1, 2015, in the case of—
 (i)a dependent of a member of the uniformed services who dies while on active duty; (ii)a member retired under chapter 61 of this title; or
 (iii)a dependent of such a member.. (c)Authority To adjust payments into the medicare-Eligible retiree health care fundSection 1116 of such title is amended—
 (1)in subsection (a)(1), by striking subsection (c), which and inserting subsection (c)(1), which (together with any amount paid into the Fund under subsection (c)(4)); and (2)in subsection (c)—
 (A)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary; and (B)by adding at the end the following new paragraphs:
									
 (2)If for any fiscal year the Secretary of Defense determines at the beginning of that fiscal year that the amount that would otherwise be required to be certified under paragraph (1) for that fiscal year would not be accurate if there were to be enacted during the current session of Congress a significant change in law requested in the Budget of the President for that fiscal year that upon enactment would reduce the amount otherwise required to be certified under paragraph (1) for that fiscal year, the Secretary may certify to the Secretary of the Treasury under paragraph (1) a reduced amount for that fiscal year taking into consideration the amount of the reduction for that fiscal year that would occur upon enactment of such change in law.
 (3)Not later than 120 days after the beginning of a fiscal year for which a certification under paragraph (1) is submitted pursuant to paragraph (2), the Secretary of Defense—
 (A)shall notify the Secretary of the Treasury whether since the beginning of the fiscal year a significant change in law has been enacted which if in effect at the beginning of the fiscal year would have resulted in a revised amount certified under paragraph (1) without regard to paragraph (2); and
 (B)based upon any such change in law since the beginning of the fiscal year, shall certify a final amount for the fiscal year.
 (4)If a final amount certified under paragraph (3) for any fiscal year is greater than the amount certified pursuant to paragraph (2) for that fiscal year, the Secretary of the Treasury shall promptly pay into the Fund from the General Fund of the Treasury the difference between those amounts..
								BHealth care administration
					711.Limitation on conversion of military medical and dental positions to civilian medical and dental
			 positions
 (a)Limited authority for conversionChapter 49 of title 10, United States Code, is amended by adding after section 976 the following new section:
							
								977.Limitation on conversion of military medical and dental positions to civilian medical and dental
			 positions
 (a)Requirements relating to conversionA military medical or dental position within the Department of Defense may not be converted to a civilian medical or dental position unless the Secretary of Defense determines—
 (1)that the position is not a military essential position; (2)that conversion of the position would not result in the degradation of medical care or the medical readiness of the armed forces; and
 (3)that converting the position to a civilian medical or dental position is more cost effective than retaining the position as a military medical or dental position, consistent with Department of Defense Instruction 7041.04.
 (b)DefinitionsIn this section: (1)The term military medical or dental position means a position for the performance of health care functions within the armed forces held by a member of the armed forces.
 (2)The term civilian medical or dental position means a position for the performance of health care functions within the Department of Defense held by an employee of the Department or of a contractor of the Department.
 (3)The term military essential means, with respect to a position, that the position must be held by a member of the armed forces, as determined in accordance with regulations prescribed by the Secretary.
 (4)The term conversion, with respect to a military medical or dental position, means a change of the position to a civilian medical or dental position, effective as of the date of the manning authorization document of the military department making the change (through a change in designation from military to civilian in the document, the elimination of the listing of the position as a military position in the document, or through any other means indicating the change in the document or otherwise)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 576, the following new item:
							
								
									977. Limitation on conversion of military medical and dental positions to civilian medical and
			 dental positions..
 (c)Repeal of prohibitionSection 721 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 129c note) is repealed.
						VIIIAcquisition policy, acquisition management, and related matters
				AAcquisition policy and management
					801.Program fraud civil remedies statute for the Department of Defense and the National Aeronautics and
			 Space Administration
 (a)PurposeThe purpose of this section is to provide the Secretary of Defense and the Administrator of the National Aeronautics and Space Administration with an effective administrative remedy to obtain recompense for the Department of Defense and the National Aeronautics and Space Administration for losses resulting from the submission to the Department or the Administration, respectively, of false, fictitious, or fraudulent claims and statements.
						(b)Program fraud civil remedies
 (1)In generalChapter IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 163 the following new chapter:
								
									164Administrative remedies for false claims and statements
										
											Sec.
											2751. Applicability of chapter; definitions.
											2752. False claims and statements; liability.
											2753. Hearing and determinations.
											2754. Payment; interest on late payments.
											2755. Judicial review.
											2756. Collection of civil penalties and assessments.
											2757. Right to administrative offset.
											2758. Limitations.
											2759. Effect on other laws.
										2751.Applicability of chapter; definitions
 (a)Applicability of chapterThis chapter applies to the following agencies: (1)The Department of Defense.
 (2)The National Aeronautics and Space Administration. (b)DefinitionsIn this chapter:
 (1)Head of an agencyThe term head of an agency means the Secretary of Defense and the Administrator of the National Aeronautics and Space Administration.
 (2)ClaimThe term claim means any request, demand, or submission— (A)made to the head of an agency for property, services, or money (including money representing grants, loans, insurance, or benefits);
 (B)made to a recipient of property, services, or money received directly or indirectly from the head of an agency or to a party to a contract with the head of an agency—
 (i)for property or services if the United States— (I)provided such property or services;
 (II)provided any portion of the funds for the purchase of such property or services; or (III)will reimburse such recipient or party for the purchase of such property or services; or
 (ii)for the payment of money (including money representing grants, loans, insurance, or benefits) if the United States—
 (I)provided any portion of the money requested or demanded; or (II)will reimburse such recipient or party for any portion of the money paid on such request or demand; or
 (C)made to the head of an agency which has the effect of decreasing an obligation to pay or account for property, services, or money.
 (3)Knows or has reason to knowThe term knows or has reason to know, for purposes of establishing liability under section 2752 of this title, means that a person, with respect to a claim or statement—
 (A)has actual knowledge that the claim or statement is false, fictitious, or fraudulent; (B)acts in deliberate ignorance of the truth or falsity of the claim or statement; or
 (C)acts in reckless disregard of the truth or falsity of the claim or statement, and no proof of specific intent to defraud is required.
 (4)Responsible officialThe term responsible official means a designated debarring and suspending official of the agency named in subsection (a). (5)RespondentThe term respondent means a person who has received notice from a responsible official asserting liability under section 2752 of this title.
 (6)StatementThe term statement means any representation, certification, affirmation, document, record, or an accounting or bookkeeping entry made—
 (A)with respect to a claim or to obtain the approval or payment of a claim (including relating to eligibility to make a claim); or
 (B)with respect to (including relating to eligibility for)— (i)a contract with, or a bid or proposal for a contract with the head of an agency; or
 (ii)a grant, loan, or benefit from the head of an agency. (c)ClaimsFor purposes of paragraph (2) of subsection (b)—
 (1)each voucher, invoice, claim form, or other individual request or demand for property, services, or money constitutes a separate claim;
 (2)each claim for property, services, or money is subject to this chapter regardless of whether such property, services, or money is actually delivered or paid; and
 (3)a claim shall be considered made, presented, or submitted to the head of an agency, recipient, or party when such claim is actually made to an agent, fiscal intermediary, or other entity acting for or on behalf of such authority, recipient, or party.
 (d)StatementsFor purposes of paragraph (6) of subsection (b)— (1)each written representation, certification, or affirmation constitutes a separate statement; and
 (2)a statement shall be considered made, presented, or submitted to the head of an agency when such statement is actually made to an agent, fiscal intermediary, or other entity acting for or on behalf of such authority.
												2752.False claims and statements; liability
 (a)False claimsAny person who makes, presents, or submits, or causes to be made, presented, or submitted, to the head of an agency a claim that the person knows or has reason to know—
 (1)is false, fictitious, or fraudulent; (2)includes or is supported by any written statement which asserts a material fact this is false, fictitious, or fraudulent;
 (3)includes or is supported by any written statement that— (A)omits a material fact;
 (B)is false, fictitious, or fraudulent as a result of such omission; and (C)the person making, presenting, or submitting such statement has a duty to include such material fact; or
 (4)is for payment for the provision of property or services which the person has not provided as claimed,
												shall, in addition to any other remedy that may be prescribed by law, be subject to a civil penalty
			 of not more than $5,000 for each such claim. Such person shall also be
			 subject to an assessment of not more than twice the amount of such claim,
			 or the portion of such claim which is determined by the responsible
 official to be in violation of the preceding sentence.(b)False statementsAny person who makes, presents, submits, or causes to be made, presented, or submitted, a written statement in conjunction with a procurement program or acquisition of an agency named in section 2751(a) of this title that—
 (1)the person knows or has reason to know— (A)asserts a material fact that is false, fictitious, or fraudulent; or
													(B)
 (i)omits a material fact; and (ii)is false, fictitious, or fraudulent as a result of such omission;
 (2)in the case of a statement described in subparagraph (B) of paragraph (1), is a statement in which the person making, presenting, or submitting such statement has a duty to include such material fact; and
 (3)contains or is accompanied by an express certification or affirmation of the truthfulness and accuracy of the contents of the statement,
												shall be subject to, in addition to any other remedy that may be prescribed by law, a civil penalty
			 of not more than $5,000 for each such statement.2753.Hearing and determinations
 (a)Transmittal of notice to Attorney GeneralIf a responsible official determines that there is adequate evidence to believe that a person is liable under section 2752 of this title, the responsible official shall transmit to the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, a written notice of the intention of such official to initiate an action under this section. The notice shall include the following:
 (1)A statement of the reasons for initiating an action under this section. (2)A statement specifying the evidence which supports liability under section 2752 of this title.
 (3)A description of the claims or statements for which liability under section 2752 of this title is alleged.
 (4)An estimate of the penalties and assessments that will be demanded under section 2752 of this title.
 (5)A statement of any exculpatory or mitigating circumstances which may relate to such claims or statements.
												(b)Statement from Attorney General
 (1)Within 90 days after receipt of a notice from a responsible official under subsection (a), the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, shall transmit a written statement to the responsible official which specifies—
 (A)that the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, approves or disapproves initiating an action under this section based on the allegations of liability stated in such notice; and
 (B)in any case in which the initiation of an action under this section is disapproved, the reasons for such disapproval.
 (2)If at any time after the initiation of an action under this section the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, transmits to a responsible official a written determination that the continuation of any action under this section may adversely affect any pending or potential criminal or civil action, such action shall be immediately stayed and may be resumed only upon written authorization from the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General.
 (c)Limitation on amount of claim that may be pursued under this sectionNo action shall be initiated under this section, nor shall any assessment be imposed under this section, if the total amount of the claim determined by the responsible official to violate section 2752(a) of this title exceeds $500,000. The $500,000 threshold does not include penalties or any assessment permitted under 2752(a) of this title greater than the amount of the claim determined by the responsible official to violate such section.
											(d)Procedures for resolving claims
 (1)Upon receiving approval under subsection (b) to initiate an action under this section, the responsible official shall mail, by registered or certified mail, or other similar commercial means, or shall deliver, a notice to the person alleged to be liable under section 2752 of this title. Such notice shall specify the allegations of liability against such person, specify the total amount of penalties and assessments sought by the United States, advise the person of the opportunity to submit facts and arguments in opposition to the allegations set forth in the notice, advise the person of the opportunity to submit offers of settlement or proposals of adjustment, and advise the person of the procedures of the agency named in section 2751(a) of this title governing the resolution of actions initiated under this section.
 (2)Within 30 days after receiving a notice under paragraph (1), or any additional period of time granted by the responsible official, the respondent may submit in person, in writing, or through a representative, facts and arguments in opposition to the allegations set forth in the notice, including any additional information that raises a genuine dispute of material fact.
 (3)If the respondent fails to respond within 30 days, or any additional time granted by the responsible official, the responsible official may issue a written decision disposing of the matters raised in the notice. Such decision shall be based on the record before the responsible official. If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty and/or assessment to be imposed on the respondent. Any such determination shall be based on a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
 (4)If the respondent makes a timely submission, and the responsible official determines that the respondent has not raised any genuine dispute of material fact, the responsible official may issue a written decision disposing of the matters raised in the notice. Such decision shall be based on the record before the responsible official. If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty or assessment to be imposed on the respondent. Any such determination shall be based on a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
 (5)If the respondent makes a timely submission, and the responsible official determines that the respondent has raised a genuine dispute of material fact, the responsible official shall commence a hearing to resolve the genuinely disputed material facts by mailing by registered or certified mail, or other similar commercial means, or by hand delivery of, a notice informing the respondent of—
 (A)the time, place, and nature of the hearing; (B)the legal authority under which the hearing is to be held;
 (C)the material facts determined by the responsible official to be genuinely in dispute that will be the subject of the hearing; and
 (D)a description of the procedures for the conduct of the hearing. (6)The responsible official and any person against whom liability is asserted under this chapter may agree to a compromise or settle an action at any time. Any compromise or settlement must be in writing.
 (e)Respondent entitled to copy of the recordAt any time after receiving a notice under paragraph (1) of subsection (d), the respondent shall be entitled to a copy of the entire record before the responsible official.
 (f)HearingsAny hearing commenced under this section shall be conducted by the responsible official, or a fact-finder designated by the responsible official, solely to resolve genuinely disputed material facts identified by the responsible official and set forth in the notice to the respondent.
											(g)Procedures for hearings
 (1)Each hearing shall be conducted under procedures prescribed by the head of the agency. Such procedures shall include the following:
 (A)The provision of written notice of the hearing to the respondent, including written notice of— (i)the time, place, and nature of the hearing;
 (ii)the legal authority under which the hearing is to be held; (iii)the material facts determined by the responsible official to be genuinely in dispute that will be the subject of the hearing; and
 (iv)a description of the procedures for the conduct of the hearing. (B)The opportunity for the respondent to present facts and arguments through oral or documentary evidence, to submit rebuttal evidence, and to conduct such cross-examination as may be required to resolve any genuinely disputed material facts identified by the responsible official.
 (C)The opportunity for the respondent to be accompanied, represented, and advised by counsel or such other qualified representative as the Secretary may specify in such regulations.
 (2)For the purpose of conducting hearings under this section, the responsible official is authorized to administer oaths or affirmations.
 (3)Hearings shall be held at the responsible official’s office, or at such other place as may be agreed upon by the respondent and the responsible official.
 (h)Decision following hearingThe responsible official shall issue a written decision within 60 days after the conclusion of the hearing. That decision shall set forth specific findings of fact resolving the genuinely disputed material facts that were the subject of the hearing. The written decision shall also dispose of the matters raised in the notice required under paragraph (1) of subsection (d). If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty or assessment to be imposed on the respondent. Any decisions issued under this subparagraph shall be based on the record before the responsible official and shall be supported by a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
											2754.Payment; interest on late payments
 (a)Payment of assessments and penaltiesA respondent shall render payment of any assessment and penalty imposed by a responsible official, or any amount otherwise agreed to as part of a settlement or adjustment, not later than the date—
 (1)that is 30 days after the date of the receipt by the respondent of the responsible official's decision; or
 (2)as otherwise agreed to by the respondent and the responsible official. (b)InterestIf there is an unpaid balance as of the date determined under paragraph (1), interest shall accrue from that date on any unpaid balance. The rate of interest charged shall be the rate in effect as of that date that is published by the Secretary of the Treasury under section 3717 of title 31.
 (c)Treatment of receiptsAll penalties, assessments, or interest paid, collected, or otherwise recovered under this chapter shall be deposited into the Treasury as miscellaneous receipts as provided in section 3302 of title 31.
 2755.Judicial reviewA decision by a responsible official under section 2753(d) or 2753(h) of this title shall be final. Any such final decision is subject to judicial review only under chapter 7 of title 5.
										2756.Collection of civil penalties and assessments
 (a)Judicial enforcement of civil penalties and assessmentsThe Attorney General shall be responsible for judicial enforcement of any civil penalty or assessment imposed under this chapter.
 (b)Civil actions for recoveryAny penalty or assessment imposed in a decision by a responsible official, or amounts otherwise agreed to as part of a settlement or adjustment, along with any accrued interest, may be recovered in a civil action brought by the Attorney General. In any such action, no matter that was raised or that could have been raised in a proceeding under this chapter or pursuant to judicial review under section 2755 of this title may be raised as a defense, and the determination of liability and the determination of amounts of penalties and assessments shall not be subject to review.
 (c)Jurisdiction of United States District CourtsThe district courts of the United States shall have jurisdiction of any action commenced by the United States under subsection (b).
 (d)Joining and consolidating actionsAny action under subsection (b) may, without regard to venue requirements, be joined and consolidated with or asserted as a counterclaim, cross-claim, or setoff by the United States in any other civil action which includes as parties the United States, and the person against whom such action may be brought.
 (e)Jurisdiction of United States Court of Federal ClaimsThe United States Court of Federal Claims shall have jurisdiction of any action under subsection (b) to recover any penalty or assessment, or amounts otherwise agreed to as part of a settlement or adjustment, along with any accrued interest, if the cause of action is asserted by the United States as a counterclaim in a matter pending in such court. The counterclaim need not relate to the subject matter of the underlying claim.
 2757.Right to administrative offsetThe amount of any penalty or assessment that has been imposed by a responsible official, or any amount agreed upon in a settlement or compromise, along with any accrued interest, may be collected by administrative offset.
										2758.Limitations
 (a)Limitation on period for initiation of administrative actionAn action under section 2752 of this title with respect to a claim or statement shall be commenced within six years after the date on which such claim or statement is made, presented, or submitted.
											(b)Limitation period for initiation of civil action for recovery of administrative penalty or
 assessmentA civil action to recover a penalty or assessment under section 2756 of this title shall be commenced within three years after the date of the decision of the responsible official imposing the penalty or assessment.
											2759.Effect on other laws
 (a)Relationship to title 44 authoritiesThis chapter does not diminish the responsibility of the head of an agency to comply with the provisions of chapter 35 of title 44, relating to coordination of Federal information policy.
 (b)Relationship to title 31 authoritiesThe procedures set forth in this chapter apply to the agencies named in section 2751(a) of this title in lieu of the procedures under chapter 38 of title 31, relating to administrative remedies for false claims and statements.
 (c)Relationship to other authoritiesAny action, inaction, or decision under this chapter shall be based solely upon the information before the responsible official and shall not limit or restrict any agency of the Government from instituting any other action arising outside this chapter, including suspension or debarment, based upon the same information. Any action, inaction or decision under this chapter shall not restrict the ability of the Attorney General to bring judicial action, based upon the same information as long as such action is not otherwise prohibited by law..
 (2)Clerical amendmentThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of such title are each amended by inserting after the item relating to chapter 163 the following new item:
								
									
										164. Administrative Remedies for False Claims and
			 Statements....................................2751.
 (c)Conforming amendmentsSection 3801(a)(1) of title 31, United States Code, is amended— (1)by inserting (other than the Department of Defense) in subparagraph (A) after executive department;
 (2)by striking subparagraph (B); (3)by redesignating subparagraph (C) as subparagraph (B) and by inserting (other than the National Aeronautics and Space Administration) in that subparagraph after not an executive department; and
 (4)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively. (d)Effective dateChapter 164 of title 10, United States Code, as added by subsection (b), and the amendments made by subsection (c), shall apply to any claim or statement made, presented, or submitted on or after the date of the enactment of this Act.
						802.Improvements to the operation of the Defense Acquisition Workforce Development Fund
 (a)Elements of the fundSubsection (d) of section 1705 of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking credited to the Fund under paragraph (2) and inserting appropriated to the Fund; (B)in subparagraph (B), by striking paragraph (3) and inserting paragraph (2); and
 (C)by striking subparagraph (C); (2)by striking paragraphs (2) and (4);
 (3)by redesignating paragraph (3) as paragraph (2); (4)in paragraph (2), as so redesignated—
 (A)in the first sentence, by striking 24-month period and inserting 36-month period; and (B)in the second sentence, by striking credited to the Fund and inserting credited to amounts appropriated to the Fund for the fiscal year in which such funds are transferred; and
 (5)by inserting after paragraph (2), as so redesignated, the following new paragraph (3):  (3)Prior notice to congressional committees of certain transfersThe Secretary of Defense may make a transfer to the Fund pursuant to paragraph (2) that increases to an amount greater than $500,000,000 the total amount made available to the Fund for a fiscal year only after the Secretary submits to the congressional defense committees notice of the Secretary's intent to make such transfer and a period of 10 days has elapsed following the date of the notification..
 (b)Availability of fundsSubsection (e) of such section is amended— (1)in paragraph (1), by inserting appropriations available to after for transfer to; and
 (2)in paragraph (6)— (A)by striking credited to the Fund in accordance with subsection (d)(2),;
 (B)by striking subsection (d)(3), and inserting subsection (d)(2) or; (C)by striking , or deposited to the Fund; and
 (D)by striking for which credited and all that follows and inserting in which transferred, or for which appropriated, and the succeeding fiscal year.. (c)Annual reportSubsection (f)(1) of such section is amended by striking remitted and all that follows through credited and inserting transferred to the Fund in such fiscal year or appropriated.
						803.Revision to effective date applicable to prior extension of applicability of the senior executive
			 benchmark compensation amount for purposes of allowable cost limitations
			 under defense contracts
 (a)Repeal of retroactive applicabilitySection 803(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1485) is amended by striking amendments made by and all that follows and inserting amendments made by this section shall apply with respect to costs of compensation incurred after January 1, 2012, under contracts entered into on or after December 31, 2011..
 (b)ApplicabilityThe amendment made by subsection (a) shall take effect as of December 31, 2011, and shall apply as if included in the National Defense Authorization Act for Fiscal Year 2012 as enacted.
						BAmendments to general contract authorities, procedures, and limitations
					811.Revision to method of rounding of acquisition-related dollar thresholds when adjusting for
 inflationSection 1908(e)(2) of title 41, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking on the day before the adjustment and inserting as calculated under paragraph (1);
 (2)by striking and at the end of subparagraph (C); and (3)by striking subparagraph (D) and inserting the following:
							
 (D)not less than $1,000,000, but less than $10,000,000, to the nearest $500,000; (E)not less than $10,000,000, but less than $100,000,000, to the nearest $5,000,000;
 (F)not less than $100,000,000, but less than $1,000,000,000, to the nearest $50,000,000; and (G)$1,000,000,000 or more, to the nearest $500,000,000..
						812.Extension of authority to acquire products and services produced in countries along a major route
 of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 832 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 814), is further amended by striking December 31, 2015 and inserting December 31, 2018.
					813.Exception to requirement to include cost or price to the Government as a factor in the evaluation
			 of proposals for certain task or delivery order contracts
 (a)Contracting under title 41, united states codeSection 3306(c) of title 41, United States Code, is amended— (1)in paragraph (1), by inserting except as provided in paragraph (3), in subparagraphs (B) and (C) after the subparagraph designation; and
 (2)by adding at the end the following new paragraphs:  (3)Exceptions for certain indefinite delivery, indefinite quantity contractsIf the head of an agency issues a solicitation for multiple task or delivery order contracts under section 4103(d) of this title for the same or similar services and intends to make a contract award to each qualifying offeror—
 (A)cost or price to the Federal Government need not, at the Government's discretion, be considered under subparagraph (B) of paragraph (1) as an evaluation factor for the contract award; and
 (B)if, pursuant to subparagraph (A), cost or price to the Federal Government is not considered as an evaluation factor for the contract award—
 (i)the disclosure requirement of subparagraph (C) of paragraph (1) shall not apply; and (ii)cost or price to the Federal Government shall be considered in conjunction with the issuance pursuant to section 4106(c) of this title of a task or delivery order under any contract resulting from the solicitation.
 (4)Qualifying offeror definedIn paragraph (3), the term qualifying offeror means an offeror that— (A)is determined to be a responsible source;
 (B)submits a proposal that conforms to the requirements of the solicitation; and (C)the contracting officer has no reason to believe would likely offer other than fair and reasonable pricing..
 (b)Contracting under Title 10, United States CodeSection 2305(a)(3) of title 10, United States Code, is amended— (1)in subparagraph (A), by inserting (except as provided in subparagraph (C)) in clauses (ii) and (iii) after shall; and
 (2)by adding at the end the following new subparagraphs:  (C)If the head of an agency issues a solicitation for multiple task or delivery order contracts under section 2304a(d)(1)(B) of this title for the same or similar services and intends to make a contract award to each qualifying offeror—
 (i)cost or price to the Federal Government need not, at the Government's discretion, be considered under clause (ii) of subparagraph (A) as an evaluation factor for the contract award; and
 (ii)if, pursuant to clause (i), cost or price to the Federal Government is not considered as an evaluation factor for the contract award—
 (I)the disclosure requirement of clause (iii) of subparagraph (A) shall not apply; and (II)cost or price to the Federal Government shall be considered in conjunction with the issuance pursuant to section 2304c(b) of this title of a task or delivery order under any contract resulting from the solicitation.
 (D)In subparagraph (C), the term qualifying offeror means an offeror that— (i)is determined to be a responsible source;
 (ii)submits a proposal that conforms to the requirements of the solicitation; and (iii)the contracting officer has no reason to believe would likely offer other than fair and reasonable pricing..
							CAcquisition reform proposals
					821.Modification to requirements relating to determination of contract type for major development
			 programs
 (a)Determination of contract typeSection 2306 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(i)Required elements of guidance relating to contract type
 (1)The Secretary of Defense shall ensure that the guidance of the Department of Defense relating to major defense acquisition programs and major automated information systems includes—
 (A)a requirement that the acquisition strategy for such a program or system include identification of the contract type for development of the program or system; and
 (B)a justification of the contract type identified. (2)The contract type identified in accordance with paragraph (1)(A) may be—
 (A)a fixed-price type contract (including a fixed-price incentive contract); or (B)a cost-type contract (including a cost-plus-incentive-fee contract).
 (3)The guidance referred to in paragraph (1) shall require that the justification for the contract type selected explain—
 (A)how the level of program risk relates to the contract type selected; and (B)how the use of incentives (especially cost incentives) in the contract, if any, supports the objectives of the development program.
 (4)The guidance shall also specify that the use of contracts with target costs, target profits or fees, and profit or fee adjustment formulas, during development, where applicable, is ordinarily in the interest of the Government..
 (b)RepealSection 818 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2306 note) is amended by striking subsections (b), (c), (d), and (e).
 (c)Modification of regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall modify the regulations of the Department of Defense regarding the determination of contract type for development programs to be consistent with the amendments made by this section.
						822.Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs
 (a)Repeal of requirementSubsection (a)(1) of section 2434 of title 10, United States Code, is amended by striking and a manpower estimate for the program have and inserting has. (b)Conforming amendments relating to regulationsSubsection (b) of such section is amended—
 (1)by striking paragraph (2); (2)by striking shall require— and all that follows through that the independent and inserting shall require that the independent;
 (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and realigning those paragraphs so as to be two ems from the left margin; and
 (4)in paragraph (2), as so redesignated— (A)by striking and operations and support, and inserting operations and support, and manpower to operate, maintain, and support the program upon full operational deployment,; and
 (B)by striking ; and at the end and inserting a period. (c)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows:
								
									2434.Independent cost estimates.
 (2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 144 of such title is amended to read as follows:
								
									
										2434. Independent cost estimates..
							823.Revision of milestone decision authority responsibilities for major defense acquisition programs
						(a)Revision
 (1)In generalSections 2366a and 2366b of title 10, United States Code, are amended to read as follows:  2366a.Major defense acquisition programs: responsibilities at Milestone A approval (a)ResponsibilitiesBefore granting Milestone A approval for a major defense acquisition program or a major subprogram, the Milestone Decision Authority for the program or subprogram shall ensure—
 (1)that information about the program or subprogram is sufficient to warrant entry of the program or subprogram into the risk reduction phase; and
 (2)that there are sound plans for progression of the program or subprogram to the development phase. (b)ConsiderationsIn carrying out subsection (a), the Milestone Decision Authority shall consider to what extent the program or subprogram—
 (1)meets a joint military requirement; (2)responds to an anticipated or likely threat;
 (3)has been developed in light of a review of alternative approaches; (4)is affordable;
 (5)has (A) identified areas of risk and, (B) for each such identified area of risk, has a plan to reduce the risk that is documented in the acquisition strategy for the program or subprogram;
 (6)addresses planning for sustainment; and (7)meets any other considerations the Milestone Decision Authority considers relevant.
 (c)Relationship to other statutesIn assessing the considerations in subsection (b), the Milestone Decision Authority shall include consideration of the following:
 (1)With respect to joint military requirements, the requirements of section 181 of this title. (2)With respect to alternative approaches, the requirements of section 201 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2302 note).
 (3)With respect to affordability and cost estimates and analyses, the requirements of section 2334 of this title.
 (4)With respect to risk, the requirements of— (A)section 138b of this title; and
 (B)section 203 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note).
 (5)With respect to sustainment, the requirements of section 2337 and section 2464 of this title. (d)NotificationNot later than 30 days after granting Milestone A approval for a major defense acquisition program or major subprogram, the Milestone Decision Authority for that program or subprogram shall submit to the congressional defense committees notice of such approval in writing. The Milestone Decision Authority's decision memorandum with respect to such approval shall be available to the congressional defense committees upon request, consistent with any relevant classification requirements.
 (e)DefinitionsIn this section: (1)The term major defense acquisition program means a Department of Defense acquisition program that is a major defense acquisition program for purposes of section 2430 of this title.
 (2)The term major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (3)The term Milestone Decision Authority, with respect to a major defense acquisition program or a major subprogram, means the official within the Department of Defense designated with the overall responsibility and authority for acquisitions decisions for the program or subprogram, including authority to approve entry of the program or subprogram into the next phase of the acquisition process.
 (4)The term Milestone A approval means a decision to enter into a risk reduction phase pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (5)The term joint military requirement has the meaning given that term in section 181(g)(1) of this title. 2366b.Major defense acquisition programs: responsibilities at Milestone B approval (a)ResponsibilitiesBefore granting Milestone B approval for a major defense acquisition program or a major subprogram, the Milestone Decision Authority for the program or subprogram shall ensure—
 (1)that information about the program or subprogram is sufficient to warrant entry of the program or subprogram into the development phase; and
 (2)that there are sound plans in place for the program or subprogram to deliver the required capability.
 (b)ConsiderationsIn carrying out subsection (a), the Milestone Decision Authority shall consider to what extent the program or subprogram will do each of the following:
 (1)Provide a capability that is affordable. (2)Identify and mitigate programmatic risks.
 (3)Deliver a capability with acceptable performance to fulfill a joint military requirement. (4)Utilize technologies assessed to be mature.
 (5)Effectively utilize competition. (6)Enable sustainment of the capability that is provided by the program or subprogram.
 (7)Continue to address, as necessary, the considerations for Milestone A approval (or in the case that the program has not previously been granted Milestone A approval, address such considerations).
 (8)Respond to anticipated or likely threats. (9)Meet any other considerations the Milestone Decision Authority considers relevant.
 (c)Relationship to other statutesIn addressing the considerations in subsection (b), the Milestone Decision Authority shall include consideration of the following:
 (1)With respect to affordability, the requirements of section 2334 of this title. (2)With respect to risk, the requirements of—
 (A)section 203 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note); and
 (B)section 138b of this title. (3)With respect to fulfilling a joint military requirement, the requirements of section 181 of this title.
 (4)With respect to competition, the requirements of— (A)section 202 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note); and
 (B)section 2304 of this title. (5)With respect to sustainment, the requirements of section 2337 and section 2464 of this title.
 (d)NotificationNot later than 30 days after granting Milestone B approval for a major defense acquisition program or major subprogram, the Milestone Decision Authority for the program or subprogram shall submit to the congressional defense committees notice of such approval in writing. The Milestone Decision Authority's decision memorandum with respect to such approval shall be available to the congressional defense committees upon request, consistent with any relevant classification requirements.
 (e)DefinitionsIn this section: (1)The term major defense acquisition program means a Department of Defense acquisition program that is a major defense acquisition program for purposes of section 2430 of this title.
 (2)The term major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (3)The term Milestone Decision Authority, with respect to a major defense acquisition program or a major subprogram, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program or subprogram, including authority to approve entry of the program or subprogram into the next phase of the acquisition process.
 (4)The term Milestone A approval means a decision to enter into a risk reduction phase pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (5)The term Milestone B approval means a decision to enter into a development phase pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (6)The term joint military requirement has the meaning given that term in section 181(g)(1) of this title.. (2)Clerical amendmentThe items relating to such sections in the table of sections at the beginning of chapter 139 of such title are amended to read as follows:
								
									
										2366a. Major defense acquisition programs: responsibilities at Milestone A approval.
										2366b. Major defense acquisition programs: responsibilities at Milestone B approval..
							(b)Conforming amendments
 (1)Section 139b of this title is amended— (A)in subsection (a)(5)—
 (i)in subparagraph (B), by striking review and approve or disapprove and inserting advise the milestone decision authority regarding review and approval of; and (ii)in subparagraph (C), by inserting in order to advise relevant technical authorities for such programs on the incorporation of best practices for developmental test from across the Department after programs; and
 (B)in subsection (b)(5)— (i)in subparagraph (B), by striking review and approve and inserting advise the milestone decision authority regarding review and approval of; and
 (ii)in subparagraph (C), by inserting in order to advise relevant technical authorities for such programs on the incorporation of best practices for systems engineering from across the Department after programs.
 (2)Section 2334(a)(6)(A)(i) of such title is amended by striking any certification under and inserting any decision to grant milestone approval pursuant to. 824.Streamlining of requirements relating to defense business systems (a)In general (1)RevisionSection 2222 of title 10, United States Code, is amended to read as follows:
								
									2222.Defense business systems: business process reengineering; enterprise architecture; management
 (a)Defense business systems generallyThe Secretary of Defense shall ensure that each covered defense business system developed, deployed, and operated by the Department of Defense—
 (1)supports efficient business processes that have been reviewed, and as appropriate revised, through business process reengineering;
 (2)is integrated into a comprehensive defense business enterprise architecture; and (3)is managed in a manner that provides visibility into, and traceability of, expenditures for the system.
											(b)Issuance of guidance
 (1)Secretary of defense guidanceThe Secretary shall issue guidance to provide for the coordination of, and decisionmaking for, the planning, programming, and control of investments in covered defense business systems.
 (2)Supporting guidanceThe Secretary shall direct the Deputy Chief Management Officer of the Department of Defense, the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Chief Information Officer, and the Chief Management Officer of each of the military departments to issue and maintain supporting guidance, as appropriate, for the guidance of the Secretary issued under paragraph (1).
 (c)Guidance elementsThe guidance issued pursuant to subsection (b)(1) shall include the following elements: (1)Policy to ensure that the business processes of the Department of Defense are continuously evolved to—
 (A)implement the most streamlined and efficient business process practicable; and (B)enable the use of commercial off-the-shelf business systems with the fewest changes necessary to accommodate requirements and interfaces that are unique to the Department of Defense.
 (2)A process to establish requirements for covered defense business systems. (3)Mechanisms for the planning and control of investments in covered defense business systems, including a process for the collection and review of programming and budgeting information for covered defense business systems.
 (4)Policy requiring the periodic review of covered defense business systems that have been fully deployed, by portfolio, to ensure that investments in such portfolios are appropriate.
											(d)Defense business enterprise architecture
 (1)BlueprintThe Secretary, working through the Deputy Chief Management Officer of the Department of Defense, shall develop and maintain a blueprint to guide the development of integrated business processes within the Department of Defense. Such blueprint shall be known as the defense business enterprise architecture.
 (2)PurposeThe defense business enterprise architecture shall be sufficiently defined to effectively guide implementation of interoperable defense business system solutions and shall be consistent with the policies and procedures established by the Director of the Office of Management and Budget.
 (3)ElementsThe defense business enterprise architecture shall— (A)include policies, procedures, business data standards, business performance measures, and business information requirements that apply uniformly throughout the Department of Defense; and
 (B)enable the Department of Defense to— (i)comply with all applicable law, including Federal accounting, financial management, and reporting requirements;
 (ii)routinely produce verifiable, timely, accurate, and reliable business and financial information for management purposes; and
 (iii)integrate budget, accounting, and program information and systems. (4)Integration into information technology architectureThe defense business enterprise architecture shall integrate into an information technology enterprise architecture, developed by the Chief Information Officer of the Department of Defense, which describes a target business systems computing environment for each of the major business processes conducted by the Department of Defense.
											(e)Defense Business Council
 (1)Requirement for councilThe Secretary shall establish a Defense Business Council to provide advice to the Secretary on developing the defense business enterprise architecture, reengineering the Department’s business processes, and requirements for defense business systems. The Council shall be chaired by the Deputy Chief Management Officer and the Chief Information Officer of the Department of Defense.
 (2)MembershipThe membership of the Council shall include the following: (A)The Chief Management Officers of the military departments, or their designees.
 (B)The following officials of the Department of Defense, or their designees: (i)The Under Secretary of Defense for Acquisition, Technology, and Logistics with respect to acquisition, logistics, and installations management processes.
 (ii)The Under Secretary of Defense (Comptroller) with respect to financial management and planning and budgeting processes.
 (iii)The Under Secretary of Defense for Personnel and Readiness with respect to human resources management processes.
													(f)Approvals required for development
 (1)Initial approval requiredThe Secretary shall ensure that a covered defense business system program cannot proceed into development (or, if no development is required, into production or fielding) unless the appropriate approval official (as specified in paragraph (2)) has determined that the covered defense business system concerned—
 (A)supports a business process that has been, or is being as a result of the acquisition program, reengineered to be as streamlined and efficient as practicable consistent with the guidance issued pursuant to subsection (b), including business process mapping;
 (B)is in compliance with the defense business enterprise architecture developed pursuant to subsection (d) or will be in compliance as a result of modifications planned;
 (C)has valid, achievable requirements; and (D)is in compliance with the Department’s auditability requirements.
 (2)Appropriate officialFor purposes of paragraph (1), the appropriate approval official with respect to a covered defense business system is the following:
 (A)In the case of a system of a military department, the Chief Management Officer of that military department.
 (B)In the case of a system of a Defense Agency or Defense Field Activity or a system that will support the business process of more than one military department or Defense Agency or Defense Field Activity, the Deputy Chief Management Officer of the Department of Defense.
 (C)In the case of any system, such official other than the applicable official under subparagraph (A) or (B) as the Secretary designates for such purpose.
 (3)Annual certificationFor any fiscal year in which funds are expended for development pursuant to a covered defense business system program, the Defense Business Council shall review the system and certify (or decline to certify as the case may be) that it continues to satisfy the requirements of paragraph (1). If the Council determines that certification cannot be granted, the chairman of the Council shall notify the Appropriate Approving Official and the acquisition Milestone Decision Authority for the program and provide a recommendation for corrective action.
 (4)Obligation of funds in violation of requirementsThe obligation of Department of Defense funds for a covered defense business system program that has not been certified in accordance with paragraph (3) is a violation of section 1341(a)(1)(A) of title 31.
 (g)Responsibility of milestone decision authorityThe Secretary shall ensure that, as part of the defense acquisition system, the requirements of this section are fully addressed by the Milestone Decision Authority for a covered defense business system program as acquisition process approvals are considered for such system.
 (h)Annual reportNot later than March 15 of each year from 2016 through 2020, the Secretary shall submit to the congressional defense committees a report on activities of the Department of Defense pursuant to this section. Each report shall include the following:
 (1)A description of actions taken and planned with respect to the guidance required by subsection (b) and the defense business enterprise architecture developed pursuant to subsection (d).
 (2)A description of actions taken and planned for the reengineering of business processes by the Defense Business Council established pursuant to subsection (e).
 (3)A summary of covered defense business system funding and covered defense business systems approved pursuant to subsection (f).
 (4)Identification of any covered defense business system program that during the preceding fiscal year was reviewed and not approved pursuant to subsection (f) and the reasons for the lack of approval.
 (5)Identification of any covered defense business system program that during the preceding fiscal year failed to achieve initial operational capability within five years of when the program received Milestone B approval.
 (6)For any program identified under paragraph (5), a description of the plan to address the issues which caused the failure.
 (7)A discussion of specific improvements in business operations and cost savings resulting from successful covered defense business systems programs.
 (8)A copy of the most recent report of the Chief Management Officer of each military department on implementation of business transformation initiatives by such military department in accordance with section 908 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4569; 10 U.S.C. 2222 note).
 (i)DefinitionsIn this section: (1) (A)Defense business systemThe term defense business system means an information system that is operated by, for, or on behalf of the Department of Defense, including any of the following:
 (i)A financial system. (ii)A financial data feeder system.
 (iii)A contracting system. (iv)A logistics system.
 (v)A planning and budgeting system. (vi)An installations management system.
 (vii)A human resources management system. (viii)A training and readiness system.
 (B)The term does not include— (i)a national security system; or
 (ii)an information system used exclusively by and within the defense commissary system or the exchange system or other instrumentality of the Department of Defense conducted for the morale, welfare, and recreation of members of the armed forces using nonappropriated funds.
 (2)Covered defense business systemThe term covered defense business system means a defense business system that is expected to have a total amount of budget authority over the period of the current future-years defense program submitted to Congress under section 221 of this title, in excess of the threshold established for the use of special simplified acquisition procedures pursuant to section 2304(g)(1)(B) of this title.
 (3)Covered defense business system programThe term covered defense business system program means a defense acquisition program to develop and field a covered defense business system or an increment of a covered defense business system.
 (4)Enterprise architectureThe term enterprise architecture has the meaning given that term in section 3601(4) of title 44. (5)Information systemThe term information system has the meaning given that term in section 11101 of title 40.
 (6)National security systemThe term national security system has the meaning given that term in section 3542(b)(2) of title 44. (7)Milestone decision authorityThe term Milestone Decision Authority, with respect to a defense acquisition program, means the individual within the Department of Defense designated with the responsibility to grant milestone approvals for that program.
 (8)Business process mappingThe term business process mapping means a procedure in which the steps in a business process are clarified and documented in both written form and in a flow chart..
 (2)Table of sectionsThe table of sections at the beginning of chapter 131 of such title is amended to read as follows:   2222. Defense business systems: business process reengineering; enterprise architecture; management.. (b)Deadline for guidanceThe guidance required by subsection (b)(1) of section 2222 of title 10, United States Code, as amended by subsection (a)(1), shall be issued not later than December 31, 2016.
 (c)RepealSection 811 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2222 note) is repealed.
						825.Revision to life-cycle management and product support requirements
 (a)Consolidation of certain logistics and sustainment-Related provisionsSection 2337(b)(2) of title 10, United States Code, is amended— (1)in subparagraph (A), by inserting before the semicolon the following: in order to sustain the system until either (i) a replacement system is fielded and assumes the majority of responsibility for the mission of the existing system, or (ii) the mission of the system is eliminated and the system is disposed of;
 (2)in subparagraph (D), by inserting sustainment of core logistics capabilities specified in section 2464 of this title and after ensure; (3)by striking and at the end of subparagraph (H);
 (4)by striking the period at the end of subparagraph (I) and inserting a semicolon; and (5)by adding at the end the following new subparagraphs:
								
 (J)make a determination regarding the applicability of preservation and storage of unique tooling associated with the production of program-specific hardware, if relevant, including a plan for the preservation, storage, or disposal of all production tooling; and
 (K)identify obsolete electronic parts that are included in the specifications of the system being acquired and determine suitable replacements for such parts..
 (b)Core logistics capabilitiesSection 2464 of such title is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Acquisition management information requirementsThe Secretary of Defense shall ensure that, when milestone approval for a major defense acquisition program is under consideration, matters relating to core logistics capabilities are considered as follows:
 (1)Before Milestone A approval for the program is granted, an analysis of the applicability of core logistics capabilities requirements to the program shall be considered.
 (2)Before Milestone B approval for the program is granted, an estimate of the requirements for core logistics capabilities for the program, and the associated sustaining workloads required to support such requirements, shall be considered.
 (3)Before approval is granted for the program to enter low-rate initial production, a description of requirements for core depot-level maintenance and repair capabilities, as well as the associated logistics capabilities and the associated sustaining workloads required to support such requirements, shall be considered..
							(c)Conforming repeals and amendments
							(1)
 (A)Section 2437 of title 10, United States Code, is repealed. (B)The table of sections at the beginning of chapter 144 is amended by striking the item relating to section 2437.
 (2)Section 815 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4530) is repealed.
 (3)Section 803(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. prec. 2571 note) is amended—
 (A)by inserting and at the end of paragraph (3); (B)striking ; and at the end of paragraph (4) and inserting a period; and
 (C)by striking paragraph (5). 826.Acquisition strategy required for each major defense acquisition program (a)Consolidation of requirements relating to acquisition strategy (1)New title 10 sectionChapter 144 of title 10, United States Code, is amended by inserting after section 2431 the following new section:
								
									2431a.Acquisition strategy
										(a)Requirement
 (1)There shall be an acquisition strategy for each major defense acquisition program. The acquisition strategy for a major defense acquisition program shall be reviewed by the Milestone Decision Authority for the program at each time specified in paragraph (2). The Milestone Decision Authority may approve, disapprove, or revise the acquisition strategy at any such time.
 (2)The times at which the acquisition strategy for a major defense acquisition program shall be reviewed by the Milestone Decision Authority for the program under paragraph (1) are the following:
 (A)Program initiation. (B)Each subsequent milestone.
 (C)Full-Rate Production Decision Review. (D)Any other time considered relevant by the Milestone Decision Authority.
 (b)ConsiderationsThe acquisition strategy for a major defense acquisition program shall present a top-level description of the business and technical management approach designed to achieve the objectives of the program within the resource constraints imposed. The strategy shall clearly express the program manager's approach to the program in sufficient detail to allow the Milestone Decision Authority to assess the viability of approach, implementation of laws and policies, and program objectives. The content and review and approval process for the acquisition strategy for a major defense acquisition program shall be issued and maintained by the Under Secretary of Defense for Acquisition, Technology, and Logistics; however, the acquisition strategy should consider the following:
 (1)Tailoring. (2)Acquisition approach, including industrial base considerations in accordance with section 2440 of this title and, if applicable, plans for increments or evolutionary acquisition.
 (3)Risk management, in accordance with section 203 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note).
 (4)Business strategy, including measures to ensure competition in accordance with section 202 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note).
 (5)Contracting strategy, including sources, contract bundling, if applicable, and small business participation.
 (6)Intellectual property strategy, in accordance with section 2320 of this title. (7)International involvement, including Foreign Military Sales and Cooperative Opportunities, in accordance with section 2350a of this title.
 (c)In this section, the term Milestone Decision Authority, with respect to a major defense acquisition program, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, including authority to approve entry of the program into the next phase of the acquisition process..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2431 the following new item:
								
									
										2431a. Acquisition strategy..
							(b)Conforming amendments
 (1)Section 2350a(e) of such title is amended— (A)in the subsection heading, by striking Document;
 (B)in paragraph (1), by striking the Under Secretary of Defense for and all that follows through of the Board and inserting opportunities for such cooperative research and development shall be addressed in the acquisition strategy for the project; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by striking document and inserting discussion; and (II)by striking include and inserting consider;
 (ii)in subparagraph (A), by striking A statement indicating; (iii)in subparagraph (B)—
 (I)by striking by the Under Secretary of Defense for Acquisition, Technology, and Logistics; and (II)by striking of the United States under consideration by the Department of Defense; and
 (iv)in subparagraph (D)— (I)by striking The and inserting A;
 (II)by striking of and inserting to; and (III)by striking Under Secretary and inserting Milestone Decision Authority.
 (2)Section 803 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2430 note) is repealed.
							827.Revision to requirements relating to risk reduction in development of major defense acquisition
 programsSection 203 of the Weapon Systems Acquisition Reform Act of 2009 is amended to read as follows:  203.Risk reduction in major defense acquisition programs (a)Guidance on risk reduction in major defense acquisition programsThe Secretary of Defense shall ensure that the acquisition strategy for each major defense acquisition program for which development activities are required includes the following:
 (1)A comprehensive approach to identifying and addressing risk (including technical, cost and schedule risk) during the period preceding full rate production as a means to improve programmatic decisionmaking and appropriately manage program concurrency.
 (2)Documentation of the major sources of risk identified and the approach to retiring that risk. (b)Elements of comprehensive approach to risk reductionThe elements of a comprehensive approach to identifying and addressing risk for purposes of subsection (a)(1) shall include some combination of the following as appropriate for the item or system being acquired:
 (1)Development planning. (2)Systems engineering.
 (3)Integrated developmental and operational test. (4)Preliminary and critical design reviews and technical reviews.
 (5)Prototyping (including prototyping at the system or subsystem level and competitive prototyping, where appropriate).
 (6)Modeling and simulation. (7)Technology demonstrations and technology off ramps.
 (8)Multiple design approaches. (9)Alternative, lower risk reduced performance designs.
 (10)Schedule and funding margins for specific risks. (11)Independent risk element assessments by outside subject matter experts.
 (12)Program phasing to address high risk areas as early as possible.. DOther matters 831.Extension of the Department of Defense Mentor-Protégé Pilot ProgramSection 831(j) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
 (1)in paragraph (1), by striking September 30, 2015 and inserting September 30, 2020; and (2)in paragraph (2), by striking September 30, 2018 and inserting September 30, 2023.
						832.Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research
			 and Engineering regarding major defense acquisition programs
						(a)Reporting to under secretary of defense for acquisition, technology, and logistics before milestone
 b approvalSubparagraph (A) of paragraph (8) of section 138(b) of title 10, United States Code, as amended by section 901(h)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. YYYY), is amended—
 (1)by striking periodically; (2)by striking the major defense acquisition programs and inserting each major defense acquisition program;
 (3)by inserting before the Milestone B approval for that program after Department of Defense; and (4)by striking such reviews and assessments and inserting such review and assessment.
 (b)Annual report to Secretary of Defense and Congressional defense committeesSubparagraph (B) of such paragraph is amended by inserting for which a Milestone B approval occurred during the preceding fiscal year after Department of Defense. 833.Revision to required distribution of assistance under Procurement Technical Assistance Cooperative Agreement Program (a)Minimum geographic distributionSection 2413(c) of title 10, United States Code, is amended by striking Department of Defense contract administration services district and inserting State.
 (b)DistributionSection 2415 of such title is amended— (1)in the first sentence—
 (A)by striking The Secretary and inserting After apportioning funds available for assistance under this chapter for any fiscal year for efficient coverage of distressed areas referred to in section 2411(2)(B) of this title by programs operated by eligible entities referred to in section 2411(1)(D) of this title, the Secretary;
 (B)by inserting the remaining before funds available; and (C)by striking Department of Defense contract administration services district and inserting State; and
 (2)in the second sentence— (A)by striking district each place it appears and inserting State; and
 (B)by striking districts and inserting States. 834.Expansion of rapid acquisition authoritySection 806(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended to read as follows:
						
							(c)Response To combat emergencies and certain urgent operational needs
								(1)Determination of need for rapid acquisition and deployment
 (A)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that has resulted in combat casualties, or is likely to result in combat casualties, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
 (B)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that impacts an ongoing or anticipated contingency operation and that, if left unfulfilled, could potentially result in loss of life or critical mission failure, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
									(2)Designation of senior official responsible
 (A)Whenever the Secretary makes a determination under subparagraph (A) or (B) of paragraph (1) that certain supplies and associated support services are urgently needed to eliminate a deficiency described in that subparagraph, the Secretary shall designate a senior official of the Department of Defense to ensure that the needed supplies and associated support services are acquired and deployed as quickly as possible, with a goal of awarding a contract for the acquisition of the supplies and associated support services within 15 days.
 (B)Upon designation of a senior official under subparagraph (A), the Secretary shall authorize that official to waive any provision of law, policy, directive, or regulation described in subsection (d) that such official determines in writing would unnecessarily impede the rapid acquisition and deployment of the needed supplies and associated support services. In a case in which the needed supplies and associated support services cannot be acquired without an extensive delay, the senior official shall require that an interim solution be implemented and deployed using the procedures developed under this section to minimize adverse consequences resulting in the urgent need.
									(3)Use of funds
 (A)In any fiscal year in which the Secretary makes a determination described in subparagraph (A) or (B) of paragraph (1), the Secretary may use any funds available to the Department of Defense for acquisitions of supplies and associated support services if the determination includes a written finding that the use of such funds is necessary to address the deficiency in a timely manner.
 (B)The authority of this section may only be used to acquire supplies and associated support services— (i)in the case of determinations by the Secretary under paragraph (1)(A), in an amount aggregating not more than $200,000,000 during any fiscal year; and
 (ii)in the case of determinations by the Secretary under paragraph (1)(B), in an amount aggregating not more than $200,000,000 during any fiscal year.
										(4)Notification to congressional defense committees
 (A)In the case of a determination by the Secretary under paragraph (1)(A), the Secretary shall notify the congressional defense committees of the determination within 15 days after the date of the determination.
 (B)In the case of a determination by the Secretary under paragraph (1)(B) the Secretary shall notify the congressional defense committees of the determination at least 10 days before the date on which the determination is effective.
 (C)A notice under this paragraph shall include the following: (i)The supplies and associated support services to be acquired.
 (ii)The amount anticipated to be expended for the acquisition. (iii)The source of funds for the acquisition.
 (D)A notice under this paragraph shall be sufficient to fulfill any requirement to provide notification to Congress for a new start program.
 (E)A notice under this paragraph shall be provided in consultation with the Director of the Office of Management and Budget.
 (5)Time for transitioning to normal acquisition systemAny acquisition initiated under this subsection shall transition to the normal acquisition system not later than two years after the date on which the Secretary makes the determination described in paragraph (1) with respect to the supplies and associated support services concerned.
 (6)Limitation on officers with authority to make a determinationThe authority to make a determination under paragraph (1)(A) or paragraph (1)(B) may be exercised only by the Secretary or Deputy Secretary of Defense..
					835.Modification of prohibition on contracting with Russian suppliers of rocket engines for the Evolved
			 Expendable Launch Vehicle Program
 (a)Modification of waiverSubsection (b) of section 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. xxx; 10 U.S.C. 2271 note) is amended—
 (1)by striking waiver takes effect and all that follows through (1) the waiver and inserting waiver takes effect, that the waiver; (2)by striking ; and and inserting a period; and
 (3)by striking paragraph (2). (b)Modification of exceptionSubsection (c) of such section is amended—
 (1)in paragraph (1)— (A)by striking that prior to and inserting if prior to; and
 (B)by striking were either fully paid for and all that follows through the end of the sentence and inserting the contractor had fully paid for such rocket engines or had entered into a contract under which such rocket engines would be procured.; and
 (2)in paragraph (2), by striking prior to February 1, 2014 and all that follows through the end of the sentence and inserting the offeror has met the terms specified in subparagraph (B) of paragraph (1) for the exception under that subparagraph..
							836.Treatment of lobbying and political activity costs as allowable costs under Department of Energy
			 contracts
						(a)Allowable costs
 (1)Section 4801(b) of the Atomic Energy Defense Act (50 U.S.C. 2781(b)) is amended— (A)by striking (1) and all that follows through the Secretary and inserting The Secretary; and
 (B)by striking paragraph (2). (2)Section 305 of the Energy and Water Development Appropriation Act, 1988, as contained in section 101(d) of Public Law 100–202 (101 Stat. 1329–125), is repealed.
 (b)Regulations revisedThe Secretary of Energy shall revise existing regulations consistent with the amendments made by subsection (a) no later than 150 days after the date of the enactment of this Act. Such regulations shall be consistent with the Federal Acquisition Regulation 48 C.F.R. 31.205–22.
						837.Revisions to the Strategic and Critical Materials Stock Piling Act
 (a)Materials constituting the national defense stockpileSection 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c) is amended— (1)in subsection (b), by striking required for and inserting suitable for transfer to or disposal through; and
 (2)in subsection (c)— (A)by striking (1) and all the follows through (2); and
 (B)by striking this subsection and inserting subsection (b). (b)Qualification of domestic sourcesSection 15(a) of such Act (50 U.S.C. 98h–6(a)) is amended—
 (1)by striking and at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (3)by qualifying existing domestic facilities and domestically produced strategic and critical materials to meet the requirements of defense and essential civilian industries in times of national emergencies when existing domestic sources of supply are either insufficient or vulnerable to single points of failure; and
 (4)by contracting with domestic facilities to recycle strategic and critical materials, thereby increasing domestic supplies when those materials would otherwise be insufficient to support defense and essential civilian industries in times of national emergencies..
							838.Authority to dispose of certain materials from and to acquire additional materials for the National
			 Defense Stockpile
 (a)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of the following materials contained in the National Defense Stockpile in the following quantities:
 (1)27 short tons of beryllium. (2)131,000 short tons of chromium, ferroalloy.
 (3)2,973 short tons of chromium metal. (4)8,380 troy ounces of platinum.
 (5)275,741 pounds of contained tungsten metal powder. (6)12,433,796 pounds of contained tungsten ores and concentrates.
							(b)Acquisition authority
 (1)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
 (A)High modulus and intermediate modulus high strength carbon fibers. (B)Tantalum.
 (C)Germanium metal. (D)Tungsten rhenium metal.
 (E)Boron carbide powder. (2)Amount of authorityThe National Defense Stockpile Manager may use up to $58,000,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified paragraph (1).
 (3)Fiscal year limitationThe authority under paragraph (1) is available for purchases during fiscal year 2016 through fiscal year 2021.
 839.Extension of authority for the Civilian Acquisition Workforce Personnel Demonstration ProjectSection 1762(g) of title 10, United States Code, is amended by striking September 30, 2017 and inserting December 31, 2020. 840.Extension of special emergency procurement authoritySection 1903(a) of title 41, United States Code, is amended—
 (1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (3)in support of a request from the Secretary of State or the Administrator of the Agency for International Development to facilitate the provision of international disaster assistance pursuant to the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
 (4)in support of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))..
						841.Micro-purchase threshold applicable to Government procurements
 (a)Increase in thresholdSection 1902 of title 41, United States Code, is amended— (1)in subsection (a), by striking $3,000 and inserting $10,000; and
 (2)in subsections (d) and (e), by striking not greater than $3,000 and inserting with a price not greater than the micro-purchase threshold. (b)OMB guidanceThe Director of the Office of Management and Budget shall update the guidance in Circular A–123, Appendix B, as appropriate, to ensure that agencies—
 (1)follow sound acquisition practices when making purchases using the Government purchase card; and (2)maintain internal controls that reduce the risk of fraud, waste, and abuse in Government charge card programs.
 (c)Convenience checksA convenience check may not be used for an amount in excess of one half of the micro-purchase threshold under section 1902(a) of title 41, United States Code, or a lower amount set by the head of the agency, and use of convenience checks shall comply with controls prescribed in OMB Circular A–123, Appendix B.
						842.Increase in simplified acquisition threshold and in small business set-aside threshold
						(a)Simplified acquisition threshold
 (1)General thresholdSection 134 of title 41, United States Code, is amended by striking $100,000 and inserting $500,000. (2)Special emergency procurement authority domestic thresholdSection 1903(b)(2) of such title is amended by striking means— and all that follows in that section and inserting means $1,000,000; and.
 (b)Small business act set-Aside thresholdSection 15(j) of the Small Business Act (15 U.S.C. 644(j)), is amended— (1)in paragraph (1), by striking $100,000 and inserting $500,000; and
 (2)in paragraph (3), by striking $100,000 and inserting $500,000. 843.Innovation set aside program (a)In generalThe Director of the Office of Management and Budget may, in consultation with the Administrator of the Small Business Administration, conduct a pilot program to increase the participation of new, innovative entities in Federal contracting through the use of innovation set-asides.
 (b)AuthorityNotwithstanding the competition requirements in chapter 33 of title 41, United States Code, and the set-aside requirements in section 15 of the Small Business Act (15 U.S.C. 644), a Federal agency, with the concurrence of the Director, may set aside a contract award to one or more new entrant contractors. The Director shall consult with the Administrator prior to providing concurrence to the agency.
 (c)Conditions for useThe authority provided in subsection (b) may be used under the following conditions: (1)The agency has a requirement for new methods, processes, or technologies, which may include research and development, or new applications of existing methods, processes or technologies, to improve quality, reduce costs, or both.
 (2)Based on market research, the agency has determined that the requirement cannot be easily provided through an existing Federal contract.
 (3)The agency intends either to make an award to a small business concern or to give special consideration to a small business concern before making an award to other than a small business.
 (4)The length of the resulting contract will not exceed 2 years. (d)Number of pilotsThe Director may authorize the use of up to 25 innovation set-asides acquisitions.
						(e)Award amount
 (1)Except as provided in paragraph (2), the amount of an award under the pilot program under this section may not exceed $2,000,000 (including any options).
 (2)The Director may authorize not more than 5 set-asides with an award amount greater than $2,000,000 but not greater than $5,000,000 (including any options).
							(f)Guidance and reporting
 (1)The Director shall issue guidance, as necessary, to implement the pilot program under this section. (2)Within 3 years after the date of enactment of this Act, the Director, in consultation with the Administrator, shall submit to Congress a report including the following:
 (A)The number of awards made under the authority of this section. (B)For each award—
 (i)the agency that made the award; (ii)the amount of the award; and
 (iii)a brief description of the award, including the nature of the requirement and the innovation produced from the award (or expected if contract performance is not completed).
 (g)SunsetThe authority to award an innovation set-aside under this section shall terminate on December 31, 2019.
 (h)DefinitionFor purposes of this section, the term new entrant contractor, with respect to any contract under the program, means an entity that has not been awarded a contract directly by the Federal Government within the 5-year period ending on the date on which a solicitation for that contract is issued under the program.
						IXDepartment of Defense organization and management
				901.Reorganization and redesignation of Office of Family Policy and Office of Community Support for
			 Military Families with Special Needs
					(a)Office of Family Policy
 (1)Redesignation as office of military family readiness policySection 1781(a) of title 10, United States Code, is amended— (A)by striking Office of Family Policy and inserting Office of Military Family Readiness Policy; and
 (B)by striking Director of Family Policy and inserting Director of Military Family Readiness Policy. (2)Requirement for director to be member of the senior executive service or a general of flag officerSuch section is further amended by adding at the end the following new sentence: The Director shall be a member of the Senior Executive Service or a general officer or flag officer..
 (3)Inclusion of director on military family readiness councilSection 1781a(b)(1)(E) of such title is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Military Family Readiness Policy. (4)Conforming amendmentSection 131(b)(7)(F) of such title is amended by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.
						(5)Revised section heading
 (A)Revised headingThe heading of section 1781 of such title is amended to read as follows:  1781.Office of Military Family Readiness Policy. (B)Clerical amendmentThe item relating to section 1781 in the table of sections at the beginning of chapter 88 of such title is amended to read as follows:
								
									
										1781. Office of Military Family Readiness Policy..
							(b)Office of Community Support for Military Families With Special Needs
 (1)Reorganization under the office of military family readiness policySubsection (a) of section 1781c of such title is amended by striking Office of the Under Secretary of Defense for Personnel and Readiness and inserting Office of Military Readiness Policy. (2)Redesignation as office of special needsSuch section is amended—
 (A)in subsection (a), by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs; and (B)in the heading, by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs.
							(3)Repeal of requirement for head of office to be member of senior executive service or a general or
 flag officerSuch section is further amended by striking subsection (c). (4)Clerical amendmentThe item relating to section 1781c in the table of sections at the beginning of chapter 88 of such title is amended to read as follows:
							
								
									1781c. Office of Special Needs..
						902.Change of period for Chairman of the Joint Chiefs of Staff review of the Unified Command Plan to
 not less than every four yearsSection 161(b)(1) of title 10, United States Code, is amended by striking two years and inserting four years. 903.Update of statutory specification of functions of the Chairman of the Joint Chiefs of Staff relating to advice on requirements, programs, and budgetSection 153(a)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
					
 (H)Advising the Secretary on development of joint command, control, communications, and cyber capability, including integration and interoperability of such capability, through requirements, integrated architectures, data standards, and assessments..
				904.Statutory streamlining to enable Defense Commissary Agency to become partially self-sustaining
 (a)Purpose of the commissary systemSection 2481 of title 10, United States Code, is amended— (1)in subsection (a), by striking , at reduced prices,;
 (2)in subsection (b)— (A)by inserting each before intended; and
 (B)by inserting and provide access to products for after life of; and (3)by striking subsection (d).
						(b)Criteria for establishment or closure of commissary stores
 (1)Criteria for establishmentSubsection (a) of section 2482 of such title is amended— (A)by inserting (1) after establishment.—;
 (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (C)in subparagraph (A), as so redesignated, by inserting outside the United States after commissary store; and
 (D)by adding at the end the following new paragraph:  (2)The feasibility of cost recovery shall be the primary consideration whenever the Secretary of Defense—
 (A)assesses the need to establish a commissary store in the United States; and (B)selects the actual location for the store..
 (2)Criteria for closureParagraph (1) of subsection (c) of such section is amended by striking Whenever assessing and all that follows and inserting  Whenever the Secretary of Defense is assessing whether to close a commissary store, the following shall be primary considerations in such assessment:(A)The extent by which the operation of the commissary store is able to recover costs. (B)The effect of the closure on the quality of life of members of the armed forces on active duty and their dependents who use the store and on the welfare and security of the military community in which the commissary is located..
						(d)Financing of commissary system operating expenses and inventories
 (1)In generalSection 2483 of such title is amended to read as follows:  2483.Commissary stores: use of defense working capital funds to cover operating expenses and to finance resale inventories (a)Operation of agency and systemExcept as otherwise provided in this title, working capital funds established under section 2208 of this title shall be used to fund the operations and merchandise resale inventories of the defense commissary system. Those working capital funds shall be credited with such amounts as are appropriated for such purposes and with receipts described in subsections (d) and (e).
 (b)Operating expensesWorking capital funds established under section 2208 of this title shall be used to finance operating expenses of the defense commissary system and the acquisition of merchandise resale inventories. Operating expenses of the defense commissary system include the following:
 (1)Salaries and wages of employees of the United States, host nations, and contractors supporting commissary store operations.
 (2)Utilities. (3)Communications.
 (4)Operating services. (5)Advertising.
 (6)Any cost associated with above-store-level management or other indirect support of a commissary store or a central product processing facility, including equipment maintenance and information technology costs.
 (c)Transportation costsAppropriated funds may be used to pay any costs associated with the transportation of commissary goods and supplies to overseas areas, but only to the extent that the working capital fund for commissary operations is reimbursed for the payment of such costs. The sales prices in commissary stores worldwide shall be adjusted in an equal percentage to the extent necessary to provide sufficient gross revenues from such sales to make such reimbursements.
									(d)Funding of commissary operations
 (1)The defense commissary system shall be managed with the objectives of attaining— (A)uniform system-wide pricing; and
 (B)a proportional allocation of funding sources for operating expenses. (2)The Secretary of Defense shall seek to achieve the objective of attaining a proportional allocation of funding sources for operating expenses for the defense commissary system as follows:
 (A)The Secretary shall prepare an estimation of the portion of the total operating expenses for the defense commissary system that are allocable to operations overseas and at commissaries within the United States that are designated by the Secretary for appropriated fund support.
 (B)The portion of operating expenses estimated under subparagraph (A) shall be programmed to be financed through annual appropriations for defense working capital funds.
 (C)The estimation of the remaining portion of operating expenses for the defense commissary system shall be financed as described in paragraph (3) and shall be used to establish prices for commissary merchandise and services consistent with the objective of attaining uniform system-wide pricing.
 (3)The portion of operating expenses for the defense commissary system that are not financed from appropriations for defense working capital funds shall be financed from receipts from the following (and from the exercise of authority provided by section 2208 of this title):
 (A)The sale of products. (B)The sale of services.
 (e)Funding of merchandise resale inventoriesPrices established for resale merchandise shall include amounts sufficient to finance replenishment of inventories..
 (2)Clerical amendmentThe item relating to such section in the table of sections at the beginning of subchapter I of chapter 147 of such title is amended to read as follows:
							
								
									2483. Commissary stores: use of defense working capital funds to cover operating expenses and to
			 finance resale inventories..
 (f)Merchandise and pricingSection 2484 of such title is amended— (1)by striking subsection (g);
 (2)by redesignating subsection (h) as subsection (g); (3)by amending subsections (a) through (c) to read as follows:
							
 (a)In generalCommissary stores are intended to be similar to commercial supermarkets and, except for distilled spirits, may as described in regulations issued by the Secretary of Defense, sell all merchandise and provide services similar to the merchandise sold and the services provided in commercial supermarkets. A product or service may be sold in, at, or by a commissary store only if the product or service is commissary store inventory or is authorized for sale by a third party under an agreement or contract with the Defense Commissary Agency.
 (b)Fee for servicesThe Secretary of Defense may apply an additional user fee for services provided to commissary customers on orders of merchandise sold in commissary stores by electronic or mobile commerce methods commonly used in the retail supermarket sector.
								(c)Fee assessed on single use carryout bags
 (1)Notwithstanding any other fee or surcharge imposed by this chapter a ten cent charge shall be imposed on each single use carryout bag provided to a customer. A single use carryout bag means a paper or plastic bag provided to a customer at the point of sale and intended for a single use for carrying tangible personal property purchased. A single use carryout bag shall not include bags used by customers inside stores, including those—
 (A)for loose bulk items such as produce, nuts, candy, meat, or fish; (B)for unwrapped prepared foods such as bakery goods;
 (C)for flowers, potted plants or other items where dampness may be a problem; or (D)to prevent damage to a good or contamination of other goods placed together in the same bag.
 (2)The provision of subsection (d) does not apply to the charge for single use carryout bags. No charge shall be assessed on a customer's own reusable carryout bag brought into the store and used to carry purchased items from the store. The proceeds from the charge for single use carryout bags shall be deposited to the defense working capital fund and used as provided in section 2483(d)(3) of this title.;
 (4)by amending subsection (e) to read as follows:  (e)Sales price establishmentThe Secretary of Defense shall establish the sales price of merchandise sold in, at, or by commissary stores in amounts sufficient to finance operating expenses as prescribed in section 2483(b) of this title and the replenishment of inventories.; and
 (5)in subsection (g), as redesignated by paragraph (2)— (A)by striking and in the title and inserting and the purchase of operating supplies after maintenance;
 (B)in paragraph (1)(A)— (i)by striking and at the end of clause (i);
 (ii)by striking the period at the end of clause (ii) and inserting ; and; and (iii)by adding at the end the following new clause:
									
 (iii)to purchase operating supplies for commissary stores.; and (C)in paragraph (2)(A)—
 (i)by inserting the Defense Commissary Agency or after authorize; and (ii)by inserting before the period at the end the following: or authorize the Defense Commissary Agency to be reimbursed by a nonappropriated fund instrumentality for the portion of the cost of the contract that is attributable to construction of a nonappropriated fund facility.
 (g)Operation of commissariesSection 2485 of such title is amended— (1)by striking subsection (d);
 (2)by redesignating subsections (e), (f), (g), and (h) as subsections (d), (e), (f), and (g), respectively;
 (3)by amending subsection (a) to read as follows:  (a)Operation by private persons (1)AuthorityWhen patron savings can be improved, or operating costs reduced, the Secretary of Defense may contract with private persons to operate selected commissary store functions.
 (2)LimitationThe following functions may not be contracted for operation by a private person under paragraph (1):
 (A)Functions relating to the procurement of products to be sold in a commissary store, except for a full or substantially full product line acquired for resale from a wholesaler, distributor, or similar vendor.
 (B)Functions relating to the overall management of a commissary system or the management of a commissary store.
 (3)Performance of functions excluded from performance by private personsFunctions specified in paragraph (2) shall be carried out by personnel of the Department of Defense under regulations approved by the Secretary of Defense.
 (4)Demonstration projectThe Secretary of Defense may conduct a demonstration project in accordance with this section, in no more than two regions in the United States selected by the Secretary, for purpose of testing the viability of the Defense Commissary Agency using a contractor to order, receive, service, and manage the produce departments in military commissaries as part of a contract for produce items. All products covered by this project would be provided and owned by the contractor until such time as the product is sold.
 (5)Demonstration project procurement proceduresAs part of the demonstration project under paragraph (4), the Secretary of Defense may conduct a competition in which there is a provision in contract solicitations and request for proposal documents to—
 (A)obtain a reliable, effective contractor provided workforce, in lieu of Government employees, to order, receive, service and manage a commissary produce department; and
 (B)for a base period of not less than two years, with a further provision for not more than three one-year option periods.
 (6)Evaluation of demonstration projectThe Secretary shall evaluate the demonstration project for the following: (A)The costs and benefits of including contractor provided labor in the cost of goods sold.
 (B)The program's potential as a revenue generating activity to offset commissary operating costs, while maximizing patron savings.
 (C)Improvement in the quality of produce provided. (D)Customer satisfaction with the demonstration project.
 (7)ReportNot later than two years after implementation of the demonstration project begins, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the demonstration project. The report shall contain—
 (A)the evaluation required by paragraph (6); and (B)recommendations on whether permanent authority should be provided to use contractor provided labor to operate military commissary produce departments.
 (8)Continuation of demonstration projectIf the Secretary recommends in the report under paragraph (7) that permanent authority should be provided, the Secretary may continue the demonstration project for up to three years after submitting the report.
 (9)DefinitionIn paragraph (4), the term ‘region’ means the geographical area of the United States currently served by a Defense Commissary Agency produce supplier.; and
 (4)in subsection (b)— (A)by striking (1) before The Defense;
 (B)by inserting goods or after provide or obtain; (C)by striking service provided by the United States Transportation Command and inserting good or service provided by any entity of the United States in; and
 (D)by striking paragraph (2). (h)Repeal of obsolete authority (1)In generalSections 2488 and 2685 of such title are repealed.
						(2)Clerical amendments
 (A)The table of sections at the beginning of subchapter II of chapter 147 of such title is amended by striking the item relating to section 2488.
 (B)The table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2685.
							(i)Authority To purchase beer and wine
 (1)In generalSubsection (d)(1) of section 2495 of such title is amended by inserting before the period the following: and purchases of beer and wine by the Defense Commissary Agency with funds from the defense working capital resale stock fund.
						(2)Clerical amendments
 (A)Section headingThe heading of such section is amended to read as follows:  2495.Defense retail system: purchase of alcoholic beverages. (B)Table of sectionsThe item relating to such section in the table of sections at the beginning of subchapter III of chapter 147 of such title is amended to read as follows:
								
									
										2495. Defense retail system: purchase of alcoholic beverages..
							(j)Treatment of United States wines in overseas commissary stores
 (1)In generalSection 2495a of such title is amended— (A)by striking nonappropriated fund and inserting defense retail; and
 (B)by inserting , and each commissary store located outside the United States that sells wine, after outside the United States. (2)Clerical amendments (A)Section headingThe heading of such section is amended to read as follows:
								
									2495a.Overseas package stores and commissaries: treatment of United States wines.
 (B)Table of sectionsThe item relating to such section in the table of sections at the beginning of subchapter III of chapter 147 of such title is amended to read as follows:
								
									
										2495a. Overseas package stores and commissaries: treatment of United States wines..
 (k)Modification of Berry amendmentSection 2533a(g) of such title is amended by inserting before the period the following: , or for the operating supplies necessary to complete the resale of such items so purchased. (l)Overseas transportationSection 2643(b) of such title is amended by striking the first sentence and inserting Defense working capital funds may be used to cover the transportation costs of commissary supplies and products as provided in Section 2483(c) of this title..
 (m)Repair and maintenance of commissary facilitiesSection 2682(a) of such title is amended by adding at the end the following new sentence: However, any maintenance and repair project for a commissary store or a commissary central product processing facility may be accomplished under the direction and supervision of the Director of the Defense Commissary Agency..
 (n)Supervision of commissary construction projectsSection 2851(b) of such title is amended by adding at the end the following new sentence: However, a project for the construction of a commissary store, a commissary central product processing facility, or a shopping mall or similar facility for a commissary store and one or more nonappropriated fund instrumentality activities authorized under section 2484(g) of this title may be accomplished under the direction and supervision of the Director of the Defense Commissary Agency..
 (o)Service contract act exemptionsSection 6702(b) of title 41, United States Code, is amended by adding at the end the following new paragraph:
						
 (8)A contract with an entity of the defense retail systems, the principal purpose of which is the sale of goods or services to authorized beneficiaries. The term defense retail systems means the defense commissary system and exchange stores system and other revenue-generating facilities operated by nonappropriated fund instrumentalities of the Department of Defense for the morale, welfare, and recreation of members of the armed forces..
					905.Modification of requirements to maintain Navy airborne signals intelligence, surveillance, and
			 reconnaissance capabilities
 (a)Requirement To maintain capabilitiesSubsection (b) of section 112 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 112 Stat. 4152) is amended—
 (1)by striking paragraph (1); (2)by redesignating paragraph (2) as paragraph (1) and in that paragraph—
 (A)by striking in order to provide capabilities and inserting in sufficient quantities to provide capabilities and capacity; and (B)by inserting before the period at the end the following: while fielding a mix of new platforms and sensors; and
 (3)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. (b)Repeal of restriction on transfer of saber focus program ISR capabilitiesSuch section is further amended by striking subsection (c).
					XGeneral provisions
				AFinancial matters
					1001.Enhancement of interagency support during contingency operations and transition periods
 (a)AuthorityThe Secretary of Defense and the Secretary of State may enter into an agreement under which each Secretary may provide covered support, supplies, and services on a reimbursement basis, or by exchange of covered support, supplies, and services, to the other Secretary during a contingency operation and related transition period for up to two years following the end of such contingency operation.
 (b)AgreementAn agreement entered into under this section shall be in writing and shall include the following terms:
 (1)The price charged by a supplying agency shall be the direct costs that such agency incurred by providing the covered support, supplies, or services to the requesting agency under this section.
 (2)Credits and liabilities of the agencies accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be liquidated not less often than once every 3 months by direct payment to the agency supplying such support, supplies, or services by the agency receiving such support, supplies, or services.
 (3)Exchange entitlements accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be satisfied within 12 months after the date of the delivery of the covered support, supplies, or services. Exchange entitlements not so satisfied shall be immediately liquidated by direct payment to the agency supplying such covered support, supplies, or services.
 (c)Effect of obligation and availability of fundsAn order placed by an agency pursuant to an agreement under this section is deemed to be an obligation in the same manner that a similar order or contract placed with a private contractor is an obligation. Appropriations remain available to pay an obligation to the servicing agency in the same manner as appropriations remain available to pay an obligation to a private contractor.
 (d)DefinitionsIn this section: (1)The term covered support, supplies, and services means food, billeting, transportation (including airlift), petroleum, oils, lubricants, communications services, medical services, ammunition, base operations support (and construction incident to base operations support), use of facilities, spare parts and components, repair and maintenance services, and calibration services.
 (2)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. (e)Crediting of receiptsAny receipt as a result of an agreement entered into under this section shall be credited, at the option of the Secretary of Defense with respect to the Department of Defense and the Secretary of State with respect to the Department of State, to—
 (1)the appropriation, fund, or account used in incurring the obligation; or (2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.
							1002.Repeal of requirement that the Department of the Navy provide funding for the Ocean Research
 Advisory PanelSection 7903 of title 10, United States Code, is amended by striking subsection (c). BNaval vessels and shipyards 1021.Extension of authority for reimbursement of expenses for certain Navy mess operations afloat (a)ExtensionSubsection (b) of section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585), as amended by section 1021 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383, 124 Stat. 4348), is amended by striking September 30, 2015 and inserting September 30, 2020.
 (b)Technical and clarifying amendmentsSubsection (a) of such section is amended— (1)in the matter preceding paragraph (1), by striking not more that and inserting not more than; and
 (2)in paragraph (2), by striking Naval vessels and inserting such vessels. 1022.Refueling and complex overhaul of Nimitz-class aircraft carriers (a)Overhaul execution authorityThe Secretary of the Navy is authorized to carry out a nuclear refueling and complex overhaul on each of the following Nimitz-class aircraft carriers:
 (1)U.S.S. George Washington (CVN–73). (2)U.S.S. John C. Stennis (CVN–74).
 (3)U.S.S. Harry S. Truman (CVN–75). (4)U.S.S. Ronald Reagan (CVN–76).
 (5)U.S.S. George H.W. Bush (CVN–77). Each such refueling and overhaul shall be carried out from amounts appropriated or otherwise made available within Shipbuilding and Conversion, Navy, for refueling the Nimitz-class aircraft carriers.(b)Special funding authority when a continuing resolution is in effectUnless expressly prohibited in a continuing resolution enacted after this date, if advance procurement funds are appropriated for a fiscal year to begin a refueling and complex overhaul on a Nimitz-class aircraft carrier identified in subsection (a), then Shipbuilding and Conversion, Navy, appropriations in the amounts contained in the President’s Budget for that refueling and complex overhaul for the following Fiscal Year shall be available for obligation under a continuing resolution enacted for the following fiscal year to continue the refueling and complex overhaul on that aircraft carrier.
 (c)Incremental funding authorityThe Secretary of the Navy is authorized to incrementally fund contracts entered into for a nuclear refueling and complex overhaul authorized in subsection (a), for a period not to exceed six years after advance procurement funds for the nuclear refueling and complex overhaul effort are first obligated, from amounts appropriated or otherwise made available within Shipbuilding and Conversion, Navy for refueling the Nimitz-class aircraft carriers.
 (d)Condition for out-Year contract paymentsA contract entered into under subsection (c) shall provide that any obligation of the United States to make a payment under a contract for carrier refueling in a fiscal year subsequent to the initial year of contract execution is subject to the availability of appropriations.
						COther matters
					1041.Transfer of functions of the Veterans’ Advisory Board on Dose Reconstruction to the Secretaries of
 Veterans Affairs and DefenseSection 601 of the Veterans Benefits Act of 2003 (Public Law 108–183; 117 Stat. 2667; 38 U.S.C. 1154 note) is amended to read as follows:
						
							601.Radiation dose reconstruction program of the Department of Defense
 (a)Review and oversightThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly take appropriate actions to ensure the on-going independent review and oversight of the Radiation Dose Reconstruction Program of the Department of Defense.
 (b)DutiesIn carrying out subsection (a), the Secretaries shall— (1)conduct periodic, random audits of dose reconstructions under the Radiation Dose Reconstruction Program and of decisions by the Department of Veterans Affairs on claims for service connection of radiogenic diseases;
 (2)communicate to veterans information on the mission, procedures, and evidentiary requirements of the Program; and
 (3)carry out such other activities with respect to the review and oversight of the Program as the Secretaries shall jointly specify.
 (c)RecommendationsThe Secretaries may make such recommendations on modifications in the mission or procedures of the Program as they consider appropriate as a result of the audits conducted under subsection (b)(1)..
					1042.Repeal and modification of reporting requirements
 (a)Annual report of Office of Community Support for Military Families with Special NeedsSection 1781c of title 10, United States Code, is amended by striking subsection (h). (b)Annual audit of the American Red CrossSection 300110(b) of title 36, United States Code, is amended—
 (1)by striking and submission to Congress in the subsection heading; and (2)by striking and submit a copy of the audited report to Congress.
							(c)Annual report on mitigation of power outage risks for Department of Defense facilities and
 activitiesSection 335 of the Duncan Hunter Nation Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4422; 10 U.S.C. 2911 note) is amended by striking subsection (c).
						(d)Inclusion of Extremity Trauma and Amputation Center of Excellence and Department of Veterans
			 Affairs–Department of Defense Joint Executive Committee reports in
			 Department of Veterans Affairs and Department of Defense joint annual
			 report on health care coordination and sharing activities
 (1)Section 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4508) is amended by striking subsection (d).
 (2)Section 8111(f) of title 38, United States Code, is amended by adding at the end the following new paragraph:
								
 (6)The two Secretaries shall include in the annual report under this subsection a report on the activities of the Center of Excellence in the Mitigation, Treatment, and Rehabilitation of Traumatic Extremity Injuries and Amputations (established pursuant to section 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417)) during the one-year period ending on the date of such report. Each such report shall include a description of the activities of the center during such period and an assessment of the role of such activities in improving and enhancing the efforts of the Department of Defense and the Department of Veterans Affairs for the mitigation, treatment, and rehabilitation of traumatic extremity injuries and amputations..
 (3)Section 320(c)(2) of title 38, United States Code, is amended by striking and to Congress. 1043.Protection for certain sensitive informationSection 130c(h)(1) of title 10, United States Code, is amended by adding at the end the following new subparagraph, consistent with section 552(b)(3) of title 5:
						
 (D)The Secretary of State, with respect to information of concern to the Department of State, as determined by the Secretary..
					1044.Consular notification compliance
						(a)Petition for review
 (1)JurisdictionNotwithstanding any other provision of law, a Federal court shall have jurisdiction to review the merits of a petition claiming violation of Article 36(1) (b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a comparable provision of a bilateral international agreement addressing consular notification and access, filed by an individual convicted and sentenced to death by any Federal or State court before the date of enactment of this Act.
 (2)StandardTo obtain relief, an individual described in paragraph (1) must make a showing of actual prejudice to the criminal conviction or sentence as a result of the violation. The court may conduct an evidentiary hearing if necessary to supplement the record and, upon a finding of actual prejudice, shall order a new trial or sentencing proceeding.
							(3)Limitations
 (A)Initial showingTo qualify for review under this subsection, a petition must make an initial showing that— (i)a violation of Article 36(1) (b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a comparable provision of a bilateral international agreement addressing consular notification and access, occurred with respect to the individual described in paragraph (1); and
 (ii)if such violation had not occurred, the consulate would have provided assistance to the individual. (B)Effect of prior adjudicationA petition for review under this subsection shall not be granted if the claimed violation described in paragraph (1) has previously been adjudicated on the merits by a Federal or State court of competent jurisdiction in a proceeding in which no Federal or State procedural bars were raised with respect to such violation and in which the court provided review equivalent to the review provided in this subsection, unless the adjudication of the claim resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the prior Federal or State court proceeding.
 (C)Filing deadlineA petition for review under this subsection shall be filed within 1 year of the later of— (i)the date of enactment of this Act;
 (ii)the date on which the Federal or State court judgment against the individual described in paragraph (1) became final by the conclusion of direct review or the expiration of the time for seeking such review; or
 (iii)the date on which the impediment to filing a petition created by Federal or State action in violation of the Constitution or laws of the United States is removed, if the individual described in paragraph (1) was prevented from filing by such Federal or State action.
 (D)TollingThe time during which a properly filed application for State post-conviction or other collateral review with respect to the pertinent judgment or claim is pending shall not be counted toward the 1-year period of limitation.
 (E)Time limit for reviewA Federal court shall give priority to a petition for review filed under this subsection over all noncapital matters. With respect to a petition for review filed under this subsection and claiming only a violation described in paragraph (1), a Federal court shall render a final determination and enter a final judgment not later than one year after the date on which the petition is filed.
 (4)Habeas petitionA petition for review under this subsection shall be part of the first Federal habeas corpus application or motion for Federal collateral relief under chapter 153 of title 28, United States Code, filed by an individual, except that if an individual filed a Federal habeas corpus application or motion for Federal collateral relief before the date of enactment of this Act or if such application is required to be filed before the date that is 1 year after the date of enactment of this Act, such petition for review under this subsection shall be filed not later than 1 year after the date of enactment of this Act or within the period prescribed by paragraph (3)(C)(iii), whichever is later. No petition filed in conformity with the requirements of the preceding sentence shall be considered a second or successive habeas corpus application or subjected to any bars to relief based on preenactment proceedings other than as specified in paragraph (2).
 (5)Referral to magistrateA Federal court acting under this subsection may refer the petition for review to a Federal magistrate for proposed findings and recommendations pursuant to 28 U.S.C. 636(b)(1)(B).
							(6)Appeal
 (A)In generalA final order on a petition for review under paragraph (1) shall be subject to review on appeal by the court of appeals for the circuit in which the proceeding is held.
 (B)Appeal by petitionerAn individual described in paragraph (1) may appeal a final order on a petition for review under paragraph (1) only if a district or circuit judge issues a certificate of appealability. A district or circuit court judge shall issue or deny a certificate of appealability not later than 30 days after an application for a certificate of appealability is filed. A district judge or circuit judge may issue a certificate of appealability under this subparagraph if the individual has made a substantial showing of actual prejudice to the criminal conviction or sentence of the individual as a result of a violation described in paragraph (1).
								(b)Violation
 (1)In generalAn individual not covered by subsection (a) who is arrested, detained, or held for trial on a charge that would expose the individual to a capital sentence if convicted may raise a claim of a violation of Article 36(1) (b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or of a comparable provision of a bilateral international agreement addressing consular notification and access, at a reasonable time after the individual becomes aware of the violation, before the court with jurisdiction over the charge. Upon a finding of such a violation—
 (A)the consulate of the foreign state of which the individual is a national shall be notified immediately by the detaining authority, and consular access to the individual shall be afforded in accordance with the provisions of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or the comparable provisions of a bilateral international agreement addressing consular notification and access; and
 (B)the court— (i)shall postpone any proceedings to the extent the court determines necessary to allow for adequate opportunity for consular access and assistance; and
 (ii)may enter necessary orders to facilitate consular access and assistance. (2)Evidentiary hearingsThe court may conduct evidentiary hearings if necessary to resolve factual issues.
 (3)Rule of constructionNothing in this subsection shall be construed to create any additional remedy. (c)DefinitionsIn this section, the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 1045.Consular immunitiesThe Secretary of State, in consultation with the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention on Consular Relations, of April 24, 1963 (T.I.A.S. 6820), entered into force for the United States December 24, 1969.
					1046.Revision of Freedom of Information Act to reinstate exemptions under that Act as in effect before
 the Supreme Court decision in Milner v. Department of the NavyParagraph (2) of section 552(b) of title 5, United States Code is amended— (1)by inserting (A) before related;
 (2)by inserting or after an agency;; and (3)by adding at the end the following new subparagraph:
							
 (B)predominantly internal to an agency, but only to the extent that disclosure could reasonably be expected to risk impairment of the effective operation of an agency or circumvention of statute or regulation;.
						1047.Exemption of information on military tactics, techniques, and procedures from release under Freedom
			 of Information Act
 (a)ExemptionChapter 3 of title 10, United States Code, is amended by adding at the end the following new section:
							
								130g.Nondisclosure of information: military tactics, techniques, and procedures
 (a)Authority for nondisclosureThe Secretary of Defense may withhold from public disclosure otherwise required by law information on military tactics, techniques, and procedures in accordance with this section.
 (b)Standard for exemption from disclosureFor the purposes of this section, information on a military tactic, technique, or procedure may be withheld from public disclosure only if the Secretary makes each of the following determinations with respect to the information:
 (1)That the public disclosure of the information could reasonably be expected to risk impairment of the effective operation of the armed forces.
 (2)That either of the following condition is met: (A)The military tactic, technique, or procedure has not been publicly disclosed.
 (B)The use of the military tactic, technique, or procedure in connection with a specific military operation, either planned or executed, or its effectiveness, has not been publicly disclosed.
 (c)Citation to FOIA paragraphThis section is a statute that specifically exempts certain matters from disclosure under section 552 of title 5 within the meaning of paragraph (3) of subsection (b) of that section..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									130g. Nondisclosure of information: military tactics, techniques, and procedures..
						XICivilian personnel matters
				1101.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian
 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. zzz), is further amended by striking 2016 and inserting 2017.
 1102.Authority to provide additional allowances and benefits for Defense Clandestine Service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (c)Additional allowances and benefits for employees of the defense clandestine serviceIn addition to the authority to provide compensation under subsection (a), the Secretary of Defense may provide an employee in a defense intelligence position who is assigned to the Defense Clandestine Service allowances and benefits under paragraph (1) of section 9904 of title 5 without regard to the limitations in that section—
 (1)that the employee be assigned to activities outside the United States; or (2)that the activities to which the employee is assigned be in support of Department of Defense activities abroad..
				1103.Extension of rate of overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear-powered aircraft carrier forward
 deployed in JapanSubparagraph (B) of section 5542(a)(6) of title 5, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2017. 1104.Two-year extension of sunset provision applicable to expedited hiring authority for designated Defense Acquisition Workforce positionsSection 1705(g)(2) of title 10, United States Code, is amended by striking September 30, 2017 and inserting September 30, 2019.
				1105.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
 on pay for Federal civilian employees working overseasEffective January 1, 2016, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1101 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. zzz), is further amended by striking through 2015 and inserting through 2016.
				XIIMatters relating to foreign nations
				1201.Extension of authority to support operations and activities of the Office of Security
			 Cooperation—Iraq
 (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note) is amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (b)Amount availableSuch section is further amended— (1)in subsection (c), by striking fiscal year 2015 and all that follows and inserting fiscal year 2016 may not exceed $143,000,000.; and
 (2)in subsection (d), by striking fiscal year 2015 and inserting fiscal year 2016. (c)Repeal of expired reporting requirementSubsection (g) of such section is repealed.
					1202.Extension of authority for reimbursement of certain coalition nations for support provided to
			 United States military operations
 (a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. yyy), is further amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (b)Amounts availableSubsection (d)(1) of such section is amended— (1)by striking during fiscal year 2015 may not exceed $1,200,000,000 and inserting during fiscal year 2016 may not exceed $1,260,000,000; and
 (2)by striking the third sentence. 1203.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan (a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as amended by section 1231 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. XXX), is further amended by striking December 31, 2015 and inserting December 31, 2016.
 (b)Excess defense articlesSubsection (i)(2) of such section is amended by striking During fiscal years 2013, 2014, and 2015 in subparagraphs (A) and (B) and inserting Through December 31, 2016. 1204.Authority for acceptance and use of contributions from Kuwait for certain mutually beneficial projects (a)AuthoritySubchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new section:
						
							2350n.Construction, maintenance, and repair projects mutually beneficial to the Department of Defense and
			 Kuwait Armed Forces
 (a)Authority To accept contributionsThe Secretary of Defense, after consultation with the Secretary of State, may accept cash contributions from the State of Kuwait, for the purposes specified in subsection (c).
 (b)AccountingContributions accepted under subsection (a) shall be placed in an account established by the Secretary of Defense and shall remain available until expended for the purposes specified in subsection (c).
 (c)Availability of contributionsContributions accepted under subsection (a) shall be available only for payment of costs in connection with mutually beneficial construction (including military construction not otherwise authorized by law), maintenance, and repair projects in Kuwait.
 (d)Mutually beneficial definedA project shall be considered to be mutually beneficial for purposes of this section if— (1)the project is in support of a bilateral United States and Kuwait defense cooperation agreement; or
 (2)the Secretary of Defense determines that the United States may derive a benefit from the project, including—
 (A)access to and use of facilities of the Kuwait Armed Forces; (B)ability or capacity for future posture; and
 (C)increased interoperability between the Department of Defense and Kuwait Armed Forces.. (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:
						
							
								2350n. Construction, maintenance, and repair projects mutually beneficial to the Department of
			 Defense and Kuwait Armed Forces..
 1205.Extension of Commanders’ Emergency Response Program in AfghanistanSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. yyy), is further amended by striking fiscal year 2015 in subsections (a), (b), and (f) and inserting fiscal year 2016.
				1206.Increase in thresholds for definition of major defense equipment for purposes of Arms Export
 Control ActSection 47(6) of the Arms Export Control Act (22 U.S.C. 2794(6)) is amended— (1)by striking $50,000,000 and inserting $200,000,000; and
 (2)by striking $200,000,000 and inserting $800,000,000. 1207.Maintenance of prohibition on procurement by Department of Defense of Communist Chinese-origin items that meet the definition of goods and services controlled as munitions items when moved to the 600 series of the Commerce Control List (a)In generalSection 1211 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (b), by inserting or in the 600 series of the control list of the Export Administration Regulations after in Arms Regulations,; and (2)in subsection (e), by adding at the end the following new paragraph:
							
 (3)The term 600 series of the control list of the Export Administration Regulations means the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15 of the Code of Federal Regulations..
 (b)Technical corrections to ITAR referencesSubsections (b) and (e)(2) of such section are amended by striking Trafficking and inserting Traffic. 1208.Modification of global lift and sustain to support partners and alliesSubsection (b) of section 127d of title 10, United States Code, is amended by adding at the end the following new paragraph:
					
 (3)Clause (ii) of paragraph (2)(B) does not apply in a case in which the Secretary determines that the provision of assistance is critical to the timely and effective participation of the allied forces in the combined operation..
				1209.Reimbursements for certain counterinsurgency, counterterrorism and stabilization operations carried
			 out by Pakistan
 (a)AuthorityFrom funds made available for the Department of Defense for operation and maintenance, the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of the Office of Management and Budget, may provide reimbursements for counterinsurgency, counterterrorism, and stabilization operations carried out by the Government of Pakistan in its campaign against al-Qaeda, the Tehrik-e-Taliban Pakistan, and associated militants.
 (b)Types of reimbursementsReimbursements made under the authority in subsection (a) may be made, in such amounts as the Secretary of Defense considers appropriate, for logistical, military, and other expenditures associated with the operations specified in subsection (a).
					(c)Limitations
 (1)Prohibition on contractual obligations to make paymentsThe Secretary of Defense may not enter into any contractual obligation to make a reimbursement under the authority in subsection (a).
 (2)Prohibition on reimbursement of Pakistan for support during periods closed to transshipmentThe Secretary of Defense may not provide a reimbursement under the authority in subsection (a) for claims of support provided during any period when the ground lines of supply through Pakistan were closed to the transshipment of equipment and supplies in support of United States military operations in Afghanistan.
 (d)Notice to congressional committeesThe Secretary of Defense shall notify the appropriate congressional committees not later than 15 days before making any reimbursement under the authority in subsection (a).
 (e)TerminationThe Secretary of Defense may not use the authority in subsection (a) to provide reimbursement for any costs that are incurred after September 30, 2018.
					(f)Limitation on reimbursements to the Government of Pakistan under section 1233 of the National
 Defense Authorization Act for Fiscal Year 2008No reimbursement may be provided to the Government of Pakistan under section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181, 122 Stat. 393), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291, 128 Stat. yyy), for any period during which this section is also in effect.
 (g)DefinitionsIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 1210.NATO Special Operations HeadquartersSection 1244(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as most recently amended by section 1272 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2023), is further amended by striking for each of fiscal years 2013, 2014, and 2015 pursuant to section 301 and inserting for any fiscal year.
				1211.Afghanistan Security Forces Fund
 (a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2016 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
 (b)Extension of authority To accept certain equipmentSubsection (d)(1) of section 1531 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2302 note) is amended by striking prior Acts and inserting Acts enacted before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016.
					1212.Non-conventional assisted recovery capabilities
 (a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1261 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. yyy), is further amended by striking 2016 and inserting 2017.
 (b)Revision to annual limitation on fundsSubsection (a) of such section is amended— (1)by striking Upon and inserting the following:
							
 (1)In generalUpon; (2)by striking an amount and all that follows through may be and inserting amounts appropriated or otherwise made available for the Department of Defense for operation and maintenance may be; and
 (3)by adding at the end the following new paragraph:  (2)Annual limitThe total amount made available for support of non-conventional assisted recovery activities under this subsection in any fiscal year may not exceed $25,000,000..
						1213.Permanent authority to provide rewards through Government personnel of allied forces and certain
			 other modifications to Department of Defense program to provide rewards
 (a)Permanent authoritySubsection (c)(3) of section 127b of title 10, United States Code, is amended by striking subparagraph (C).
 (b)Repeal of completed reporting requirementSuch subsection is further amended by striking subparagraph (D). (c)Change of section heading To reflect name of program (1)Section headingThe heading of such section is amended to read as follows:
							
								127b.Department of Defense Rewards Program.
 (2)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 3 of such title is amended to read as follows:
							
								
									127b. Department of Defense Rewards Program..
						1214.Extension of authority to conduct activities to enhance the capability of foreign countries to
 respond to incidents involving weapons of mass destructionSection 1204(h) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 10 U.S.C. 401 note) is amended by striking September 30, 2017 and inserting September 30, 2018.
				1215.Authority for Secretary of Defense to engage in commercial activities as security for military
			 operations abroad
 (a)Authority To engage in commercial activities as security for military operationsSubsection (a) of section 431 of title 10, United States Code, is amended by inserting and military operations after intelligence collection activities. (b)Congressional committee references (1)DefinitionsSubsection (c) of such section is amended by adding at the end the following new paragraphs:
							
 (3)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (4)The term appropriate congressional committees means— (A)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to provide security for intelligence collection activities, the congressional defense committees and the congressional intelligence committees; and
 (B)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to provide security for military operations, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives..
 (2)Conforming amendmentSection 437 of such title is amended by striking subsection (c). (c)Reporting of auditsThe second sentence of section 432(b)(2) of such title is amended to read as follows: The results of any such audit shall be promptly reported to the appropriate congressional committees..
 (d)Authority To waive other federal laws when necessary To maintain securitySection 433(b)(1) of such title is amended by inserting or military operation after intelligence activity. (e)LimitationsSection 435 of such title is amended—
 (1)in subsection (a), by inserting or military operation after intelligence activity; and (2)in subsection (b), by inserting or military operations after intelligence activities.
 (f)Congressional oversightSection 437 of such title is amended by striking congressional defense committees and the congressional intelligence committees in subsections (a) and (b) and inserting appropriate congressional committees. (g)Clerical amendments (1)Subchapter heading (A)The heading of subchapter II of chapter 21 of such title is amended to read as follows:
								
									IIDefense commercial activities.
 (B)The item relating to that subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:
								II. Defense commercial activities ............................................ 431.
							(2)Section heading
 (A)The heading of section 431 of such title is amended to read as follows:  431.Authority to engage in commercial activities as security for intelligence collection activities and military operations. (B)The item relating to that section in the table of sections at the beginning of subchapter II of chapter 21 of such title is amended to read as follows:
								
									
										431. Authority to engage in commercial activities as security for intelligence collection
			 activities and military operations..
							1216.Extension of Afghan Special Immigrant Visa Program
 (a)ExtensionSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (title VI of Public Law 111–8; 8 U.S.C. 1101 note) is amended by striking 4,000 at the end of the first sentence and inserting 9,000.
					(b)Technical amendments
 (1)Section 601 of such Act is amended by striking This Act and inserting This title. (2)Section 602(c)(3) of such Act is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 133 of title 41, United States Code.
						1217.Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement
 (a)Liquidation of unpaid creditsSection 2345 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
							(c)
 (1)Any credits of the United States accrued as a result of the provision of logistic support, supplies, and services under the authority of this subchapter that remain unliquidated more than 18 months after the date of delivery of the logistic support, supplies, or services may, at the option of the Secretary of Defense in coordination with the Secretary of State, be liquidated by offsetting the credits against any amount owed by the Department of Defense, pursuant to a transaction or transactions concluded under the authority of this subchapter, to the government or international organization to which the logistic support, supplies, or services were provided by the United States.
 (2)The amount of any credits offset pursuant to paragraph (1) shall be credited as specified in section 2346 of this title as if it were a receipt of the United States..
 (b)Effective dateSubsection (c) of section 2345 of title 10, United States Code, as added by subsection (a), shall apply with respect to credits accrued by the United States which (1) were accrued prior to, and remain unpaid as of, the date of the enactment of this Act, or (2) are accrued after the date of the enactment of this Act.
					1218.Eastern European Training Initiative
 (a)AuthorityThe Secretary of Defense, with the concurrence of the Secretary of State, may carry out a program, to be known as the Eastern European Training Initiative, to provide training, and pay the incremental expenses incurred by a country as the direct result of participation in such training, for the national military forces of—
 (1)a country that is a signatory to the Partnership for Peace Framework Documents, but is not a member of the North Atlantic Treaty Organization (NATO); or
 (2)a country that became a member of NATO after January 1, 1999. (b)Types of trainingThe training provided to the national military forces of a country under subsection (a) shall be limited to multilateral or regional training to—
 (1)maintain and increase interoperability and readiness; (2)increase the capacity to respond to external threats; or
 (3)increase the capacity to respond to calls for collective action within NATO. (c)Required elementsTraining provided to the national military forces of a country under subsection (a) shall include elements that promote—
 (1)observance of and respect for human rights and fundamental freedoms; and (2)respect for legitimate civilian authority within that country.
						(d)Limitation on funds
 (1)Annual funding limitationThe Secretary of Defense may use up to $28,000,000 of funds available for operation and maintenance for any fiscal year to provide training and pay incremental expenses under subsection (a) in that fiscal year.
 (2)Availability of funds for activities across fiscal yearsAmounts made available in a fiscal year to carry out the authority in subsection (a) may be used for training under that authority that begins in the fiscal year for which such amounts are made available and ends in the next fiscal year.
						(e)Congressional notification
 (1)NotificationNot less than 15 days before providing training to the national military forces of a country under subsection (a), the Secretary of Defense shall submit to the congressional committees specified in paragraph (2) a notice of the following:
 (A)The country with which the training will be conducted. (B)The type of training to be provided.
 (2)Specified congressional committeesThe congressional committees specified in this paragraph are the following: (A)The Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (B)The Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (f)Additional authorityThe authority provided in subsection (a) is in addition to any other authority provided by law authorizing the provision of training for the national military forces of a foreign country, including section 2282 of title 10, United States Code.
 (g)DefinitionIn this section, the term incremental expenses means the reasonable and proper cost of the goods and services that are consumed by a country as a direct result of that country’s participation in training under the authority of this section, including rations, fuel, training ammunition, and transportation. Such term does not include pay, allowances, and other normal costs of such country’s personnel.
 (h)Termination of authorityThe authority under this section shall terminate on September 30, 2020. Any activity under this section initiated before that date may be completed, but only using funds available for fiscal years 2016 through 2020.
					1219.Extension, expansion, and revision of authority for assistance to the Government of Jordan for
			 border security operations
 (a)AuthoritySubsection (a)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 22 U.S.C. 2151 note) is amended—
 (1)by striking maintaining and inserting enhancing; and (2)by striking increase security and sustain increased security along the border between Jordan and Syria and inserting sustain security along the border of Jordan with Syria and Iraq.
 (b)FundsSubsection (b) of such section is amended by striking 2014 and inserting 2016 and 2017. (c)LimitationsSubsection (c) of such section is amended—
 (1)By striking limitations.— and all that follows through The total and inserting Limitation on amount.—From funds made available to the Department of Defense, the total; (2)by inserting in any fiscal year before may not exceed $150,000,000; and
 (3)by striking paragraph (2). (e)Expiration of authoritySubsection (f) of such section is amended by striking December 31, 2015 and inserting December 31, 2017.
 1220.Permanent authority to transport allied personnel during contingencies or disaster responsesSection 2649(c) of title 10, United States Code, is amended by striking Until January 6, 2016, when and inserting When. XIII[RESERVED] XIVOther authorizations AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $1,786,732,000.
 1402.Joint Urgent Operational Needs FundFunds are hereby authorized to be appropriated for fiscal year 2016 for the Joint Urgent Operational Needs Fund in the amount of $99,701,000.
					1403.Chemical Agents and Munitions Destruction, Defense
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $720,721,000, of which—
 (1)$139,098,000 is for Operation and Maintenance; (2)$579,342,000 is for Research, Development, Test, and Evaluation; and
 (3)$2,281,000 is for Procurement. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
 (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1404.Drug Interdiction and Counter-Drug Activities, Defense-WideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $850,598,000.
 1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $316,159,000, of which—
 (1)$310,459,000 is for Operation and Maintenance; (2)$4,700,000 is for Research, Development, Test and Evaluation; and
 (3)$1,000,000 is for Procurement. 1406.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $32,243,328,000, of which—
 (1)$30,889,940,000 is for Operation and Maintenance; (2)$980,101,000 is for Research, Development, Test, and Evaluation; and
 (3)$373,287,000 is for Procurement. BOther matters 1411.Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 506 and available for the Defense Health Program for operation and maintenance, $120,387,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2016 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					XVAuthorization of additional appropriations for overseas contingency operations
 1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2016 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.
 1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Army in amounts as follows:
 (1)For aircraft procurement, $164,987,000. (2)For missile procurement, $37,260,000.
 (3)For weapons and tracked combat vehicles, $26,030,000. (3)For ammunition procurement, $192,040,000.
 (4)For other procurement, $1,205,596,000. 1503.Joint Improvised Explosive Device Defeat FundFunds are hereby authorized to be appropriated for fiscal year 2016 for the Joint Improvised Explosive Device Defeat Fund in the amount of $493,271,000.
 1504.Navy and Marine Corps procurementFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Navy and Marine Corps in amounts as follows:
 (1)For aircraft procurement, Navy, $217,394,000. (2)For weapons procurement, Navy, $3,344,000.
 (3)For ammunition procurement, Navy and Marine Corps, $136,930,000. (4)For other procurement, Navy, $12,186,000.
 (5)For procurement, Marine Corps, $48,934,000. 1505.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Air Force in amounts as follows:
 (1)For aircraft procurement, $128,900,000. (2)For missile procurement, $289,142,000.
 (3)For ammunition procurement, $228,874,000. (4)For other procurement, $3,859,964,000.
 1506.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2016 for the procurement account for Defense-wide activities in the amount of $212,418,000.
 1507.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation as follows:
 (1)For the Army, $1,500,000. (2)For the Navy, $35,747,000.
 (3)For the Air Force, $17,100,000. (4)For Defense-wide activities, $137,087,000.
 1508.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows:
 (1)For the Army, $11,382,750,000. (2)For the Navy, $5,131,588,000.
 (3)For the Marine Corps, $952,534,000. (4)For the Air Force, $9,090,013,000.
 (5)For Defense-wide activities, $5,805,633,000. (6)For the Army Reserve, $24,559,000.
 (7)For the Navy Reserve, $31,643,000. (8)For the Marine Corps Reserve, $3,455,000.
 (9)For the Air Force Reserve, $58,106,000. (10)For the Army National Guard, $60,845,000.
 (11)For the Air National Guard, $19,900,000. (12)For the Afghanistan Security Forces Fund, $3,762,257,000.
 (13)For the Counterterrorism Partnerships Fund, $2,100,000,000. (14)For the Iraq Train and Equip Fund, $715,000,000.
 (15)For the Syria Train and Equip Fund, $600,000,000. 1509.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2016 to the Department of Defense for military personnel accounts in the total amount of $3,204,758,000.
 1510.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for Defense Working Capital Funds in the amount of $88,850,000.
 1511.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $272,704,000 for operation and maintenance.
 1512.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $186,000,000.
 1513.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $10,262,000.
				BMilitary construction authorizations
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2016. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2018 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
 2003.Effective dateTitles XXI through XXVII shall take effect on the later of— (1)October 1, 2015; or
 (2)the date of the enactment of this Act. XXIArmy Military Construction 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Army: Inside the United States
							
									StateInstallationAmount
								
									AlaskaFort Greely$7,800,000
									CaliforniaConcord$98,000,000
									ColoradoFort Carson$5,800,000
									GeorgiaFort Gordon$90,000,000
									New YorkFort Drum$19,000,000
									U.S. Military Academy$70,000,000
									OklahomaFort Sill$69,400,000
									TexasCorpus Christi$85,000,000
									Joint Base San Antonio$43,000,000
									VirginiaFort Lee$33,000,000
									Joint Base Myer-Henderson$37,000,000.
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table:
						Army: Outside the United States
							
									CountryInstallationAmount
								
									GermanyGrafenwoehr$51,000,000.
					2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Army: Family Housing
							
									State/CountryInstallationUnitsAmount
								
									FloridaCamp RudderFamily Housing New Construction$8,000,000
									IllinoisRock IslandFamily Housing New Construction$20,000,000
									KoreaCamp WalkerFamily Housing New Construction$61,000,000.
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $7,195,000.
 2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may improve existing military family housing units in an amount not to exceed $3,500,000.
				2104.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2105.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for the United States Military Academy, New York, for construction of a Cadet barracks building at the installation, the Secretary of the Army may install mechanical equipment and distribution lines sufficient to provide chilled water for air conditioning the nine existing historical Cadet barracks which are being renovated through the Cadet Barracks Upgrade Program.
				2106.Extension of authorization of certain fiscal year 2012 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (125 Stat. 1661), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2012 Project Authorization  StateInstallation or LocationProjectAmount  VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000. 2107.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2013 Project Authorizations  StateInstallation or LocationProjectAmount  District of ColumbiaFort McNairVehicle Storage Building, Installation $7,191,000 KansasFort RileyUnmanned Aerial Vehicle Complex$12,184,000  North CarolinaFort BraggAerial Gunnery Range$41,945,000 TexasJB San AntonioBarracks$20,971,000 VirginiaFort BelvoirSecure Admin/Operations Facility$93,876,000 ItalyCamp EderleBarracks$35,952,000 JapanSagamiVehicle Maintenance Shop$17,976,000. 2108.Additional authority to carry out certain fiscal year 2016 projects (a)Brussels (1)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a multi-sport athletic field and track and perimeter road and fencing and acquire approximately 5 acres of land adjacent to the existing Sterrebeek Dependent School site to allow relocation of Army functions to the site in support of the European Infrastructure Consolidation effort, in the amount of $6,000,000.
 (2)Use of unobligated prior-year army military construction fundsThe Secretary may use available, unobligated Army military construction funds appropriated for a fiscal year before fiscal year 2016 for the project described in paragraph (1).
						(b)Rhine Ordnance Barracks
 (1)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a vehicle bridge and traffic circle to facilitate traffic flow to and from the Medical Center at Rhine Ordnance Barracks, Germany, in the amount of $12,400,000.
 (2)Use of host-nation payment-in-kind fundsThe Secretary may use available host-nation Payment-in-Kind funding for the project described in paragraph (1).
						XXIINavy military construction
				2201.Authorized Navy construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Navy: Inside the United States
							
									StateInstallation or LocationAmount
								
									ArizonaYuma$50,635,000
									CaliforniaCamp Pendleton$44,540,000
									Coronado$4,856,000
									Lemoore$71,830,000
									Point Mugu$22,427,000
									San Diego$37,366,000
									Twentynine Palms$9,160,000
									FloridaJacksonville$16,751,000
									Mayport$16,159,000
									Pensacola$18,347,000
									Whiting Field$10,421,000
									GeorgiaAlbany$7,851,000
									Kings Bay$8,099,000
									Townsend$48,279,000
									HawaiiBarking Sands$30,623,000
									Joint Base Pearl Harbor-Hickam$14,881,000
									Kaneohe Bay$106,618,000
									MarylandPatuxent River$40,935,000
									North CarolinaCamp Lejeune$54,849,000
									Cherry Point Marine Corps Air Station$34,426,000
									New River$8,230,000
									South CarolinaParris Island$27,075,000
									VirginiaDam Neck$23,066,000
									Norfolk$126,677,000
									Portsmouth$45,513,000
									Quantico$58,199,000
									WashingtonBangor$34,177,000
									Bremerton$22,680,000
									Indian Island$4,472,000.
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:
						Navy: Outside the United States
							
									CountryInstallation or LocationAmount
								
									Bahrain IslandSW Asia$89,791,000
									GuamJoint Region Marianas$181,768,000
									ItalySigonella$102,943,000
									JapanCamp Butler$11,697,000
									Iwakuni$17,923,000
									Kadena AB$23,310,000
									Yokosuka$13,846,000
									PolandRedziKowo Base$51,270,000.
					2202.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Navy: Family Housing
							
									StateInstallationUnitsAmount
								
									VirginiaWallops IslandFamily Housing New Construction$438,000.
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,588,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,515,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
					2205.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (125 Stat. 1666) and extended by section 2208 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2012 Project Authorizations  StateInstallation or LocationProjectAmount  CaliforniaCamp PendletonInfantry Squad Defense Range$29,187,000 FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000 GeorgiaKings BayCrab Island Security Enclave$52,913,000. 2206.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  CaliforniaCamp PendletonComm. Information Systems Ops Complex$78,897,000 CoronadoBachelor Quarters$76,063,000 Twentynine PalmsLand Expansion Phase 2$47,270,000 GreeceSouda BayIntermodal Access Road$4,630,000 South CarolinaBeaufortRecycling/Hazardous Waste Facility$3,743,000 VirginiaQuanticoInfrastructure—Widen Russell Road$14,826,000 Worldwide UnspecifiedVarious Worldwide LocationsBAMS Operational Facilities$34,048,000. XXIIIAir Force military construction 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Air Force: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaEielson AFB$71,400,000
									ArizonaDavis-Monthan AFB$16,900,000
									Luke AFB$56,700,000
									ColoradoU.S. Air Force Academy$10,000,000
									FloridaCape Canaveral AFS$21,000,000
									Eglin AFB$8,700,000
									Hurlburt Field$14,200,000
									HawaiiJoint Base Pearl Harbor-Hickam$46,000,000
									KansasMcConnell AFB$4,300,000
									MissouriWhiteman AFB$29,500,000
									MontanaMalmstrom AFB$19,700,000
									NebraskaOffutt AFB$21,000,000
									NevadaNellis AFB$68,950,000
									New MexicoCannon AFB$7,800,000
									Holloman AFB$3,000,000
									Kirtland AFB$12,800,000
									North CarolinaSeymour Johnson AFB$17,100,000
									OklahomaAltus AFB$28,400,000
									Tinker AFB$49,900,000
									South DakotaEllsworth AFB$23,000,000
									TexasJoint Base San Antonio$106,000,000
									UtahHill AFB$38,400,000
									WyomingF. E. Warren AFB$95,000,000
									CONUS ClassifiedClassified Location$77,130,000.
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table:
						Air Force: Outside the United States
							
									CountryInstallation or LocationAmount
								
									GreenlandThule AB$41,965,000
									GuamJoint Region Marianas$50,800,000
									JapanKadena AB$3,000,000
									Yokota AB$8,461,000
									NigerAgadez$50,000,000
									OmanAl Musannah AB$25,000,000
									United KingdomCroughton RAF$130,615,000.
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,849,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $150,649,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2305.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2636), for Hickam Air Force Base, Hawaii, for construction of a ground control tower at the installation, the Secretary of the Air Force may install communications cabling.
 2306.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 993) for RAF Lakenheath, United Kingdom, for construction of a Guardian Angel Operations Facility at the installation, the Secretary of the Air Force may construct the facility at an unspecified worldwide location.
 2307.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX) for McConnell Air Force Base, Kansas, for construction of a KC–46A Alter Composite Maintenance Shop at the installation, the Secretary of the Air Force may construct a 696 square meter (7,500 square foot) facility consistent with Air Force guidelines for composite maintenance shops.
				2308.Extension of authorization of certain fiscal year 2012 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (125 Stat. 1670), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2012 Project Authorization  CountryInstallationProjectAmount  ItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000. 2309.Extension of authorization of certain fiscal year 2013 project (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2013 Project Authorization  CountryInstallationProjectAmount  PortugalLajes FieldSanitary Sewer Lift/Pump Station$2,000,000. XXIVDefense agencies military construction 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Defense Agencies: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlabamaFort Rucker$46,787,000
									Maxwell AFB$32,968,000
									ArizonaFort Huachuca$3,884,000
									CaliforniaCamp Pendleton$20,552,000
									Coronado$47,218,000
									Fresno Yosemite IAP ANG$10,700,000
									ColoradoFort Carson$8,243,000
									CONUS ClassifiedClassified Location$20,065,000
									DelawareDover AFB$21,600,000
									FloridaHurlburt Field$17,989,000
									MacDill AFB$39,142,000
									GeorgiaMoody AFB$10,900,000
									HawaiiKaneohe Bay$122,071,000
									Schofield Barracks$123,838,000
									KentuckyFort Campbell$12,553,000
									Fort Knox$23,279,000
									MarylandFort Meade$816,077,000
									NevadaNellis AFB$39,900,000
									New MexicoCannon AFB$45,111,000
									New YorkWest Point$55,778,000
									North CarolinaCamp Lejeune$69,006,000
									Fort Bragg$168,811,000
									OhioWright-Patterson AFB$6,623,000
									OregonKlamath Falls IAP$2,500,000
									PennsylvaniaPhiladelphia$49,700,000
									South CarolinaFort Jackson$26,157,000
									Texas Joint Base San Antonio$61,776,000
									VirginiaFort Belvoir$9,500,000
									Joint Base Langley-Eustis$28,000,000
									Joint Expeditionary Base Little Creek-Story$23,916,000.
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						Defense Agencies: Outside the United States
							
									CountryInstallation or LocationAmount
								
									DjiboutiCamp Lemonier$43,700,000
									GermanyGarmisch$14,676,000
									Grafenwoehr$38,138,000
									Spangdahlem AB$39,571,000
									Stuttgart-Patch Barracks$49,413,000
									JapanKadena AB$37,485,000
									PolandRedziKowo Base$169,153,000
									SpainRota$13,737,000.
 2402.Authorized energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 3202, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the table.
				2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2404.Modification of authority to carry out certain fiscal year 2012 projectIn the case of the authorization in the table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 1632), for Fort Meade, Maryland, for construction of the High Performance Computing Center at the installation, the Secretary of Defense may construct a generator plant capable of producing up to 60 megawatts of back-up electrical power in support of the 60 megawatt technical load.
				2405.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2401 of that Act (125 Stat. 1672) and as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2012 Project Authorizations  StateInstallationProjectAmount  CaliforniaNaval Base CoronadoSOF Support Activity Operations Facility$38,800,000 VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000 Pedestrian Plaza$2,285,000. 2406.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401(a) of that Act (126 Stat. 2127), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2013 Project Authorizations  StateInstallation or LocationProjectAmount  CaliforniaNaval Base CoronadoSOF Mobile Communications Detachment Support Facility$9,327,000 ColoradoPikes PeakHigh Altitude Medical Research Center$3,600,000 HawaiiJoint Base Pearl Harbor-HickamSOF SDVT–1 Waterfront Operations Facility$22,384,000 PennsylvaniaDef Distribution Depot New CumberlandReplace Reservoir$4,300,000. 2407.Additional authority to carry out certain fiscal year 2016 project (a)Project authorizationThe Secretary of Defense may carry out a military construction project to construct a 102,000-square foot medical clinic at Fort Knox, Kentucky, in the amount of $80,000,000.
 (b)Use of unobligated prior-Year defense-Wide military construction fundsThe Secretary may use available, unobligated Defense-wide military construction funds appropriated for a fiscal year before fiscal year 2016 for the project described in subsection (a).
 (c)Congressional notificationThe Secretary of Defense shall provide information in accordance with section 2851(c) of title 10, United States Code, regarding the project described in subsection (a). If it becomes necessary to exceed the estimated project cost, the Secretary shall utilize the authority provided by section 2853 of such title regarding authorized cost and scope of work variations.
					XXVNorth Atlantic Treaty Organization Security Investment Program
 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 3002.
				XXVIGuard and Reserve Forces facilities
				AProject authorizations and authorization of appropriations
 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Army National Guard
							
									StateLocationAmount
								
									ConnecticutCamp Hartell$11,000,000
									FloridaPalm Coast$18,000,000
									IllinoisSparta$1,900,000
									KansasSalina$6,700,000
									MarylandEaston$13,800,000
									NevadaReno$8,000,000
									OhioCamp Ravenna$3,300,000
									OregonSalem$16,500,000
									PennsylvaniaFort Indiantown Gap$16,000,000
									VermontNorth Hyde Park$7,900,000
									VirginiaRichmond$29,000,000.
 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Army Reserve
							
									StateLocationAmount
								
									CaliforniaMiramar$24,000,000
									FloridaMacDill AFB$55,000,000
									New YorkOrangeburg$4,200,000
									PennsylvaniaConneaut Lake$5,000,000.
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Navy Reserve and Marine Corps Reserve
							
									StateLocationAmount
								
									NevadaFallon$11,480,000
									New YorkBrooklyn$2,479,000
									VirginiaDam Neck$18,443,000.
 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Air National Guard
							
									StateLocationAmount
								
									AlabamaDannelly Field$7,600,000
									CaliforniaMoffett Field$6,500,000
									ColoradoBuckley Air Force Base$5,100,000
									GeorgiaSavannah/Hilton Head IAP$9,000,000
									IowaDes Moines Map$6,700,000
									KansasSmokey Hill ANG Range$2,900,000
									LouisianaNew Orleans$10,000,000
									MaineBangor IAP$7,200,000
									New HampshirePease International Trade Port$2,800,000
									New JerseyAtlantic City IAP$10,200,000
									New YorkNiagara Falls IAP$7,700,000
									North CarolinaCharlotte/Douglas IAP$9,000,000
									North DakotaHector IAP$7,300,000
									OklahomaWill Rogers World Airport$7,600,000
									OregonKlamath Falls IAP$7,200,000
									West VirginiaYeager Airport$3,900,000.
 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Air Force Reserve
							
									StateLocationAmount
								
									CaliforniaMarch AFB$4,600,000
									FloridaPatrick AFB$3,400,000
									OhioYoungstown$9,400,000
									TexasJoint Base San Antonio$9,900,000.
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 3002.
					BOther matters
					2611.Modification and extension of authority to carry out certain fiscal year 2013 project
 (a)ModificationIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135) for Aberdeen Proving Ground, Maryland, for construction of an Army Reserve Center at that location, the Secretary of the Army may construct a new facility in the vicinity of Aberdeen Proving Ground, Maryland.
 (b)Duration of authorityNotwithstanding section 2002 of the Military Construction Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in subsection (a) shall remain in effect until October 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
						2612.Modification of authority to carry out certain fiscal year 2015 projects
 (a)Davis-Monthan AFBIn the case of the authorization contained in the table in section 2605 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX) for Davis-Monthan Air Force Base, Arizona, for construction of a Guardian Angel Operations facility at that location, the Secretary of the Air Force may construct a new facility in the amount of $18,200,000.
 (b)Fort smithIn the case of the authorization contained in the table in section 2604 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX) for Fort Smith Municipal Airport, Arkansas, for construction of a consolidated Secure Compartmented Information Facility at that location, the Secretary of the Air Force may construct a new facility in the amount of $15,200,000.
						2613.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2602 of that Act (125 Stat. 1678), and extended by section 2611 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3690, 3691), shall remain in effect until October, 2016 or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Extension of 2012 National Guard and Reserve Project Authorizations  StateLocationProjectAmount  KansasKansas CityArmy Reserve Center$13,000,000 MassachusettsAttleboroArmy Reserve Center$22,000,000. 2614.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in sections 2601, 2602, and 2603 of that Act (126 Stat. 2134, 2135) shall remain in effect until October 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Extension of 2013 National Guard and Reserve Project Authorizations  StateInstallation or LocationProjectAmount  ArizonaYumaReserve Training Facility—Yuma$5,379,000 CaliforniaTustinArmy Reserve Center$27,000,000 IowaFort Des MoinesJoint Reserve Center—Des Moines$19,162,000 LouisianaNew OrleansTransient Quarters$7,187,000 New YorkCamp Smith (Stormville)Combined Support Maintenance Shop Phase 1$24,000,000. XXVIIBase Realignment and Closure Activities 2701.Authorization of appropriations for Base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 3002.
				XXVIIIMilitary construction general provisions
				2801.Change in authorities relating to scope of work variations for military construction projects
 (a)Limited authority for scope of work increaseSection 2853 of title 10, United States Code, is amended— (1)in subsection (b)(2), by striking The scope of work and inserting Except as provided in subsection (d), the scope of work;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following new subsection (d):
							
 (d)The limitation in subsection (b)(2) on an increase in the scope of work does not apply if— (1)the increase in the scope of work is not more than 10 percent of the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition;
 (2)the increase is approved by the Secretary concerned; (3)the Secretary concerned notifies the appropriate committees of Congress in writing of the increase in scope and the reasons therefor; and
 (4)a period of 21 days has elapsed after the date on which the notification is received by the committees or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title..
						(b)Cross-Reference amendments
 (1)Subsection (a) of such section is amended by striking subsection (c) or (d) and inserting subsection (c), (d), or (e). (2)Subsection (f) of such section, as redesignated by subsection (a)(2), is amended by striking through (d) and inserting through (e).
						(c)Additional technical amendments
 (1)Conformity with general title 10 styleSubsection (a) of such section is further amended by inserting of this title after section 2805(a). (2)Deletion of surplus wordSubsection (c)(1)(A) of such section is amended by striking be after Congress can.
						2802.Enhanced authority to carry out emergency military construction projects when necessary to support
 requirements of combatant commandersSection 2803 of title 10, United States Code, is amended— (1)by redesignating paragraph (2) of subsection (c) as subsection (d); and
 (2)in subsection (c)— (A)by striking The maximum amount and inserting Except as provided in paragraph (2), the maximum amount; and
 (B)by adding at the end the following new paragraph (2):  (2)In applying the limitation under paragraph (1) for any fiscal year, the Secretary concerned may exclude any amount obligated by the Secretary under this section in that fiscal year for a military construction project that is carried out to support the requirements of the commander of a combatant command, except that the maximum amount that may be so excluded by the Secretary concerned in any fiscal year is $25,000,000..
						2803.Annual locality adjustment of dollar thresholds applicable to unspecified minor military
 construction authoritiesSection 2805 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (f)Adjustment of dollar limitations for locationEach fiscal year, the Secretary concerned shall adjust the dollar limitations specified in this section applicable to an unspecified minor military construction project to reflect the area construction cost index for military construction projects published by the Department of Defense during the prior fiscal year for the location of the project..
				2804.Extension of temporary, limited authority to use operation and maintenance funds for construction
			 projects outside the United States
 (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. XXXX), is amended—
 (1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (2), by striking fiscal year 2016 and inserting fiscal year 2017.
 (b)Limitation on use of authoritySubsection (c)(1) of such section is amended— (1)by striking October 1, 2014 and inserting October 1, 2015;
 (2)by striking December 31, 2015 and inserting December 31, 2016; and (3)by striking fiscal year 2016 and inserting fiscal year 2017.
						2805.Production and use of natural gas at Fort Knox, Kentucky
 (a)In generalChapter 449 of title 10, United States Code, is amended by adding at the end the following new section:
						
							4781.Natural gas: production, treatment, management, and use at Fort Knox, Kentucky
 (a)AuthorityThe Secretary of the Army may provide, by contract or otherwise, for the production, treatment, management, and use of natural gas located under Fort Knox, Kentucky, without regard to section 3 of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 352).
 (b)Limitation on usesAny natural gas produced under the authority of subsection (a) may only be used to support activities and operations at Fort Knox and may not be sold for use elsewhere.
 (c)Ownership of facilitiesThe Secretary of the Army may take ownership of any gas production and treatment equipment and facilities and associated infrastructure from a contractor in accordance with the terms of a contract or other agreement entered into pursuant to subsection (a).
 (d)No application elsewhereThe authority provided by this section applies only with respect to Fort Knox, Kentucky, and nothing in this section shall be construed as authorizing the production, treatment, management, or use of natural gas resources underlying any Department of Defense installation other than Fort Knox.
 (e)ApplicabilityThe authority of the Secretary of the Army under this section is effective as of August 2, 2007.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
						
							
								4781. Natural gas: production, treatment, management, and use at Fort Knox, Kentucky..
					2806.Increase of threshold of notice and wait requirement for certain facilities for reserve components
			 and parity with authority for unspecified minor military construction and
			 repair projects
 (a)Notice and wait requirementSubsection (a) of section 18233a of title 10, United States Code, is amended by striking $750,000 and inserting the amount specified in section 2805(b)(1) of this title. (b)Repair projectsSubsection (b)(3) of such section is amended by striking $7,500,000 and inserting the amount specified in section 2811(b) of this title.
					XXIXDefense base closure and realignment
				2901.Short title and purpose
 (a)Short titleThis title may be cited as the Defense Base Closure and Realignment Act of 2015. (b)PurposeThe purpose of this title is to provide a fair process that will result in the timely closure and realignment of military installations inside the United States.
					2902.The Commission
 (a)EstablishmentThere is established an independent commission to be known as the Defense Base Closure and Realignment Commission. (b)DutiesThe Commission shall carry out the duties specified for it in this title.
					(c)Appointment
						(1)
 (A)The Commission shall be composed of nine members appointed by the President, by and with the advice and consent of the Senate.
 (B)Subject to the certifications required under section 2903(b), the President may commence a round for the selection of military installations for closure and realignment under this title in 2017 by transmitting to the Senate, not later than March 1, 2017, nominations for appointment to the Commission.
 (C)If the President does not transmit to Congress the nominations for appointment to the Commission on or before the date specified, the process by which military installations may be selected for closure or realignment under this title with respect to that year shall be terminated.
 (2)In selecting individuals for nominations for appointments to the Commission, the President should consult with—
 (A)the Speaker of the House of Representatives concerning the appointment of two members; (B)the majority leader of the Senate concerning the appointment of two members;
 (C)the minority leader of the House of Representatives concerning the appointment of one member; and (D)the minority leader of the Senate concerning the appointment of one member.
 (3)At the time the President nominates individuals for appointment to the Commission for each session of Congress referred to in paragraph (1)(B), the President shall designate one such individual who shall serve as Chairman of the Commission.
						(d)Terms
 (1)Except as provided in paragraph (2), each member of the Commission shall serve until the adjournment of Congress sine die for the session during which the member was appointed to the Commission.
 (2)The Chairman of the Commission shall serve until the confirmation of a successor. (e)Meetings (1)The Commission shall meet only during calendar year 2017.
						(2)
 (A)Each meeting of the Commission, other than meetings in which classified information is to be discussed, shall be open to the public.
 (B)All the proceedings, information, and deliberations of the Commission shall be open, upon request, to the following:
 (i)The Chairman and the ranking minority party member of the Subcommittee on Readiness and Management Support of the Committee on Armed Services of the Senate, or such other members of the Subcommittee designated by such Chairman or ranking minority party member.
 (ii)The Chairman and the ranking minority party member of the Subcommittee on Readiness of the Committee on Armed Services of the House of Representatives, or such other members of the Subcommittee designated by such Chairman or ranking minority party member.
 (iii)The Chairmen and ranking minority party members of the subcommittees with jurisdiction for military construction of the Committees on Appropriations of the Senate and of the House of Representatives, or such other members of the subcommittees designated by such Chairmen or ranking minority party members.
 (f)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment, but the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.
					(g)Pay and travel expenses
						(1)
 (A)Each member, other than the Chairman, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
 (B)The Chairman shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
						(h)Director of staff
 (1)The Commission shall, without regard to section 5311 of title 5, United States Code, appoint a Director who has not served on active duty in the Armed Forces or as a civilian employee of the Department of Defense during the one-year period preceding the date of such appointment.
 (2)The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
						(i)Staff
 (1)Subject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
 (2)The Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.
						(3)
 (A)Not more than one-third of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense.
							(B)
 (i)Not more than one-fifth of the professional analysts of the Commission staff may be persons detailed from the Department of Defense to the Commission.
 (ii)No person detailed from the Department of Defense to the Commission may be assigned as the lead professional analyst with respect to a military department or defense agency.
 (C)A person may not be detailed from the Department of Defense to the Commission if, within 12 months before the detail is to begin, that person participated personally and substantially in any matter within the Department of Defense concerning the preparation of recommendations for closures or realignments of military installations.
 (D)No member of the Armed Forces, and no officer or employee of the Department of Defense, may— (i)prepare any report concerning the effectiveness, fitness, or efficiency of the performance on the staff of the Commission of any person detailed from the Department of Defense to that staff;
 (ii)review the preparation of such a report; or (iii)approve or disapprove such a report.
 (4)Upon request of the Director, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this title.
 (5)The Comptroller General of the United States shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
 (6)The following restrictions relating to the personnel of the Commission shall apply during the period beginning January 1, 2018, and ending April 15, 2018:
 (A)There may not be more than 15 persons on the staff at any one time. (B)The staff may perform only such functions as are necessary to prepare for the transition to new membership on the Commission in the following year.
 (C)No member of the Armed Forces and no employee of the Department of Defense may serve on the staff. (j)Other authority (1)The Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
 (2)The Commission may lease space and acquire personal property to the extent funds are available. (k)Funding (1)There are authorized to be appropriated to the Commission such funds as are necessary to carry out its duties under this title. Such funds shall remain available until expended.
 (2)If no funds are appropriated to the Commission by the end of the second session of the 114th Congress, the Secretary of Defense may transfer to the Commission for purposes of its activities under this title in that year such funds as the Commission may require to carry out such activities. The Secretary may transfer funds under the preceding sentence from any funds available to the Secretary. Funds so transferred shall remain available to the Commission for such purposes until expended.
 (l)TerminationThe Commission shall terminate on April 15, 2018. (m)Prohibition against restricting communicationsSection 1034 of title 10, United States Code, shall apply with respect to communications with the Commission.
					2903.Procedure for making recommendations for base closures and realignments
					(a)Force-Structure plan and infrastructure inventory
 (1)Preparation and submissionAs part of the budget justification documents submitted to Congress in support of the budget for the Department of Defense for fiscal year 2017, the Secretary shall submit to Congress the following:
 (A)A force-structure plan for the Armed Forces based on an assessment by the Secretary of the probable threats to the national security during the 20-year period beginning with that fiscal year, the probable end-strength levels and major military force units (including land force divisions, carrier and other major combatant vessels, air wings, and other comparable units) needed to meet these threats, and the anticipated levels of funding that will be available for national defense purposes during such period.
 (B)A comprehensive inventory of military installations world-wide for each military department, with specifications of the number and type of facilities in the active and reserve forces of each military department.
 (2)Relationship of plan and inventoryUsing the force-structure plan and infrastructure inventory prepared under paragraph (1), the Secretary shall prepare (and include as part of the submission of such plan and inventory) the following:
 (A)A description of the infrastructure necessary to support the force structure described in the force-structure plan.
 (B)A discussion of categories of excess infrastructure and infrastructure capacity. (C)An economic analysis of the effect of the closure or realignment of military installations to reduce excess infrastructure.
 (3)Special considerationsIn determining the level of necessary versus excess infrastructure under paragraph (2), the Secretary shall consider the following:
 (A)The anticipated continuing need for and availability of military installations outside the United States, taking into account current restrictions on the use of military installations outside the United States and the potential for future prohibitions or restrictions on the use of such military installations.
 (B)Any efficiencies that may be gained from joint tenancy by more than one branch of the Armed Forces at a military installation.
 (4)RevisionThe Secretary may revise the force-structure plan and infrastructure inventory. If the Secretary makes such a revision, the Secretary shall submit the revised plan or inventory to Congress not later than March 15th of the year following the year in which such plan was first submitted. For purposes of selecting military installations for closure or realignment under this title in the year in which a revision is submitted, no revision of the force-structure plan or infrastructure inventory is authorized after that date.
						(b)Certification of need for further closures and realignments
 (1)Certification requiredOn the basis of the force-structure plan and infrastructure inventory prepared under subsection (a) and the descriptions and economic analysis prepared under such subsection, the Secretary shall include as part of the submission of the plan and inventory—
 (A)a certification regarding whether the need exists for the closure or realignment of additional military installations; and
 (B)if such need exists, a certification that the additional round of closures and realignments would result in annual net savings for each of the military departments beginning not later than six years following the commencement of such closures and realignments.
 (2)Effect of failure to certifyIf the Secretary does not include the certifications referred to in paragraph (1), the President may not commence a round for the selection of military installations for closure and realignment under this title in the year following submission of the force-structure plan and infrastructure inventory.
						(c)Comptroller general evaluation
 (1)Evaluation requiredIf the certification is provided under subsection (b), the Comptroller General shall prepare an evaluation of the following:
 (A)The force-structure plan and infrastructure inventory prepared under subsection (a) and the final selection criteria specified in subsection (d), including an evaluation of the accuracy and analytical sufficiency of such plan, inventory, and criteria.
 (B)The need for the closure or realignment of additional military installations. (2)SubmissionThe Comptroller General shall submit the evaluation to Congress not later than 60 days after the date on which the force-structure plan and infrastructure inventory are submitted to Congress.
						(d)Final selection criteria
 (1)In generalThe final criteria to be used by the Secretary in making recommendations for the closure or realignment of military installations inside the United States under this title in 2017 shall be the military value and other criteria specified in paragraphs (2) and (3).
 (2)Military value criteriaThe military value criteria are as follows: (A)The current and future mission capabilities and the impact on operational readiness of the total force of the Department of Defense, including the impact on joint warfighting, training, and readiness.
 (B)The availability and condition of land, facilities, and associated airspace (including training areas suitable for maneuver by ground, naval, or air forces throughout a diversity of climate and terrain areas and staging areas for the use of the Armed Forces in homeland defense missions) at both existing and potential receiving locations.
 (C)The ability to accommodate contingency, mobilization, surge, and future total force requirements at both existing and potential receiving locations to support operations and training.
 (D)The cost of operations and the manpower implications. (3)Other criteriaThe other criteria that the Secretary shall use in making recommendations for the closure or realignment of military installations inside the United States under this title in 2017 are as follows:
 (A)The extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the closure or realignment, for the savings to exceed the costs.
 (B)The economic impact on existing communities in the vicinity of military installations. (C)The ability of the infrastructure of both the existing and potential receiving communities to support forces, missions, and personnel.
 (D)The environmental impact, including the impact of costs related to potential environmental restoration, waste management, and environmental compliance activities.
 (e)Priority given to military valueThe Secretary shall give priority consideration to the military value criteria specified in subsection (d)(2) in the making of recommendations for the closure or realignment of military installations.
 (f)Effect on department and other agency costsThe selection criteria relating to the cost savings or return on investment from the proposed closure or realignment of military installations shall take into account the effect of the proposed closure or realignment on the costs of any other activity of the Department of Defense or any other Federal agency that may be required to assume responsibility for activities at the military installations.
 (g)Relation to other materialsThe final selection criteria specified in this section shall be the only criteria to be used, along with the force-structure plan and infrastructure inventory referred to in subsection (a), in making recommendations for the closure or realignment of military installations inside the United States under this title in 2017.
					(h)DoD recommendations
 (1)If the Secretary makes the certifications required under subsection (b), the Secretary shall, by no later than May 12, 2017, publish in the Federal Register and transmit to the congressional defense committees and to the Commission a list of the military installations inside the United States that the Secretary recommends for closure or realignment on the basis of the force-structure plan and infrastructure inventory prepared by the Secretary under subsection (a) and the final selection criteria specified in subsection (d) that are applicable to the year concerned.
 (2)The Secretary shall include, with the list of recommendations published and transmitted pursuant to paragraph (1), a summary of the selection process that resulted in the recommendation for each installation, including a justification for each recommendation. The Secretary shall transmit the matters referred to in the preceding sentence not later than 7 days after the date of the transmittal to the congressional defense committees and the Commission of the list referred to in paragraph (1).
						(3)
 (A)In considering military installations for closure or realignment, the Secretary shall consider all military installations inside the United States equally without regard to whether the installation has been previously considered or proposed for closure or realignment by the Department.
 (B)In considering military installations for closure or realignment, the Secretary may not take into account for any purpose any advance conversion planning undertaken by an affected community with respect to the anticipated closure or realignment of an installation.
 (C)For purposes of subparagraph (B), in the case of a community anticipating the economic effects of a closure or realignment of a military installation, advance conversion planning—
 (i)shall include community adjustment and economic diversification planning undertaken by the community before an anticipated selection of a military installation in or near the community for closure or realignment; and
 (ii)may include the development of contingency redevelopment plans, plans for economic development and diversification, and plans for the joint use (including civilian and military use, public and private use, civilian dual use, and civilian shared use) of the property or facilities of the installation after the anticipated closure or realignment.
 (D)In making recommendations to the Commission, the Secretary shall consider any notice received from a local government in the vicinity of a military installation that the government would approve of the closure or realignment of the installation.
 (E)Notwithstanding the requirement in subparagraph (D), the Secretary shall make the recommendations referred to in that subparagraph based on the force-structure plan, infrastructure inventory, and final selection criteria otherwise applicable to such recommendations.
 (F)The recommendations shall include a statement of the result of the consideration of any notice described in subparagraph (D) that is received with respect to a military installation covered by such recommendations. The statement shall set forth the reasons for the result.
 (4)In addition to making all information used by the Secretary to prepare the recommendations under this subsection available to Congress (including any committee or Member of Congress), the Secretary shall also make such information available to the Commission and the Comptroller General of the United States.
						(5)
 (A)Each person referred to in subparagraph (B), when submitting information to the Secretary of Defense or the Commission concerning the closure or realignment of a military installation, shall certify that such information is accurate and complete to the best of that person's knowledge and belief.
 (B)Subparagraph (A) applies to the following persons: (i)The Secretaries of the military departments.
 (ii)The heads of the Defense Agencies. (iii)Each person who is in a position the duties of which include personal and substantial involvement in the preparation and submission of information and recommendations concerning the closure or realignment of military installations, as designated in regulations which the Secretary of Defense shall prescribe, regulations which the Secretary of each military department shall prescribe for personnel within that military department, or regulations which the head of each Defense Agency shall prescribe for personnel within that Defense Agency.
 (6)Any information provided to the Commission by a person described in paragraph (5)(B) shall also be submitted to the Senate and the House of Representatives to be made available to the Members of the House concerned in accordance with the rules of that House. The information shall be submitted to the Senate and House of Representatives within 48 hours after the submission of the information to the Commission.
						(i)Review and recommendations by the commission
 (1)After receiving the recommendations from the Secretary pursuant to subsection (h) for any year, the Commission shall conduct public hearings on the recommendations. All testimony before the Commission at a public hearing conducted under this paragraph shall be presented under oath.
						(2)
 (A)The Commission shall, by no later than October 1 of each year in which the Secretary transmits recommendations to it pursuant to subsection (h), transmit to the President a report containing the Commission’s findings and conclusions based on a review and analysis of the recommendations made by the Secretary, together with the Commission’s recommendations for closures and realignments of military installations inside the United States.
 (B)Subject to subparagraphs (C) and (E), in making its recommendations, the Commission may make changes in any of the recommendations made by the Secretary if the Commission determines that the Secretary deviated substantially from the force-structure plan and final criteria referred to in subsection (d)(1) in making recommendations.
 (C)In the case of a change described in subparagraph (D) in the recommendations made by the Secretary, the Commission may make the change only if—
 (i)the Commission— (I)makes the determination required by subparagraph (B);
 (II)determines that the change is consistent with the force-structure plan and final criteria referred to in subsection (d)(1);
 (III)publishes a notice of the proposed change in the Federal Register not less than 45 days before transmitting its recommendations to the President pursuant to subparagraph (A); and
 (IV)conducts public hearings on the proposed change; (ii)at least two members of the Commission visit the military installation before the date of the transmittal of the report; and
 (iii)the decision of the Commission to make the change is supported by at least seven members of the Commission.
 (D)Subparagraph (C) shall apply to a change by the Commission in the Secretary’s recommendations that would—
 (i)add a military installation to the list of military installations recommended by the Secretary for closure;
 (ii)add a military installation to the list of military installations recommended by the Secretary for realignment; or
 (iii)increase the extent of a realignment of a particular military installation recommended by the Secretary.
 (E)The Commission may not consider making a change in the recommendations of the Secretary that would add a military installation to the Secretary's list of installations recommended for closure or realignment unless, in addition to the requirements of subparagraph (C)—
 (i)the Commission provides the Secretary with at least a 15-day period, before making the change, in which to submit an explanation of the reasons why the installation was not included on the closure or realignment list by the Secretary; and
 (ii)the decision to add the installation for Commission consideration is supported by at least seven members of the Commission.
 (F)In making recommendations under this paragraph, the Commission may not take into account for any purpose any advance conversion planning undertaken by an affected community with respect to the anticipated closure or realignment of a military installation.
 (3)The Commission shall explain and justify in its report submitted to the President pursuant to paragraph (2) any recommendation made by the Commission that is different from the recommendations made by the Secretary pursuant to subsection (h). The Commission shall transmit a copy of such report to the congressional defense committees on the same date on which it transmits its recommendations to the President under paragraph (2).
 (4)After October 1 of each year in which the Commission transmits recommendations to the President under this subsection, the Commission shall promptly provide, upon request, to any Member of Congress information used by the Commission in making its recommendations.
 (5)The Comptroller General of the United States shall— (A)assist the Commission, to the extent requested, in the Commission’s review and analysis of the recommendations made by the Secretary pursuant to subsection (h); and
 (B)by no later than July 1 of each year in which the Secretary makes such recommendations, transmit to the Congress and to the Commission a report containing a detailed analysis of the Secretary’s recommendations and selection process.
							(j)Review by the president
 (1)The President shall, by no later than October 15 of each year in which the Commission makes recommendations under subsection (i), transmit to the Commission and to the Congress a report containing the President’s approval or disapproval of the Commission’s recommendations.
 (2)If the President approves all the recommendations of the Commission, the President shall transmit a copy of such recommendations to the Congress, together with a certification of such approval.
 (3)If the President disapproves the recommendations of the Commission, in whole or in part, the President shall transmit to the Commission and the Congress the reasons for that disapproval. The Commission shall then transmit to the President, by no later than November 18 of the year concerned, a revised list of recommendations for the closure and realignment of military installations.
 (4)If the President approves all of the revised recommendations of the Commission transmitted to the President under paragraph (3), the President shall transmit a copy of such revised recommendations to the Congress, together with a certification of such approval.
 (5)If the President does not transmit to the Congress an approval and certification described in paragraph (2) or (4) by December 2 of any year in which the Commission has transmitted recommendations to the President under this title, the process by which military installations may be selected for closure or realignment under this title with respect to that year shall be terminated.
						2904.Closure and realignment of military installations
 (a)In generalSubject to subsection (b), the Secretary shall— (1)close all military installations recommended for closure by the Commission in each report transmitted to the Congress by the President pursuant to section 2903(j);
 (2)realign all military installations recommended for realignment by such Commission in each such report;
 (3)carry out the privatization in place of a military installation recommended for closure or realignment by the Commission only if privatization in place is a method of closure or realignment of the military installation specified in the recommendations of the Commission in such report and is determined by the Commission to be the most cost-effective method of implementation of the recommendation;
 (4)initiate all such closures and realignments no later than two years after the date on which the President transmits a report to the Congress pursuant to section 2903(j) containing the recommendations for such closures or realignments; and
 (5)complete all such closures and realignments no later than the end of the six-year period beginning on the date on which the President transmits the report pursuant to section 2903(j) containing the recommendations for such closures or realignments.
						(b)Congressional disapproval
 (1)The Secretary may not carry out any closure or realignment recommended by the Commission in a report transmitted from the President pursuant to section 2903(j) if a joint resolution is enacted, in accordance with the provisions of section 2908, disapproving such recommendations of the Commission before the earlier of—
 (A)the end of the 45-day period beginning on the date on which the President transmits such report; or (B)the adjournment of Congress sine die for the session during which such report is transmitted.
 (2)For purposes of paragraph (1) of this subsection and subsections (a) and (c) of section 2908, the days on which either House of Congress is not in session because of adjournment of more than three days to a day certain shall be excluded in the computation of a period.
						2905.Implementation
					(a)In general
 (1)In closing or realigning any military installation under this title, the Secretary may— (A)take such actions as may be necessary to close or realign any military installation, including the acquisition of such land, the construction of such replacement facilities, the performance of such activities, and the conduct of such advance planning and design as may be required to transfer functions from a military installation being closed or realigned to another military installation, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense for use in planning and design, minor construction, or operation and maintenance;
 (B)provide— (i)economic adjustment assistance to any community located near a military installation being closed or realigned; and
 (ii)community planning assistance to any community located near a military installation to which functions will be transferred as a result of the closure or realignment of a military installation,
								if the Secretary of Defense determines that the financial resources available to the community (by
			 grant or otherwise) for such purposes are inadequate, and may use for such
			 purposes funds in the Account or funds appropriated to the Department of
			 Defense for economic adjustment assistance or community planning
 assistance;(C)carry out activities for the purposes of environmental restoration and mitigation at any such installation, and shall use for such purposes funds in the Account;
 (D)provide outplacement assistance to civilian employees employed by the Department of Defense at military installations being closed or realigned, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense for outplacement assistance to employees; and
 (E)reimburse other Federal agencies for actions performed at the request of the Secretary with respect to any such closure or realignment, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense and available for such purpose.
 (2)In carrying out any closure or realignment under this title, the Secretary shall ensure that environmental restoration of any property made excess to the needs of the Department of Defense as a result of such closure or realignment be carried out as soon as possible with funds available for such purpose.
						(b)Management and disposal of property
 (1)The Administrator of General Services shall delegate to the Secretary of Defense, with respect to excess and surplus real property, facilities, and personal property located at a military installation closed or realigned under this title—
 (A)the authority of the Administrator to utilize excess property under subchapter II of chapter 5 of title 40, United States Code;
 (B)the authority of the Administrator to dispose of surplus property under subchapter III of chapter 5 of title 40, United States Code;
 (C)the authority to dispose of surplus property for public airports under sections 47151 through 47153 of title 49, United States Code; and
 (D)the authority of the Administrator to determine the availability of excess or surplus real property for wildlife conservation purposes in accordance with the Act of May 19, 1948 (16 U.S.C. 667b).
							(2)
 (A)Subject to subparagraph (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall exercise the authority delegated to the Secretary pursuant to paragraph (1) in accordance with—
 (i)all regulations governing the utilization of excess property and the disposal of surplus property under subtitle I of title 40, United States Code; and
 (ii)all regulations governing the conveyance and disposal of property under section 13(g) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(g)).
 (B)The Secretary may, with the concurrence of the Administrator of General Services— (i)prescribe general policies and methods for utilizing excess property and disposing of surplus property pursuant to the authority delegated under paragraph (1); and
 (ii)issue regulations relating to such policies and methods, which shall supersede the regulations referred to in subparagraph (A) with respect to that authority.
 (C)The Secretary of Defense may transfer real property or facilities located at a military installation to be closed or realigned under this title, with or without reimbursement, to a military department or other entity (including a nonappropriated fund instrumentality) within the Department of Defense or the Coast Guard.
 (D)Before any action may be taken with respect to the disposal of any surplus real property or facility located at any military installation to be closed or realigned under this title, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering any plan for the use of such property by the local community concerned.
 (E)If a military installation to be closed, realigned, or placed in an inactive status under this title includes a road used for public access through, into, or around the installation, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering the continued availability of the road for public use after the installation is closed, realigned, or placed in an inactive status.
							(3)
 (A)Not later than 6 months after the date of approval of the closure or realignment of a military installation under this title, the Secretary, in consultation with the redevelopment authority with respect to the installation, shall—
 (i)inventory the personal property located at the installation; and (ii)identify the items (or categories of items) of such personal property that the Secretary determines to be related to real property and anticipates will support the implementation of the redevelopment plan with respect to the installation.
 (B)If no redevelopment authority referred to in subparagraph (A) exists with respect to an installation, the Secretary shall consult with—
 (i)the local government in whose jurisdiction the installation is wholly located; or (ii)a local government agency or State government agency designated for the purpose of such consultation by the chief executive officer of the State in which the installation is located.
								(C)
 (i)Except as provided in subparagraphs (E) and (F), the Secretary may not carry out any of the activities referred to in clause (ii) with respect to an installation referred to in that clause until the earlier of—
 (I)one week after the date on which the redevelopment plan for the installation is submitted to the Secretary;
 (II)the date on which the redevelopment authority notifies the Secretary that it will not submit such a plan;
 (III)twenty-four months after the date of approval of the closure or realignment of the installation; or (IV)ninety days before the date of the closure or realignment of the installation.
 (ii)The activities referred to in clause (i) are activities relating to the closure or realignment of an installation to be closed or realigned under this title as follows:
 (I)The transfer from the installation of items of personal property at the installation identified in accordance with subparagraph (A).
 (II)The reduction in maintenance and repair of facilities or equipment located at the installation below the minimum levels required to support the use of such facilities or equipment for nonmilitary purposes.
 (D)Except as provided in paragraph (4), the Secretary may not transfer items of personal property located at an installation to be closed or realigned under this title to another installation, or dispose of such items, if such items are identified in the redevelopment plan for the installation as items essential to the reuse or redevelopment of the installation. In connection with the development of the redevelopment plan for the installation, the Secretary shall consult with the entity responsible for developing the redevelopment plan to identify the items of personal property located at the installation, if any, that the entity desires to be retained at the installation for reuse or redevelopment of the installation.
 (E)This paragraph shall not apply to any personal property located at an installation to be closed or realigned under this title if the property—
 (i)is required for the operation of a unit, function, component, weapon, or weapons system at another installation;
 (ii)is uniquely military in character, and is likely to have no civilian use (other than use for its material content or as a source of commonly used components);
 (iii)is not required for the reutilization or redevelopment of the installation (as jointly determined by the Secretary and the redevelopment authority);
 (iv)is stored at the installation for purposes of distribution (including spare parts or stock items); or
								(v)
 (I)meets known requirements of an authorized program of another Federal department or agency for which expenditures for similar property would be necessary, and (II) is the subject of a written request by the head of the department or agency.
 (F)Notwithstanding subparagraphs (C)(i) and (D), the Secretary may carry out any activity referred to in subparagraph (C)(ii) or (D) if the Secretary determines that the carrying out of such activity is in the national security interest of the United States.
							(4)
 (A)The Secretary may transfer real property and personal property located at a military installation to be closed or realigned under this title to the redevelopment authority with respect to the installation for purposes of job generation on the installation.
 (B)The transfer of property located at a military installation under subparagraph (A) may be for consideration at or below the estimated fair market value or without consideration. The determination of such consideration may account for the economic conditions of the local affected community and the estimated costs to redevelop the property. The Secretary may accept, as consideration, a share of the revenues that the redevelopment authority receives from third-party buyers or lessees from sales and long-term leases of the conveyed property, consideration in kind (including goods and services), real property and improvements, or such other consideration as the Secretary considers appropriate. The transfer of property located at a military installation under subparagraph (A) may be made for consideration below the estimated fair market value or without consideration only if the redevelopment authority with respect to the installation—
 (i)agrees that the proceeds from any sale or lease of the property (or any portion thereof) received by the redevelopment authority during at least the first seven years after the date of the initial transfer of property under subparagraph (A) shall be used to support the economic redevelopment of, or related to, the installation; and
 (ii)executes the agreement for transfer of the property and accepts control of the property within a reasonable time after the date of the property disposal record of decision or finding of no significant impact under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (C)For purposes of subparagraph (B)(i), the use of proceeds from a sale or lease described in such subparagraph to pay for, or offset the costs of, public investment on or related to the installation for any of the following purposes shall be considered a use to support the economic redevelopment of, or related to, the installation:
 (i)Road construction. (ii)Transportation management facilities.
 (iii)Storm and sanitary sewer construction. (iv)Police and fire protection facilities and other public facilities.
 (v)Utility construction. (vi)Building rehabilitation.
 (vii)Historic property preservation. (viii)Pollution prevention equipment or facilities.
 (ix)Demolition. (x)Disposal of hazardous materials generated by demolition.
 (xi)Landscaping, grading, and other site or public improvements. (xii)Planning for or the marketing of the development and reuse of the installation.
 (D)The Secretary may recoup from a redevelopment authority such portion of the proceeds from a sale or lease described in subparagraph (B) as the Secretary determines appropriate if the redevelopment authority does not use the proceeds to support economic redevelopment of, or related to, the installation for the period specified in subparagraph (B).
							(E)
 (i)The Secretary may transfer real property at an installation approved for closure or realignment under this title (including property at an installation approved for realignment which will be retained by the Department of Defense or another Federal agency after realignment) to the redevelopment authority for the installation if the redevelopment authority agrees to lease, directly upon transfer, one or more portions of the property transferred under this subparagraph to the Secretary or to the head of another department or agency of the Federal Government. Subparagraph (B) shall apply to a transfer under this subparagraph.
 (ii)A lease under clause (i) shall be for a term of not to exceed 50 years, but may provide for options for renewal or extension of the term by the department or agency concerned.
 (iii)A lease under clause (i) may not require rental payments by the United States. (iv)A lease under clause (i) shall include a provision specifying that if the department or agency concerned ceases requiring the use of the leased property before the expiration of the term of the lease, the remainder of the lease term may be satisfied by the same or another department or agency of the Federal Government using the property for a use similar to the use under the lease. Exercise of the authority provided by this clause shall be made in consultation with the redevelopment authority concerned.
 (v)Notwithstanding clause (iii), if a lease under clause (i) involves a substantial portion of the installation, the department or agency concerned may obtain facility services for the leased property and common area maintenance from the redevelopment authority or the redevelopment authority’s assignee as a provision of the lease. The facility services and common area maintenance shall be provided at a rate no higher than the rate charged to non-Federal tenants of the transferred property. Facility services and common area maintenance covered by the lease shall not include—
 (I)municipal services that a State or local government is required by law to provide to all landowners in its jurisdiction without direct charge; or
 (II)firefighting or security-guard functions. (F)The transfer of personal property under subparagraph (A) shall not be subject to the provisions of subchapters II and III of chapter 5 of title 40, United States Code, if the Secretary determines that the transfer of such property is necessary for the effective implementation of a redevelopment plan with respect to the installation at which such property is located.
 (G)The provisions of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under this paragraph.
 (H)The Secretary may require any additional terms and conditions in connection with a transfer under this paragraph as such Secretary considers appropriate to protect the interests of the United States.
							(5)
 (A)Except as provided in subparagraphs (B) and (C), the Secretary shall take such actions as the Secretary determines necessary to ensure that final determinations under paragraph (1) regarding whether another department or agency of the Federal Government has identified a use for any portion of a military installation to be closed or realigned under this title, or will accept transfer of any portion of such installation, are made not later than 6 months after the date of approval of closure or realignment of that installation.
 (B)The Secretary may, in consultation with the redevelopment authority with respect to an installation, postpone making the final determinations referred to in subparagraph (A) with respect to the installation for such period as the Secretary determines appropriate if the Secretary determines that such postponement is in the best interests of the communities affected by the closure or realignment of the installation.
							(C)
 (i)Before acquiring non-Federal real property as the location for a new or replacement Federal facility of any type, the head of the Federal agency acquiring the property shall consult with the Secretary regarding the feasibility and cost advantages of using Federal property or facilities at a military installation closed or realigned or to be closed or realigned under this title as the location for the new or replacement facility. In considering the availability and suitability of a specific military installation, the Secretary and the head of the Federal agency involved shall obtain the concurrence of the redevelopment authority with respect to the installation and comply with the redevelopment plan for the installation.
 (ii)Not later than 30 days after acquiring non-Federal real property as the location for a new or replacement Federal facility, the head of the Federal agency acquiring the property shall submit to Congress a report containing the results of the consultation under clause (i) and the reasons why military installations referred to in such clause that are located within the area to be served by the new or replacement Federal facility or within a 200-mile radius of the new or replacement facility, whichever area is greater, were considered to be unsuitable or unavailable for the site of the new or replacement facility.
								(6)
 (A)The disposal of buildings and property located at installations approved for closure or realignment under this title shall be carried out in accordance with this paragraph.
							(B)
 (i)Not later than the date on which the Secretary of Defense completes the final determinations referred to in paragraph (5) relating to the use or transferability of any portion of an installation covered by this paragraph, the Secretary shall—
 (I)identify the buildings and property at the installation for which the Department of Defense has a use, for which another department or agency of the Federal Government has identified a use, or of which another department or agency will accept a transfer;
 (II)take such actions as are necessary to identify any building or property at the installation not identified under subclause (I) that is excess property or surplus property;
 (III)submit to the Secretary of Housing and Urban Development and to the redevelopment authority for the installation (or the chief executive officer of the State in which the installation is located if there is no redevelopment authority for the installation at the completion of the determination described in the stem of this sentence) information on any building or property that is identified under subclause (II); and
 (IV)publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the buildings and property identified under subclause (II).
 (ii)Upon the recognition of a redevelopment authority for an installation covered by this paragraph, the Secretary of Defense shall publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the redevelopment authority.
								(C)
 (i)State and local governments, representatives of the homeless, and other interested parties located in the communities in the vicinity of an installation covered by this paragraph shall submit to the redevelopment authority for the installation a notice of the interest, if any, of such governments, representatives, and parties in the buildings or property, or any portion thereof, at the installation that are identified under subparagraph (B)(i)(II). A notice of interest under this clause shall describe the need of the government, representative, or party concerned for the buildings or property covered by the notice.
 (ii)The redevelopment authority for an installation shall assist the governments, representatives, and parties referred to in clause (i) in evaluating buildings and property at the installation for purposes of this subparagraph.
 (iii)In providing assistance under clause (ii), a redevelopment authority shall— (I)consult with representatives of the homeless in the communities in the vicinity of the installation concerned; and
 (II)undertake outreach efforts to provide information on the buildings and property to representatives of the homeless, and to other persons or entities interested in assisting the homeless, in such communities.
 (iv)It is the sense of Congress that redevelopment authorities should begin to conduct outreach efforts under clause (iii)(II) with respect to an installation as soon as is practicable after the date of approval of closure or realignment of the installation.
								(D)
 (i)State and local governments, representatives of the homeless, and other interested parties shall submit a notice of interest to a redevelopment authority under subparagraph (C) not later than the date specified for such notice by the redevelopment authority.
 (ii)The date specified under clause (i) shall be— (I)in the case of an installation for which a redevelopment authority has been recognized as of the date of the completion of the determinations referred to in paragraph (5), not earlier than 3 months and not later than 6 months after the date of publication of such determination in a newspaper of general circulation in the communities in the vicinity of the installation under subparagraph (B)(i)(IV); and
 (II)in the case of an installation for which a redevelopment authority is not recognized as of such date, not earlier than 3 months and not later than 6 months after the date of the recognition of a redevelopment authority for the installation.
 (iii)Upon specifying a date for an installation under this subparagraph, the redevelopment authority for the installation shall—
 (I)publish the date specified in a newspaper of general circulation in the communities in the vicinity of the installation concerned; and
 (II)notify the Secretary of Defense of the date. (E) (i)In submitting to a redevelopment authority under subparagraph (C) a notice of interest in the use of buildings or property at an installation to assist the homeless, a representative of the homeless shall submit the following:
 (I)A description of the homeless assistance program that the representative proposes to carry out at the installation.
 (II)An assessment of the need for the program. (III)A description of the extent to which the program is or will be coordinated with other homeless assistance programs in the communities in the vicinity of the installation.
 (IV)A description of the buildings and property at the installation that are necessary in order to carry out the program.
 (V)A description of the financial plan, the organization, and the organizational capacity of the representative to carry out the program.
 (VI)An assessment of the time required in order to commence carrying out the program. (ii)A redevelopment authority may not release to the public any information submitted to the redevelopment authority under clause (i)(V) without the consent of the representative of the homeless concerned unless such release is authorized under Federal law and under the law of the State and communities in which the installation concerned is located.
								(F)
 (i)The redevelopment authority for each installation covered by this paragraph shall prepare a redevelopment plan for the installation. The redevelopment authority shall, in preparing the plan, consider the interests in the use to assist the homeless of the buildings and property at the installation that are expressed in the notices submitted to the redevelopment authority under subparagraph (C).
								(ii)
 (I)In connection with a redevelopment plan for an installation, a redevelopment authority and representatives of the homeless shall prepare legally binding agreements that provide for the use to assist the homeless of buildings and property, resources, and assistance on or off the installation. The implementation of such agreements shall be contingent upon the decision regarding the disposal of the buildings and property covered by the agreements by the Secretary of Defense under subparagraph (K) or (L).
 (II)Agreements under this clause shall provide for the reversion to the redevelopment authority concerned, or to such other entity or entities as the agreements shall provide, of buildings and property that are made available under this paragraph for use to assist the homeless in the event that such buildings and property cease being used for that purpose.
 (iii)A redevelopment authority shall provide opportunity for public comment on a redevelopment plan before submission of the plan to the Secretary of Defense and the Secretary of Housing and Urban Development under subparagraph (G).
 (iv)A redevelopment authority shall complete preparation of a redevelopment plan for an installation and submit the plan under subparagraph (G) not later than 9 months after the date specified by the redevelopment authority for the installation under subparagraph (D).
								(G)
 (i)Upon completion of a redevelopment plan under subparagraph (F), a redevelopment authority shall submit an application containing the plan to the Secretary of Defense and to the Secretary of Housing and Urban Development.
 (ii)A redevelopment authority shall include in an application under clause (i) the following: (I)A copy of the redevelopment plan, including a summary of any public comments on the plan received by the redevelopment authority under subparagraph (F)(iii).
 (II)A copy of each notice of interest of use of buildings and property to assist the homeless that was submitted to the redevelopment authority under subparagraph (C), together with a description of the manner, if any, in which the plan addresses the interest expressed in each such notice and, if the plan does not address such an interest, an explanation why the plan does not address the interest.
 (III)A summary of the outreach undertaken by the redevelopment authority under subparagraph (C)(iii)(II) in preparing the plan.
 (IV)A statement identifying the representatives of the homeless and the homeless assistance planning boards, if any, with which the redevelopment authority consulted in preparing the plan, and the results of such consultations.
 (V)An assessment of the manner in which the redevelopment plan balances the expressed needs of the homeless and the need of the communities in the vicinity of the installation for economic redevelopment and other development.
 (VI)Copies of the agreements that the redevelopment authority proposes to enter into under subparagraph (F)(ii).
									(H)
 (i)Not later than 60 days after receiving a redevelopment plan under subparagraph (G), the Secretary of Housing and Urban Development shall complete a review of the plan. The purpose of the review is to determine whether the plan, with respect to the expressed interest and requests of representatives of the homeless—
 (I)takes into consideration the size and nature of the homeless population in the communities in the vicinity of the installation, the availability of existing services in such communities to meet the needs of the homeless in such communities, and the suitability of the buildings and property covered by the plan for the use and needs of the homeless in such communities;
 (II)takes into consideration any economic impact of the homeless assistance under the plan on the communities in the vicinity of the installation;
 (III)balances in an appropriate manner the needs of the communities in the vicinity of the installation for economic redevelopment and other development with the needs of the homeless in such communities;
 (IV)was developed in consultation with representatives of the homeless and the homeless assistance planning boards, if any, in the communities in the vicinity of the installation; and
 (V)specifies the manner in which buildings and property, resources, and assistance on or off the installation will be made available for homeless assistance purposes.
 (ii)It is the sense of Congress that the Secretary of Housing and Urban Development shall, in completing the review of a plan under this subparagraph, take into consideration and be receptive to the predominant views on the plan of the communities in the vicinity of the installation covered by the plan.
 (iii)The Secretary of Housing and Urban Development may engage in negotiations and consultations with a redevelopment authority before or during the course of a review under clause (i) with a view toward resolving any preliminary determination of the Secretary that a redevelopment plan does not meet a requirement set forth in that clause. The redevelopment authority may modify the redevelopment plan as a result of such negotiations and consultations.
 (iv)Upon completion of a review of a redevelopment plan under clause (i), the Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under that clause.
 (v)If the Secretary of Housing and Urban Development determines as a result of such a review that a redevelopment plan does not meet the requirements set forth in clause (i), a notice under clause (iv) shall include—
 (I)an explanation of that determination; and (II)a statement of the actions that the redevelopment authority must undertake in order to address that determination.
									(I)
 (i)Upon receipt of a notice under subparagraph (H)(iv) of a determination that a redevelopment plan does not meet a requirement set forth in subparagraph (H)(i), a redevelopment authority shall have the opportunity to—
 (I)revise the plan in order to address the determination; and (II)submit the revised plan to the Secretary of Defense and the Secretary of Housing and Urban Development.
 (ii)A redevelopment authority shall submit a revised plan under this subparagraph to such Secretaries, if at all, not later than 90 days after the date on which the redevelopment authority receives the notice referred to in clause (i).
								(J)
 (i)Not later than 30 days after receiving a revised redevelopment plan under subparagraph (I), the Secretary of Housing and Urban Development shall review the revised plan and determine if the plan meets the requirements set forth in subparagraph (H)(i).
 (ii)The Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under this subparagraph.
								(K)
 (i)Upon receipt of a notice under subparagraph (H)(iv) or (J)(ii) of the determination of the Secretary of Housing and Urban Development that a redevelopment plan for an installation meets the requirements set forth in subparagraph (H)(i), the Secretary of Defense shall dispose of the buildings and property at the installation.
 (ii)For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation.
 (iii)The Secretary of Defense shall dispose of buildings and property under clause (i) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give substantial deference to the redevelopment plan concerned.
 (iv)The disposal under clause (i) of buildings and property to assist the homeless shall be without consideration.
 (v)In the case of a request for a conveyance under clause (i) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or subchapter II of chapter 471 of title 49, United States Code (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
								(L)
 (i)If the Secretary of Housing and Urban Development determines under subparagraph (J) that a revised redevelopment plan for an installation does not meet the requirements set forth in subparagraph (H)(i), or if no revised plan is so submitted, that Secretary shall—
 (I)review the original redevelopment plan submitted to that Secretary under subparagraph (G), including the notice or notices of representatives of the homeless referred to in clause (ii)(II) of that subparagraph;
 (II)consult with the representatives referred to in subclause (I), if any, for purposes of evaluating the continuing interest of such representatives in the use of buildings or property at the installation to assist the homeless;
 (III)request that each such representative submit to that Secretary the items described in clause (ii); and
 (IV)based on the actions of that Secretary under subclauses (I) and (II), and on any information obtained by that Secretary as a result of such actions, indicate to the Secretary of Defense the buildings and property at the installation that meet the requirements set forth in subparagraph (H)(i).
 (ii)The Secretary of Housing and Urban Development may request under clause (i)(III) that a representative of the homeless submit to that Secretary the following:
 (I)A description of the program of such representative to assist the homeless. (II)A description of the manner in which the buildings and property that the representative proposes to use for such purpose will assist the homeless.
 (III)Such information as that Secretary requires in order to determine the financial capacity of the representative to carry out the program and to ensure that the program will be carried out in compliance with Federal environmental law and Federal law against discrimination.
 (IV)A certification that police services, fire protection services, and water and sewer services available in the communities in the vicinity of the installation concerned are adequate for the program.
 (iii)Not later than 90 days after the date of the receipt of a revised plan for an installation under subparagraph (J), the Secretary of Housing and Urban Development shall—
 (I)notify the Secretary of Defense and the redevelopment authority concerned of the buildings and property at an installation under clause (i)(IV) that the Secretary of Housing and Urban Development determines are suitable for use to assist the homeless; and
 (II)notify the Secretary of Defense of the extent to which the revised plan meets the criteria set forth in subparagraph (H)(i).
									(iv)
 (I)Upon notice from the Secretary of Housing and Urban Development with respect to an installation under clause (iii), the Secretary of Defense shall dispose of buildings and property at the installation in consultation with the Secretary of Housing and Urban Development and the redevelopment authority concerned.
 (II)For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan submitted by the redevelopment authority for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation. The Secretary of Defense shall incorporate the notification of the Secretary of Housing and Urban Development under clause (iii)(I) as part of the proposed Federal action for the installation only to the extent, if any, that the Secretary of Defense considers such incorporation to be appropriate and consistent with the best and highest use of the installation as a whole, taking into consideration the redevelopment plan submitted by the redevelopment authority.
 (III)The Secretary of Defense shall dispose of buildings and property under subclause (I) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give deference to the redevelopment plan submitted by the redevelopment authority for the installation.
 (IV)The disposal under subclause (I) of buildings and property to assist the homeless shall be without consideration.
 (V)In the case of a request for a conveyance under subclause (I) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or subchapter II of chapter 471 of title 49, United States Code (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
									(M)
 (i)In the event of the disposal of buildings and property of an installation pursuant to subparagraph (K) or (L), the redevelopment authority for the installation shall be responsible for the implementation of and compliance with agreements under the redevelopment plan described in that subparagraph for the installation.
 (ii)If a building or property reverts to a redevelopment authority under such an agreement, the redevelopment authority shall take appropriate actions to secure, to the maximum extent practicable, the utilization of the building or property by other homeless representatives to assist the homeless. A redevelopment authority may not be required to utilize the building or property to assist the homeless.
 (N)The Secretary of Defense may postpone or extend any deadline provided for under this paragraph in the case of an installation covered by this paragraph for such period as the Secretary considers appropriate if the Secretary determines that such postponement is in the interests of the communities affected by the closure or realignment of the installation. The Secretary shall make such determinations in consultation with the redevelopment authority concerned and, in the case of deadlines provided for under this paragraph with respect to the Secretary of Housing and Urban Development, in consultation with the Secretary of Housing and Urban Development.
 (O)For purposes of this paragraph, the term communities in the vicinity of the installation, in the case of an installation, means the communities that constitute the political jurisdictions (other than the State in which the installation is located) that comprise the redevelopment authority for the installation.
 (P)For purposes of this paragraph, the term other interested parties, in the case of an installation, includes any parties eligible for the conveyance of property of the installation under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, whether or not the parties assist the homeless.
							(7)
 (A)Subject to subparagraph (C), the Secretary may enter into agreements (including contracts, cooperative agreements, or other arrangements for reimbursement) with local governments for the provision of police or security services, fire protection services, airfield operation services, or other community services by such governments at military installations to be closed under this title, or at facilities not yet transferred or otherwise disposed of in the case of installations closed under this title, if the Secretary determines that the provision of such services under such agreements is in the best interests of the Department of Defense.
 (B)The Secretary may exercise the authority provided under this paragraph without regard to the provisions of chapter 146 of title 10, United States Code.
 (C)The Secretary may not exercise the authority under subparagraph (A) with respect to an installation earlier than 180 days before the date on which the installation is to be closed.
 (D)The Secretary shall include in a contract for services entered into with a local government under this paragraph a clause that requires the use of professionals to furnish the services to the extent that professionals are available in the area under the jurisdiction of such government.
							(c)Applicability of National Environmental Policy Act of 1969
 (1)The provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the actions of the President, the Commission, and, except as provided in paragraph (2), the Department of Defense in carrying out this title.
						(2)
 (A)The provisions of the National Environmental Policy Act of 1969 shall apply to actions of the Department of Defense under this title (i) during the process of property disposal, and (ii) during the process of relocating functions from a military installation being closed or realigned to another military installation after the receiving installation has been selected but before the functions are relocated.
 (B)In applying the provisions of the National Environmental Policy Act of 1969 to the processes referred to in subparagraph (A), the Secretary of Defense and the Secretary of the military departments concerned shall not have to consider—
 (i)the need for closing or realigning the military installation which has been recommended for closure or realignment by the Commission;
 (ii)the need for transferring functions to any military installation which has been selected as the receiving installation; or
 (iii)military installations alternative to those recommended or selected. (3)A civil action for judicial review, with respect to any requirement of the National Environmental Policy Act of 1969 to the extent such Act is applicable under paragraph (2), of any act or failure to act by the Department of Defense during the closing, realigning, or relocating of functions referred to in clauses (i) and (ii) of paragraph (2)(A), may not be brought more than 60 days after the date of such act or failure to act.
 (d)WaiverThe Secretary of Defense may close or realign military installations under this title without regard to—
 (1)any provision of law restricting the use of funds for closing or realigning military installations included in any appropriations or authorization Act; and
 (2)sections 2662 and 2687 of title 10, United States Code. (e)Transfer authority in connection with payment of environmental remediation costs (1) (A)Subject to paragraph (2) of this subsection and section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the Secretary may enter into an agreement to transfer by deed real property or facilities referred to in subparagraph (B) with any person who agrees to perform all environmental restoration, waste management, and environmental compliance activities that are required for the property or facilities under Federal and State laws, administrative decisions, agreements (including schedules and milestones), and concurrences.
 (B)The real property and facilities referred to in subparagraph (A) are the real property and facilities located at an installation closed or to be closed, or realigned or to be realigned, under this title that are available exclusively for the use, or expression of an interest in a use, of a redevelopment authority under subsection (b)(6)(F) during the period provided for that use, or expression of interest in use, under that subsection. The real property and facilities referred to in subparagraph (A) are also the real property and facilities located at an installation approved for closure or realignment under this title after 2001 that are available for purposes other than to assist the homeless.
 (C)The Secretary may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the Secretary considers appropriate to protect the interests of the United States.
 (2)A transfer of real property or facilities may be made under paragraph (1) only if the Secretary certifies to Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Secretary with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the Secretary; or
 (B)if such costs are lower than the fair market value of the property or facilities, the recipient of the property or facilities agrees to pay the difference between the fair market value and such costs.
 (3)In the case of property or facilities covered by a certification under paragraph (2)(A), the Secretary may pay the recipient of such property or facilities an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of such property or facilities for all environmental restoration, waste, management, and environmental compliance activities with respect to such property or facilities exceed the fair market value of such property or facilities as specified in such certification; or
 (B)the amount by which the costs (as determined by the Secretary) that would otherwise have been incurred by the Secretary for such restoration, management, and activities with respect to such property or facilities exceed the fair market value of such property or facilities as so specified.
 (4)As part of an agreement under paragraph (1), the Secretary shall disclose to the person to whom the property or facilities will be transferred any information of the Secretary regarding the environmental restoration, waste management, and environmental compliance activities described in paragraph (1) that relate to the property or facilities. The Secretary shall provide such information before entering into the agreement.
 (5)Nothing in this subsection shall be construed to modify, alter, or amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (6)Section 330 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687 note) shall not apply to any transfer under this subsection to persons or entities described in subsection (a)(2) of such section 330, except in the case of releases or threatened releases not disclosed pursuant to paragraph (4).
						2906.Department of Defense Base Closure Account 2015
					(a)In general
 (1)If the Secretary makes the certifications required under section 2903(b), there shall be established on the books of the Treasury an account to be known as the Department of Defense Base Closure Account 2015 (in this section referred to as the Account). The Account shall be administered by the Secretary as a single account.
 (2)There shall be deposited into the Account— (A)funds authorized for and appropriated to the Account;
 (B)any funds that the Secretary may, subject to approval in an appropriation Act, transfer to the Account from funds appropriated to the Department of Defense for any purpose, except that such funds may be transferred only after the date on which the Secretary transmits written notice of, and justification for, such transfer to the congressional defense committees; and
 (C)except as provided in subsection (d), proceeds received from the lease, transfer, or disposal of any property at a military installation that is closed or realigned under this title.
 (3)The Account shall be closed at the time and in the manner provided for appropriation accounts under section 1555 of title 31, United States Code. Unobligated funds which remain in the Account upon closure shall be held by the Secretary of the Treasury until transferred by law after the congressional defense committees receive the final report transmitted under subsection (c)(2).
						(b)Use of funds
 (1)The Secretary may use the funds in the Account only for the purposes described in section 2905 with respect to military installations approved for closure or realignment under this title.
 (2)When a decision is made to use funds in the Account to carry out a construction project under section 2905(a) and the cost of the project will exceed the maximum amount authorized by law for a minor military construction project, the Secretary shall notify in writing the congressional defense committees of the nature of, and justification for, the project and the amount of expenditures for such project. Any such construction project may be carried out without regard to section 2802(a) of title 10, United States Code.
						(c)Reports
						(1)
 (A)No later than 60 days after the end of each fiscal year in which the Secretary carries out activities under this title using amounts in the Account, the Secretary shall transmit a report to the congressional defense committees of—
 (i)the amount and nature of the deposits into, and the expenditures from, the Account during such fiscal year;
 (ii)the amount and nature of other expenditures made pursuant to section 2905(a) during such fiscal year;
 (iii)the amount and nature of anticipated deposits to be made into, and the anticipated expenditures to be made from, the Account during the first fiscal year commencing after the submission of the report; and
 (iv)the amount and nature of anticipated expenditures to be made pursuant to section 2905(a) during the first fiscal year commencing after the submission of the report.
 (B)The report for a fiscal year shall include the following: (i)The obligations and expenditures from the Account during the fiscal year, identified by subaccount and installation, for each military department and Defense Agency.
 (ii)The fiscal year in which appropriations for such expenditures were made and the fiscal year in which funds were obligated for such expenditures.
 (iii)Each military construction project for which such obligations and expenditures were made, identified by installation and project title.
 (iv)A description and explanation of the extent, if any, to which expenditures for military construction projects for the fiscal year differed from proposals for projects and funding levels that were included in the justification transmitted to Congress under section 2907(1), or otherwise, for the funding proposals for the Account for such fiscal year, including an explanation of—
 (I)any failure to carry out military construction projects that were so proposed; and (II)any expenditures for military construction projects that were not so proposed.
 (v)An estimate of the net revenues to be received from property disposals to be completed during the first fiscal year commencing after the submission of the report at military installations approved for closure or realignment under this title.
 (2)No later than 60 days after the closure of the Account under subsection (a)(3), the Secretary shall transmit to the congressional defense committees a report containing an accounting of—
 (A)all the funds deposited into and expended from the Account or otherwise expended under this title with respect to such installations; and
 (B)any amount remaining in the Account. (d)Disposal or transfer of commissary stores and property purchased with nonappropriated funds (1)If any real property or facility acquired, constructed, or improved (in whole or in part) with commissary store funds or nonappropriated funds is transferred or disposed of in connection with the closure or realignment of a military installation under this title, a portion of the proceeds of the transfer or other disposal of property on that installation shall be deposited in the reserve account established under section 204(b)(7)(C) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note).
 (2)The amount so deposited shall be equal to the depreciated value of the investment made with such funds in the acquisition, construction, or improvement of that particular real property or facility. The depreciated value of the investment shall be computed in accordance with regulations prescribed by the Secretary.
 (3)The Secretary may use amounts in the reserve account, without further appropriation, for the purpose of acquiring, constructing, and improving—
 (A)commissary stores; and (B)real property and facilities for nonappropriated fund instrumentalities.
 (4)As used in this subsection: (A)The term commissary store funds means funds received from the adjustment of, or surcharge on, selling prices at commissary stores fixed under section 2685 of title 10, United States Code.
 (B)The term nonappropriated funds means funds received from a nonappropriated fund instrumentality. (C)The term nonappropriated fund instrumentality means an instrumentality of the United States under the jurisdiction of the Armed Forces (including the Army and Air Force Exchange Service, the Navy Resale and Services Support Office, and the Marine Corps exchanges) which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the Armed Forces.
 (e)Account exclusive source of funds for environmental restoration projectsExcept for funds deposited into the Account under subsection (a), funds appropriated to the Department of Defense may not be used for purposes described in section 2905(a)(1)(C). The prohibition in this subsection shall expire upon the closure of the Account under subsection (a)(3).
					(f)Authorized cost and scope of work variations
 (1)Subject to paragraphs (2) and (3), the cost authorized for a military construction project or military family housing project to be carried out using funds in the Account may not be increased or reduced by more than 20 percent or $2,000,000, whichever is less, of the amount specified for the project in the conference report to accompany the Military Construction Authorization Act authorizing the project. The scope of work for such a project may not be reduced by more than 25 percent from the scope specified in the most recent budget documents for the projects listed in such conference report.
 (2)Paragraph (1) shall not apply to a military construction project or military family housing project to be carried out using funds in the Account with an estimated cost of less than $5,000,000, unless the project has not been previously identified in any budget submission for the Account and exceeds the applicable minor construction threshold under section 2805 of title 10, United States Code.
 (3)The limitation on cost or scope variation in paragraph (1) shall not apply if the Secretary of Defense makes a determination that an increase or reduction in cost or a reduction in the scope of work for a military construction project or military family housing project to be carried out using funds in the Account needs to be made for the sole purpose of meeting unusual variations in cost or scope. If the Secretary makes such a determination, the Secretary shall notify the congressional defense committees of the variation in cost or scope not later than 21 days before the date on which the variation is made in connection with the project or, if the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code, not later than 14 days before the date on which the variation is made. The Secretary shall include the reasons for the variation in the notification.
						2907.Reports
 (a)Reporting requirementAs part of the budget request for fiscal year 2019 and for each fiscal year thereafter through fiscal year 2030 for the Department of Defense, the Secretary shall transmit to the congressional defense committees—
 (1)a schedule of the closure actions to be carried out under this title in the fiscal year for which the request is made and an estimate of the total expenditures required and cost savings to be achieved by each such closure and of the time period in which these savings are to be achieved in each case, together with the Secretary’s assessment of the environmental effects of such actions;
 (2)a description of the military installations, including those under construction and those planned for construction, to which functions are to be transferred as a result of such closures, together with the Secretary’s assessment of the environmental effects of such transfers;
 (3)a description of the closure actions already carried out at each military installation since the date of the installation's approval for closure under this title and the current status of the closure of the installation, including whether—
 (A)a redevelopment authority has been recognized by the Secretary for the installation; (B)the screening of property at the installation for other Federal use has been completed; and
 (C)a redevelopment plan has been agreed to by the redevelopment authority for the installation; (4)a description of redevelopment plans for military installations approved for closure under this title, the quantity of property remaining to be disposed of at each installation as part of its closure, and the quantity of property already disposed of at each installation;
 (5)a list of the Federal agencies that have requested property during the screening process for each military installation approved for closure under this title, including the date of transfer or anticipated transfer of the property to such agencies, the acreage involved in such transfers, and an explanation for any delays in such transfers;
 (6)a list of known environmental remediation issues at each military installation approved for closure under this title, including the acreage affected by these issues, an estimate of the cost to complete such environmental remediation, and the plans (and timelines) to address such environmental remediation; and
 (7)an estimate of the date for the completion of all closure actions at each military installation approved for closure or realignment under this title.
						2908.Congressional consideration of Commission report
 (a)Terms of the resolutionFor purposes of section 2904(b), the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date on which the President transmits the report to the Congress under section 2903(j), and—
 (1)which does not have a preamble; (2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Defense Base Closure and Realignment Commission as submitted by the President on , the blank space being filled in with the appropriate date; and
 (3)the title of which is as follows: Joint resolution disapproving the recommendations of the Defense Base Closure and Realignment Commission..
 (b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall be referred to the Committee on Armed Services of the House of Representatives. A resolution described in subsection (a) introduced in the Senate shall be referred to the Committee on Armed Services of the Senate.
 (c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such a resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President transmits the report to the Congress under section 2903(j), such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved.
					(d)Consideration
 (1)On or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.
 (2)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (3)Immediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.
 (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate.
						(e)Consideration by other house
 (1)If, before the passage by one House of a resolution of that House described in subsection (a), that House receives from the other House a resolution described in subsection (a), then the following procedures shall apply:
 (A)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).
 (B)With respect to a resolution described in subsection (a) of the House receiving the resolution— (i)the procedure in that House shall be the same as if no resolution had been received from the other House; but
 (ii)the vote on final passage shall be on the resolution of the other House. (2)Upon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
 (f)Rules of the Senate and HouseThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
						2909.Restriction on other base closure authority
 (a)In generalExcept as provided in subsection (c), during the period beginning on the date of the enactment of this Act, and ending on April 15, 2018, this title shall be the exclusive authority for selecting for closure or realignment, or for carrying out any closure or realignment of, a military installation inside the United States.
 (b)RestrictionExcept as provided in subsection (c), none of the funds available to the Department of Defense may be used, other than under this title, during the period specified in subsection (a)—
 (1)to identify, through any transmittal to the Congress or through any other public announcement or notification, any military installation inside the United States as an installation to be closed or realigned or as an installation under consideration for closure or realignment; or
 (2)to carry out any closure or realignment of a military installation inside the United States. (c)ExceptionNothing in this title affects the authority of the Secretary to carry out closures and realignments to which section 2687 of title 10, United States Code, is not applicable, including closures and realignments carried out for reasons of national security or a military emergency referred to in subsection (c) of such section.
 2910.DefinitionsAs used in this title: (1)The term Account means the Department of Defense Base Closure Account established by section 2906(a)(1).
 (2)The term congressional defense committees means the Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.
 (3)The term Commission means the Commission established by section 2902. (4)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility. Such term does not include any facility used primarily for civil works, rivers and harbors projects, flood control, or other projects not under the primary jurisdiction or control of the Department of Defense.
 (5)The term realignment includes any action which both reduces and relocates functions and civilian personnel positions but does not include a reduction in force resulting from workload adjustments, reduced personnel or funding levels, or skill imbalances.
 (6)The term Secretary means the Secretary of Defense. (7)The term United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and any other commonwealth, territory, or possession of the United States.
 (8)The term date of approval, with respect to a closure or realignment of an installation, means the date on which the authority of Congress to disapprove a recommendation of closure or realignment, as the case may be, of such installation under this title expires.
 (9)The term redevelopment authority, in the case of an installation to be closed or realigned under this title, means any entity (including an entity established by a State or local government) recognized by the Secretary of Defense as the entity responsible for developing the redevelopment plan with respect to the installation or for directing the implementation of such plan.
 (10)The term redevelopment plan in the case of an installation to be closed or realigned under this title, means a plan that— (A)is agreed to by the local redevelopment authority with respect to the installation; and
 (B)provides for the reuse or redevelopment of the real property and personal property of the installation that is available for such reuse and redevelopment as a result of the closure or realignment of the installation.
 (11)The term representative of the homeless has the meaning given such term in section 501(i)(4) of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11411(i)(4)).
					2911.Treatment as a base closure law for purposes of other provisions of law
 (a)Definition of base closure law in title 10Section 101(a)(17) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
						
 (D)The Defense Base Closure and Realignment Act of 2015.. (b)Definition of base closure law in other laws (1)Section 131(b) of Public Law 107–249 (10 U.S.C. 221 note) is amended by striking means and all that follows and inserting has the meaning given the term base closure law in section 101(a)(17) of title 10, United States Code..
 (2)Section 1334(k)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the following new subparagraph:
							
 (C)The Defense Base Closure and Realignment Act of 2015.. (3)Section 2918(a)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the following new subparagraph:
							
 (C)The Defense Base Closure and Realignment Act of 2015.. 2912.Conforming amendments (a)Deposit and use of lease proceedsSection 2667(e) of title 10, United States Code, is amended—
 (1)in paragraph (5), by striking on or after January 1, 2005, and inserting from January 1, 2005, through December 31, 2005,; and (2)by adding at the end the following new paragraph:
							
 (6)Money rentals received by the United States from a lease under subsection (g) at a military installation approved for closure or realignment under a base closure law on or after January 1, 2006, shall be deposited into the account established under section 2906 of the Defense Base Closure and Realignment Act of 2015..
 (b)Requests by public agencies for property for public airportsSection 47151(g) of title 49, United States Code, is amended by striking section 2687 of title 10, section 201 of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
 (c)Restored leaveSection 6304(d)(3)(A) of title 5, United States Code, is amended by striking the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
					XXXMilitary construction funding
				3001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this title specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-Based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this title may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under any other provision of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
					3002.Military construction table
					
						
								SEC. 3002. MILITARY CONSTRUCTION(In Thousands of Dollars)
								AccountState/Country and InstallationProject TitleFY 2016 Budget Request
							
								Alaska
								ArmyFort GreelyPhysical Readiness Training Facility$7,800
								California
								ArmyConcordPier$98,000
								Colorado
								ArmyFort CarsonRotary Wing Taxiway$5,800
								Georgia
								ArmyFort GordonCommand and Control Facility$90,000
								Germany
								ArmyGrafenwoehrVehicle Maintenance Shop$51,000
								New York
								ArmyFort DrumNCO Academy Complex$19,000
								ArmyU.S. Military AcademyWaste Water Treatment Plant$70,000
								Oklahoma
								ArmyFort SillReception Barracks Complex Ph2$56,000
								ArmyFort SillTraining Support Facility$13,400
								Texas
								ArmyCorpus ChristiPowertrain Facility (Infrastructure/Metal)$85,000
								ArmyJoint Base San AntonioHomeland Defense Operations Center$43,000
								Virginia
								ArmyFort LeeTraining Support Facility$33,000
								ArmyJoint Base Myer-HendersonInstruction Building$37,000
								Worldwide Unspecified
								ArmyUnspecified Worldwide LocationsHost Nation Support$36,000
								ArmyUnspecified Worldwide LocationsMinor Construction$25,000
								ArmyUnspecified Worldwide LocationsPlanning and Design$73,245
								Total Military Construction, Army$743,245
								
								Arizona
								NavyYumaAircraft Maint. Facilities & Apron (So. CALA)$50,635
								Bahrain Island
								NavySW AsiaMina Salman Pier Replacement$37,700
								NavySW AsiaShip Maintenance Support Facility$52,091
								California
								NavyCamp PendletonRaw Water Pipeline Pendleton to Fallbrook$44,540
								NavyCoronadoCoastal Campus Utilities$4,856
								NavyLemooreF–35C Hangar Modernization and Addition$56,497
								NavyLemooreF–35C Training Facilities$8,187
								NavyLemooreRTO and Mission Debrief Facility$7,146
								NavyPoint MuguE–2C/D Hangar Additions and Renovations$19,453
								NavyPoint MuguTriton Avionics and Fuel Systems Trainer$2,974
								NavySan DiegoLCS Support Facility$37,366
								NavyTwentynine PalmsMicrogrid Expansion$9,160
								Florida
								NavyJacksonvilleFleet Support Facility Addition$8,455
								NavyJacksonvilleTriton Mission Control Facility$8,296
								NavyMayportLCS Mission Module Readiness Center$16,159
								NavyPensacolaA-School Unaccompanied Housing (Corry Station)$18,347
								NavyWhiting FieldT–6B JPATS Training Operations Facility$10,421
								Georgia
								NavyAlbanyGround Source Heat Pumps$7,851
								NavyKings BayIndustrial Control System Infrastructure$8,099
								NavyTownsendTownsend Bombing Range Expansion Phase 2$48,279
								Guam
								NavyJoint Region MarianasLive-Fire Training Range Complex (NW Field)$125,677
								NavyJoint Region MarianasMunicipal Solid Waste Landfill Closure$10,777
								NavyJoint Region MarianasSanitary Sewer System Recapitalization$45,314
								Hawaii
								NavyBarking SandsPMRF Power Grid Consolidation$30,623
								NavyJoint Base Pearl Harbor-HickamUEM Interconnect Sta C to Hickam$6,335
								NavyJoint Base Pearl Harbor-HickamWelding School Shop Consolidation$8,546
								NavyKaneohe BayAirfield Lighting Modernization$26,097
								NavyKaneohe BayBachelor Enlisted Quarters$68,092
								NavyKaneohe BayP–8A Detachment Support Facilities$12,429
								Italy
								NavySigonellaP–8A Hangar and Fleet Support Facility$62,302
								NavySigonellaTriton Hangar and Operation Facility$40,641
								Japan
								NavyCamp ButlerMilitary Working Dog Facilities (Camp Hansen)$11,697
								NavyIwakuniE–2D Operational Trainer Complex$8,716
								NavyIwakuniSecurity Modifications—CVW5/MAG12 HQ$9,207
								NavyKadena ABAircraft Maint. Shelters & Apron$23,310
								NavyYokosukaChild Development Center$13,846
								Maryland
								NavyPatuxent RiverUnaccompanied Housing$40,935
								North Carolina
								NavyCamp LejeuneSimulator Integration/Range Control Facility$54,849
								NavyCherry Point Marine Corps Air StationKC–130J Enlisted Air Crew Trainer Facility$4,769
								NavyCherry Point Marine Corps Air StationUnmanned Aircraft System Facilities$29,657
								NavyNew RiverOperational Trainer Facility$3,312
								NavyNew RiverRadar Air Traffic Control Facility Addition$4,918
								Poland
								NavyRedziKowo BaseAEGIS Ashore Missile Defense Complex$51,270
								South Carolina
								NavyParris IslandRange Safety Improvements & Modernization$27,075
								Virginia
								NavyDam NeckMaritime Surveillance System Facility$23,066
								NavyNorfolkCommunications Center$75,289
								NavyNorfolkElectrical Repairs to Piers 2, 6, 7, and 11$44,254
								NavyNorfolkMH60 Helicopter Training Facility$7,134
								NavyPortsmouthWaterfront Utilities$45,513
								NavyQuanticoATFP Gate$5,840
								NavyQuanticoElectrical Distribution Upgrade$8,418
								NavyQuanticoEmbassy Security Guard BEQ & Ops Facility$43,941
								Washington
								NavyBangorWRA Land/Water Interface$34,177
								NavyBremertonDry Dock 6 Modernization & Utility Improve.$22,680
								NavyIndian IslandShore Power to Ammunition Pier$4,472
								Worldwide Unspecified
								NavyUnspecified Worldwide LocationsMCON Design Funds$91,649
								NavyUnspecified Worldwide LocationsUnspecified Minor Construction$22,590
								Total Military Construction, Navy$1,605,929
								
								Alaska
								AFEielson AFBF–35A Flight Sim/Alter Squad Ops/AMU Facility$37,000
								AFEielson AFBRpr Central Heat & Power Plant Boiler Ph3$34,400
								Arizona
								AFDavis-Monthan AFBHC–130J AGE Covered Storage$4,700
								AFDavis-Monthan AFBHC–130J Wash Rack$12,200
								AFLuke AFBF–35A ADAL Fuel Offload Facility$5,000
								AFLuke AFBF–35A Aircraft Maintenance Hangar/Sq 3$13,200
								AFLuke AFBF–35A Bomb Build-Up Facility$5,500
								AFLuke AFBF–35A Sq Ops/AMU/Hangar/Sq 4$33,000
								Colorado
								AFU.S. Air Force AcademyFront Gates Force Protection Enhancements$10,000
								Florida
								AFCape Canaveral AFSRange Communications Facility$21,000
								AFEglin AFBF–35A Consolidated HQ Facility$8,700
								AFHurlburt FieldADAL 39 Information Operations Squad Facility$14,200
								Greenland
								AFThule ABThule Consolidation Ph 1$41,965
								Guam
								AFJoint Region MarianasAPR—Dispersed Maint Spares & SE Storage Fac$19,000
								AFJoint Region MarianasAPR—Installation Control Center$22,200
								AFJoint Region MarianasAPR—South Ramp Utilities Phase 2$7,100
								AFJoint Region MarianasPRTC Roads$2,500
								Hawaii
								AFJoint Base Pearl Harbor-HickamF–22 Fighter Alert Facility$46,000
								Japan
								AFKadena ABMunitions Storage$3,000
								AFYokota ABC–130J Flight Simulator Facility$8,461
								Kansas
								AFMcConnell AFBKC–46A ADAL Deicing Pads$4,300
								Maryland
								AFFort MeadeCYBERCOM Joint Operations Center, Increment 3$86,000
								Missouri
								AFWhiteman AFBConsolidated Stealth Ops & Nuclear Alert Fac$29,500
								Montana
								AFMalmstrom AFBTactical Response Force Alert Facility$19,700
								Nebraska
								AFOffutt AFBDormitory (144 RM)$21,000
								Nevada
								AFNellis AFBF–35A Airfield Pavements$31,000
								AFNellis AFBF–35A Live Ordnance Loading Area$34,500
								AFNellis AFBF–35A Munitions Maintenance Facilities$3,450
								New Mexico
								AFCannon AFBConstruct AT/FP Gate—Portales$7,800
								AFHolloman AFBMarshalling Area ARM/DE-ARM Pad D$3,000
								AFKirtland AFBSpace Vehicles Component Development Lab$12,800
								Niger
								AFAgadezConstruct Airfield and Base Camp$50,000
								North Carolina
								AFSeymour Johnson AFBAir Traffic Control Tower/Base Ops Facility$17,100
								Oklahoma
								AFAltus AFBDormitory (120 RM)$18,000
								AFAltus AFBKC–46A FTU ADAL Fuel Cell Maint Hangar$10,400
								AFTinker AFBAir Traffic Control Tower$12,900
								AFTinker AFBKC–46A Depot Maintenance Dock$37,000
								Oman
								AFAl Musannah ABAirlift Apron$25,000
								South Dakota
								AFEllsworth AFBDormitory (168 RM)$23,000
								Texas
								AFJoint Base San AntonioBMT Classrooms/Dining Facility 3$35,000
								AFJoint Base San AntonioBMT Recruit Dormitory 5$71,000
								United Kingdom
								AFCroughton RAFConsolidated SATCOM/Tech Control Facility$36,424
								AFCroughton RAFJIAC Consolidation—Ph 2$94,191
								Utah
								AFHill AFBF–35A Flight Simulator Addition Phase 2$5,900
								AFHill AFBF–35A Hangar 40/42 Additions and AMU$21,000
								AFHill AFBHayman Igloos$11,500
								CONUS Classified
								AFClassified LocationLong Range Strike Bomber$77,130
								Worldwide Unspecified
								AFVarious Worldwide LocationsPlanning and Design$89,164
								AFVarious Worldwide LocationsUnspecified Minor Military Construction$22,900
								Wyoming
								AFF. E. Warren AFBWeapon Storage Facility$95,000
								Total Military Construction, Air Force$1,354,785
								
								Alabama
								Def-WideFort RuckerFort Rucker ES/PS Consolidation/Replacement$46,787
								Def-WideMaxwell AFBES/MS Replacement/Renovation$32,968
								Arizona
								Def-WideFort HuachucaJITC Buildings 52101/52111 Renovations$3,884
								California
								Def-WideCamp PendletonSOF Combat Service Support Facility$10,181
								Def-WideCamp PendletonSOF Performance Resiliency Center—West$10,371
								Def-WideCoronadoSOF Logistics Support Unit One Ops Fac. #2$47,218
								Def-WideFresno Yosemite IAP ANGReplace Fuel Storage and Distrib. Facilities$10,700
								Colorado
								Def-WideFort CarsonSOF Language Training Facility$8,243
								CONUS Classified
								Def-WideClassified LocationOperations Support Facility$20,065
								Delaware
								Def-WideDover AFBConstruct Hydrant Fuel System$21,600
								Djibouti
								Def-WideCamp LemonierConstruct Fuel Storage & Distrib. Facilities$43,700
								Florida
								Def-WideHurlburt FieldSOF Fuel Cell Maintenance Hangar$17,989
								Def-WideMacDill AFBSOF Operational Support Facility$39,142
								Georgia
								Def-WideMoody AFBReplace Pumphouse and Truck Fillstands$10,900
								Germany
								Def-WideGarmischGarmisch E/MS-Addition/Modernization$14,676
								Def-WideGrafenwoehrGrafenwoehr Elementary School Replacement$38,138
								Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 5$85,034
								Def-WideSpangdahlem ABConstruct Fuel Pipeline$5,500
								Def-WideSpangdahlem ABMedical/Dental Clinic Addition$34,071
								Def-WideStuttgart-Patch BarracksPatch Elementary School Replacement$49,413
								Hawaii
								Def-WideKaneohe BayMedical/Dental Clinic Replacement$122,071
								Def-WideSchofield BarracksBehavioral Health/Dental Clinic Addition$123,838
								Japan
								Def-WideKadena ABAirfield Pavements$37,485
								Kentucky
								Def-WideFort CampbellSOF Company HQ/Classrooms$12,553
								Def-WideFort KnoxFort Knox HS Renovation/MS Addition$23,279
								Maryland
								Def-WideFort MeadeNSAW Campus Feeders Phase 2$33,745
								Def-WideFort MeadeNSAW Recapitalize Building #2 Incr 1$34,897
								Nevada
								Def-WideNellis AFBReplace Hydrant Fuel System$39,900
								New Mexico
								Def-WideCannon AFBConstruct Pumphouse and Fuel Storage$20,400
								Def-WideCannon AFBSOF Squadron Operations Facility$11,565
								Def-WideCannon AFBSOF ST Operational Training Facilities$13,146
								New York
								Def-WideWest PointWest Point Elementary School Replacement$55,778
								North Carolina
								Def-WideCamp LejeuneSOF Combat Service Support Facility$14,036
								Def-WideCamp LejeuneSOF Marine Battalion Company/Team Facilities$54,970
								Def-WideFort BraggButner Elementary School Replacement$32,944
								Def-WideFort BraggSOF 21 STS Operations Facility$16,863
								Def-WideFort BraggSOF Battalion Operations Facility$38,549
								Def-WideFort BraggSOF Indoor Range$8,303
								Def-WideFort BraggSOF Intelligence Training Center$28,265
								Def-WideFort BraggSOF Special Tactics Facility (PH 2)$43,887
								Ohio
								Def-WideWright-Patterson AFBSatellite Pharmacy Replacement$6,623
								Oregon
								Def-WideKlamath Falls IAPReplace Fuel Facilities$2,500
								Pennsylvania
								Def-WidePhiladelphiaReplace Headquarters$49,700
								Poland
								Def-WideRedziKowo BaseAegis Ashore Missile Defense System Complex$169,153
								South Carolina
								Def-WideFort JacksonPierce Terrace Elementary School Replacement$26,157
								Spain
								Def-WideRotaRota ES and HS Additions$13,737
								Texas
								Def-WideFort BlissHospital Replacement Incr 7$239,884
								Def-WideJoint Base San AntonioAmbulatory Care Center Phase 4$61,776
								Virginia
								Def-WideFort BelvoirConstruct Visitor Control Center$5,000
								Def-WideFort BelvoirReplace Ground Vehicle Fueling Facility$4,500
								Def-WideJoint Base Langley-EustisReplace Fuel Pier and Distribution Facility$28,000
								Def-WideJoint Expeditionary Base Little Creek-StorySOF Applied Instruction Facility$23,916
								Worldwide Unspecified
								Def-WideUnspecified Worldwide LocationsContingency Construction$10,000
								Def-WideUnspecified Worldwide LocationsECIP Design$10,000
								Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program$150,000
								Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction$8,687
								Def-WideUnspecified Worldwide LocationsPlanning and Design$118,632
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction$23,676
								Def-WideVarious Worldwide LocationsPlanning & Design$31,772
								Total Military Construction, Defense-Wide$2,300,767
								
								Worldwide Unspecified
								NATONATO Security Investment ProgramNATO Security Investment Program$120,000
								Total NATO Security Investment Program $120,000
								
								Connecticut
								Army NGCamp HartellReady Building $11,000
								Delaware
								Army NGDagsboroNational Guard Vehicle Maintenance Shop$10,800
								Florida
								Army NGPalm CoastNational Guard Readiness Center$18,000
								Illinois
								Army NGSpartaBasic 10M–25M Firing Range (Zero)$1,900
								Kansas
								Army NGSalinaAutomated Combat Pistol/MP Firearms Qualification Course$2,400
								Army NGSalinaModified Record Fire Range$4,300
								Maryland
								Army NGEastonNational Guard Readiness Center$13,800
								Nevada
								Army NGRenoNational Guard Vehicle Maintenance Shop Add/Alt$8,000
								Ohio
								Army NGCamp RavennaModified Record Fire Range$3,300
								Oregon
								Army NGSalemNational Guard/Reserve Center Bldg Add/Alt (JFHQ)$16,500
								Pennsylvania
								Army NGFort Indiantown GapTraining Aids Center$16,000
								Vermont
								Army NGNorth Hyde ParkNational Guard Vehicle Maintenance Shop Add$7,900
								Virginia
								Army NGRichmondNational Guard/Reserve Center Building (JFHQ)$29,000
								Washington
								Army NGYakimaEnlisted Barracks, Transient Training$19,000
								Worldwide Unspecified
								Army NGUnspecified Worldwide LocationsPlanning and Design$20,337
								Unspecified Minor Construction$15,000
								Total Military Construction, Army National Guard$197,237
								
								California
								Army ResMiramarArmy Reserve Center$24,000
								Florida
								Army ResMacDill AFBArmy Reserve Center/Aviation Support Facility$55,000
								Mississippi
								Army ResStarkvilleArmy Reserve Center$9,300
								New York
								Army ResOrangeburgOrganizational Maintenance Shop$4,200
								Pennsylvania
								Army ResConneaut LakeDAR Highway Improvement$5,000
								Worldwide Unspecified
								Army ResUnspecified Worldwide LocationsPlanning and Design$9,318
								Army ResUnspecified Worldwide LocationsUnspecified Minor Construction$6,777
								Total Military Construction, Army Reserve$113,595
								
								Nevada
								N/MC ResFallonNAVOPSPTCEN Fallon$11,480
								New York
								N/MC ResBrooklynReserve Center Storage Facility$2,479
								Virginia
								N/MC ResDam NeckReserve Training Center Complex$18,443
								Worldwide Unspecified
								N/MC ResUnspecified Worldwide LocationsMCNR Planning & Design$2,208
								N/MC ResUnspecified Worldwide LocationsMCNR Unspecified Minor Construction$1,468
								Total Military Construction, Navy and Marine Corps Reserve$36,078
								
								Alabama
								Air NGDannelly FieldTFI—Replace Squadron Operations Facility$7,600
								Arkansas
								Air NGFort Smith MAPConsolidated SCIF$15,200
								California
								Air NGMoffett FieldReplace Vehicle Maintenance Facility$6,500
								Colorado
								Air NGBuckley Air Force BaseASE Maintenance and Storage Facility$5,100
								Georgia
								Air NGSavannah/Hilton Head IAPC–130 Squadron Operations Facility$9,000
								Iowa
								Air NGDes Moines MAPAir Operations Grp/CYBER Beddown—Reno Blg 430$6,700
								Kansas
								Air NGSmokey Hill ANG RangeRange Training Support Facilities$2,900
								Louisiana
								Air NGNew OrleansReplace Squadron Operations Facility$10,000
								Maine
								Air NGBangor IAPAdd to and Alter Fire Crash/Rescue Station$7,200
								New Hampshire
								Air NGPease International Trade PortKC–46A ADAL Flight Simulator Bldg 156$2,800
								New Jersey
								Air NGAtlantic City IAPFuel Cell and Corrosion Control Hangar$10,200
								New York
								Air NGNiagara Falls IAPRemotely Piloted Aircraft Beddown Bldg 912$7,700
								North Carolina
								Air NGCharlotte/Douglas IAPReplace C–130 Squadron Operations Facility$9,000
								North Dakota
								Air NGHector IAPIntel Targeting Facilities$7,300
								Oklahoma
								Air NGWill Rogers World AirportMedium Altitude Manned ISR Beddown$7,600
								Oregon
								Air NGKlamath Falls IAPReplace Fire Crash/Rescue Station$7,200
								West Virginia
								Air NGYeager AirportForce Protection—Relocate Coonskin Road$3,900
								Worldwide Unspecified
								Air NGVarious Worldwide LocationsPlanning and Design$5,104
								Air NGVarious Worldwide LocationsUnspecified Minor Construction$7,734
								Total Military Construction, Air National Guard$138,738
								
								Arizona
								AF ResDavis-Monthan AFBGuardian Angel Operations$18,200
								California
								AF ResMarch AFBSatellite Fire Station$4,600
								Florida
								AF ResPatrick AFBAircrew Life Support Facility$3,400
								Ohio
								AF ResYoungstownIndoor Firing Range$9,400
								Texas
								AF ResJoint Base San AntonioConsolidate 433 Medical Facility$9,900
								Worldwide Unspecified
								AF ResVarious Worldwide LocationsPlanning and Design$13,400
								AF ResVarious Worldwide LocationsUnspecified Minor Military Construction$6,121
								Total Military Construction, Air Force Reserve$65,021
								
								Florida
								FH Con ArmyCamp RudderFamily Housing Replacement Construction$8,000
								Germany
								FH Con ArmyWiesbaden Army AirfieldFamily Housing Improvements$3,500
								Illinois
								FH Con ArmyRock IslandFamily Housing Replacement Construction$20,000
								Korea
								FH Con ArmyCamp WalkerFamily Housing New Construction$61,000
								Worldwide Unspecified
								FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D$7,195
								Total Family Housing Construction, Army$99,695
								
								Worldwide Unspecified
								FH Ops ArmyUnspecified Worldwide LocationsFurnishings$25,552
								FH Ops ArmyUnspecified Worldwide LocationsLeased Housing$144,879
								FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property Facilities$75,197
								FH Ops ArmyUnspecified Worldwide LocationsManagement Account$48,515
								FH Ops ArmyUnspecified Worldwide LocationsMilitary Housing Privatization Initiative$22,000
								FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous$840
								FH Ops ArmyUnspecified Worldwide LocationsServices$10,928
								FH Ops ArmyUnspecified Worldwide LocationsUtilities$65,600
								Total Family Housing Operation & Maintenance, Army$393,511
								
								Virginia
								FHC Con NavyWallops IslandConstruct Housing Welcome Center$438
								Worldwide Unspecified
								FHC Con NavyUnspecified Worldwide LocationsDesign$4,588
								FHC Con NavyUnspecified Worldwide LocationsImprovements$11,515
								Total Family Housing Construction, Navy & Marine Corps$16,541
								
								Worldwide Unspecified
								FH Ops NavyUnspecified Worldwide LocationsFurnishings Account$17,534
								FH Ops NavyUnspecified Worldwide LocationsLeasing$64,108
								FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property$99,323
								FH Ops NavyUnspecified Worldwide LocationsManagement Account$56,189
								FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account$373
								FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs$28,668
								FH Ops NavyUnspecified Worldwide LocationsServices Account$19,149
								FH Ops NavyUnspecified Worldwide LocationsUtilities Account$67,692
								Total Family Housing Operation & Maintenance, Navy & Marine Corps$353,036
								
								Worldwide Unspecified
								FH Con AFUnspecified Worldwide LocationsImprovements$150,649
								FH Con AFUnspecified Worldwide LocationsPlanning and Design$9,849
								Total Family Housing Construction, Air Force$160,498
								
								Worldwide Unspecified
								FH Ops AFUnspecified Worldwide LocationsFurnishings Account$38,746
								FH Ops AFUnspecified Worldwide LocationsHousing Privatization$41,554
								FH Ops AFUnspecified Worldwide LocationsLeasing$28,867
								FH Ops AFUnspecified Worldwide LocationsMaintenance$114,129
								FH Ops AFUnspecified Worldwide LocationsManagement Account$52,153
								FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account$2,032
								FH Ops AFUnspecified Worldwide LocationsServices Account$12,940
								FH Ops AFUnspecified Worldwide LocationsUtilities Account$40,811
								Total Family Housing Operation & Maintenance, Air Force$331,232
								
								Worldwide Unspecified
								FH Ops DWUnspecified Worldwide LocationsFurnishings Account$4,203
								FH Ops DWUnspecified Worldwide LocationsLeasing$51,952
								FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property$1,448
								FH Ops DWUnspecified Worldwide LocationsManagement Account$388
								FH Ops DWUnspecified Worldwide LocationsServices Account$31
								FH Ops DWUnspecified Worldwide LocationsUtilities Account$646
								Total Family Housing Operation & Maintenance, Defense-Wide$58,668
								
								Worldwide Unspecified
								BRACBase Realignment & Closure, ArmyBase Realignment & Closure$29,691
								BRACBase Realignment & Closure, NavyBase Realignment & Closure$118,906
								BRACUnspecified Worldwide LocationsDON–100: Planing, Design and Management$7,787
								BRACUnspecified Worldwide LocationsDON–101: Various Locations$20,871
								BRACUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME$803
								BRACUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO$41
								BRACUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA$4,872
								BRACUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP$3,808
								BRACUnspecified Worldwide LocationsDoD BRAC Activities—Air Force$64,555
								Total Base Realignment and Closure Account
									$251,334
				
